Exhibit 10.2

 

 

 

BACKSTOP COMMITMENT AGREEMENT

 

AMONG

 

EP ENERGY CORPORATION

 

EACH OF THE OTHER DEBTORS LISTED ON SCHEDULE 1 HERETO

 

AND

 

THE COMMITMENT PARTIES PARTY HERETO

 

Dated as of October 18, 2019

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

 

 

 

Section 1.2

Construction

18

 

 

 

ARTICLE II BACKSTOP COMMITMENT

18

 

 

 

Section 2.1

The Rights Offering

18

 

 

 

Section 2.2

The Subscription Commitment; The Backstop Commitment

19

 

 

 

Section 2.3

Commitment Party Default

20

 

 

 

Section 2.4

Subscription Escrow Account Funding

21

 

 

 

Section 2.5

Closing

22

 

 

 

Section 2.6

Transfer of Backstop Commitments

23

 

 

 

Section 2.7

[Reserved.]

25

 

 

 

Section 2.8

Designation Rights

25

 

 

 

Section 2.9

Consent to Transfers of Subscription Rights by Commitment Parties

25

 

 

 

Section 2.10

Notification of Aggregate Number of Exercised Subscription Rights

25

 

 

 

ARTICLE III BACKSTOP COMMITMENT PREMIUM AND EXPENSE REIMBURSEMENT

26

 

 

 

Section 3.1

Premium Payable by the Debtors

26

 

 

 

Section 3.2

Payment of Premium

26

 

 

 

Section 3.3

Expense Reimbursement

26

 

 

 

Section 3.4

Tax Treatment

27

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE DEBTORS

27

 

 

 

Section 4.1

Organization and Qualification

27

 

 

 

Section 4.2

Corporate Power and Authority

28

 

 

 

Section 4.3

Execution and Delivery; Enforceability

28

 

 

 

Section 4.4

Authorized and Issued Capital Stock

28

 

 

 

Section 4.5

Issuance

29

 

 

 

Section 4.6

[Reserved.]

29

 

 

 

Section 4.7

[Reserved.]

29

 

 

 

Section 4.8

No Conflict

29

 

 

 

Section 4.9

Consents and Approvals

30

 

 

 

Section 4.10

Arm’s-Length

30

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 4.11

Financial Statements

30

 

 

 

Section 4.12

Company SEC Documents and Disclosure Statements

31

 

 

 

Section 4.13

Absence of Certain Changes

31

 

 

 

Section 4.14

No Violation; Compliance with Laws

31

 

 

 

Section 4.15

Legal Proceedings

31

 

 

 

Section 4.16

Labor Relations

32

 

 

 

Section 4.17

Intellectual Property

32

 

 

 

Section 4.18

Title to Real and Personal Property

33

 

 

 

Section 4.19

No Undisclosed Relationships

34

 

 

 

Section 4.20

Licenses and Permits

34

 

 

 

Section 4.21

Environmental

34

 

 

 

Section 4.22

Tax Matters

35

 

 

 

Section 4.23

Employee Benefit Plans

35

 

 

 

Section 4.24

Internal Control Over Financial Reporting

37

 

 

 

Section 4.25

Disclosure Controls and Procedures

37

 

 

 

Section 4.26

Material Contracts

37

 

 

 

Section 4.27

No Unlawful Payments

37

 

 

 

Section 4.28

Compliance with Money Laundering Laws

38

 

 

 

Section 4.29

Compliance with Sanctions Laws

38

 

 

 

Section 4.30

No Broker’s Fees

38

 

 

 

Section 4.31

Takeover Statutes

38

 

 

 

Section 4.32

Investment Company Act

38

 

 

 

Section 4.33

Insurance

39

 

 

 

Section 4.34

Alternative Transactions

39

 

 

 

Section 4.35

No Undisclosed Material Liabilities

39

 

 

 

Section 4.36

No Registration Rights

39

 

 

 

Section 4.37

Reservation of New EP Common Shares

39

 

 

 

Section 4.38

Rights-of-Way

39

 

 

 

Section 4.39

Reserve Engineers

39

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

40

 

 

 

Section 5.1

Incorporation

40

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 5.2

Corporate Power and Authority

40

 

 

 

Section 5.3

Execution and Delivery

40

 

 

 

Section 5.4

No Registration

40

 

 

 

Section 5.5

Purchasing Intent

41

 

 

 

Section 5.6

Sophistication; Evaluation

41

 

 

 

Section 5.7

1.5 Lien Notes Claims

41

 

 

 

Section 5.8

1.25 Lien Notes Claims

42

 

 

 

Section 5.9

No Conflict

43

 

 

 

Section 5.10

Consents and Approvals

43

 

 

 

Section 5.11

Legal Proceedings

43

 

 

 

Section 5.12

Sufficiency of Funds

43

 

 

 

Section 5.13

No Broker’s Fees

44

 

 

 

ARTICLE VI ADDITIONAL COVENANTS

44

 

 

 

Section 6.1

Approval Orders

44

 

 

 

Section 6.2

Confirmation Order; Plan and Disclosure Statement

44

 

 

 

Section 6.3

Conduct of Business

45

 

 

 

Section 6.4

Access to Information; Confidentiality

46

 

 

 

Section 6.5

Financial Information

47

 

 

 

Section 6.6

Commercially Reasonable Efforts

48

 

 

 

Section 6.7

Registration Rights Agreement; Reorganized Company Corporate Documents; Rights
Offering Procedures

48

 

 

 

Section 6.8

Form D and Blue Sky

49

 

 

 

Section 6.9

No Integration; No General Solicitation

49

 

 

 

Section 6.10

[Reserved.]

49

 

 

 

Section 6.11

DTC Eligibility

49

 

 

 

Section 6.12

Use of Proceeds

49

 

 

 

Section 6.13

Share Legend

50

 

 

 

Section 6.14

Antitrust Approval

50

 

 

 

Section 6.15

Alternative Restructurings

51

 

 

 

Section 6.16

Milestones

52

 

 

 

Section 6.17

DIP Facility

52

 

 

 

Section 6.18

Listing on the Effective Date

52

 

 

 

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 6.19

Non-Disclosure of Holdings Information

53

 

 

 

Section 6.20

Change of Control

53

 

 

 

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

53

 

 

 

Section 7.1

Conditions to the Obligations of the Commitment Parties

53

 

 

 

Section 7.2

[Reserved.]

55

 

 

 

Section 7.3

Waiver of Conditions to Obligations of Commitment Parties

55

 

 

 

Section 7.4

Conditions to the Obligations of the Debtors

56

 

 

 

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION

57

 

 

 

Section 8.1

Indemnification Obligations

57

 

 

 

Section 8.2

Indemnification Procedure

58

 

 

 

Section 8.3

Settlement of Indemnified Claims

59

 

 

 

Section 8.4

Contribution

59

 

 

 

Section 8.5

Treatment of Indemnification Payments

59

 

 

 

Section 8.6

No Survival

60

 

 

 

ARTICLE IX TERMINATION

60

 

 

 

Section 9.1

Consensual Termination

60

 

 

 

Section 9.2

Termination

60

 

 

 

Section 9.3

Termination by the Company

60

 

 

 

Section 9.4

Termination by the Requisite Commitment Parties

61

 

 

 

Section 9.5

Limitation on Termination Rights

63

 

 

 

Section 9.6

Effect of Termination

63

 

 

 

ARTICLE X GENERAL PROVISIONS

64

 

 

 

Section 10.1

Notices

64

 

 

 

Section 10.2

Assignment; Third-Party Beneficiaries

66

 

 

 

Section 10.3

Prior Negotiations; Entire Agreement

66

 

 

 

Section 10.4

Governing Law; Venue

66

 

 

 

Section 10.5

Waiver of Jury Trial

67

 

 

 

Section 10.6

Counterparts

67

 

 

 

Section 10.7

Waivers and Amendments; Rights Cumulative; Consent

67

 

 

 

Section 10.8

Headings

67

 

 

 

Section 10.9

Specific Performance

67

 

 

 

Section 10.10

Damages

68

 

iv

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 10.11

No Reliance

68

 

 

 

Section 10.12

Publicity

68

 

 

 

Section 10.13

Settlement Discussions

68

 

 

 

Section 10.14

No Recourse

69

 

 

 

Section 10.15

Fiduciary Duties

69

 

 

 

Section 10.16

Severability

69

 

 

 

Section 10.17

Additional Commitment Parties

69

 

SCHEDULES

 

 

Schedule 1

Subsidiaries

Schedule 2

Commitment Parties

Schedule 3

Consents

 

 

EXHIBITS

 

 

Exhibit A

Form of Joinder Agreement for Related Purchaser

Exhibit B-1

Form of Joinder Agreement for Existing Commitment Party Purchaser

Exhibit B-2

Form of Amendment for Existing Commitment Party Purchaser

Exhibit C

Form of Joinder Agreement for New Purchaser

Exhibit D

Form of Funding Notice

 

v

--------------------------------------------------------------------------------



 

BACKSTOP COMMITMENT AGREEMENT

 

THIS BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of October 18,
2019, is made by and among (i) EP Energy Corporation (the “Company”), each of
its direct and indirect subsidiaries listed on Schedule 1 hereto (together with
the Company, each a “Debtor” and collectively, the “Debtors”), on the one hand,
and (ii) each of the Commitment Parties (as defined below), on the other hand. 
Each Debtor and each Commitment Party is referred to herein, individually, as a
“Party” and, collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, each of the Debtors has entered into a PSA (as defined below), which
provides for the restructuring of their capital structure and financial
obligations pursuant to a Plan (as defined herein) to be filed in a proceeding
(the “Chapter 11 Cases”) commenced on October 3, 2019 (the “Petition Date”)
under Title 11 of the United States Code, 11 U.S.C. §§ 101—1532 (as amended from
time to time, the “Bankruptcy Code”) in the United States Bankruptcy Court for
Southern District of Texas (together with any court with jurisdiction over the
Chapter 11 Cases, the “Bankruptcy Court”), to restructure their capital
structure and financial obligations;

 

WHEREAS, in connection with their entry into this Agreement, each of the Debtors
will enter into agreements to effectuate, among other things, the terms and
conditions summarized in the restructuring term sheet attached as Exhibit A to
the PSA (the “Term Sheet”), in accordance with the PSA;

 

WHEREAS, in connection with the Chapter 11 Cases, the Debtors have engaged in
good faith, arm’s-length negotiations with certain parties in interest regarding
the terms of the Plan;

 

WHEREAS, pursuant to the Plan and this Agreement, and in accordance with the
Rights Offering Procedures, the Company will conduct a rights offering for the
Rights Offering Shares (as defined below); and

 

WHEREAS, subject to the terms and conditions contained in this Agreement, each
Commitment Party has agreed to purchase (on a several and not joint basis)
Unsubscribed Shares (as defined below), if any, for aggregate cash consideration
not to exceed its Backstop Commitment Percentage (as defined below) of the
Unsubscribed Amount (as defined below).

 

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties hereby agrees
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                        Definitions.  Except as otherwise expressly
provided in this Agreement, whenever used in this Agreement (including any
Exhibits and Schedules hereto), the following terms shall have the respective
meanings specified therefor below:

 

--------------------------------------------------------------------------------



 

“1.125 Lien Indenture” means that certain indenture dated as of May 23, 2018 by
and among EP Energy LLC and Everest Acquisition Finance Inc., as issuers,
Wilmington Trust, National Association, as trustee and notes collateral agent,
and certain of the Debtors as guarantors.

 

“1.25 Lien Indenture” means that certain indenture dated as of November 29, 2016
by and among EP Energy LLC and Everest Acquisition Finance Inc., as issuers,
Wilmington Trust, National Association, as trustee and notes collateral agent,
and certain of the Debtors as guarantors.

 

“1.25 Lien Notes” means the 8.000% Senior Secured Notes due 2024 issued pursuant
to the 1.25 Lien Indenture.

 

“1.25 Lien Notes Claims” means all Claims against any Debtor arising under or in
connection with (a), the 1.25 Lien Notes, (b) the 1.25 Lien Indenture, and
(c) the 1.25 Lien Security Agreements.

 

“1.25 Lien Security Agreements” means the collateral agreements, security
agreements, pledge agreements, collateral assignments, mortgages and related
agreements, as amended, supplemented, restated, renewed, refunded, replaced,
restructured, repaid, refinanced or otherwise modified from time to time,
creating the security interests in the collateral for the benefit of the holders
of the 1.25 Lien Notes Claims as contemplated by the 1.25 Lien Indentures.

 

“1.5 Lien Indentures” means, collectively, the 8.000% 1.5 Lien Indenture and the
9.375% 1.5 Lien Indenture.

 

“1.5 Lien Notes” means, collectively, the 8.000% 1.5 Lien Notes and the 9.375%
1.5 Lien Notes.

 

“1.5 Lien Notes Claims” means all Claims against any Debtor arising under or in
connection with (a), the 1.5 Lien Notes, (b) the 1.5 Lien Indentures, and
(c) the 1.5 Lien Security Agreements.

 

“1.5 Lien Security Agreements” means the collateral agreements, security
agreements, pledge agreements, collateral assignments, mortgages and related
agreements, as amended, supplemented, restated, renewed, refunded, replaced,
restructured, repaid, refinanced or otherwise modified from time to time,
creating the security interests in the collateral for the benefit of the holders
of the 1.5 Lien Notes Claims as contemplated by the 1.5 Lien Indentures.

 

“8.000% 1.5 Lien Indenture” means that certain indenture dated as of February 6,
2017 by and among EP Energy LLC and Everest Acquisition Finance Inc., as
issuers, Wilmington Trust, National Association, as trustee and notes collateral
agent, and certain of the Debtors as guarantors.

 

“8.000% 1.5 Lien Notes” means the 8.000% Senior Secured Notes due 2025 issued
pursuant to the 8.000% 1.5 Lien Indenture.

 

“9.375% 1.5 Lien Indenture” means that certain indenture dated as of January 3,
2018 by and among EP Energy LLC and Everest Acquisition Finance Inc., as
issuers, Wilmington

 

2

--------------------------------------------------------------------------------



 

Trust, National Association, as trustee and notes collateral agent, and certain
of the Debtors as guarantors

 

“9.375% 1.5 Lien Notes” means the 9.375% Senior Secured Notes due 2024 issued
pursuant to the 9.375% 1.5 Lien Indenture.

 

“Additional Cash Commitment” has the meaning set forth in Section 10.17(a).

 

“Additional Commitment Parties” has the meaning set forth in Section 10.17(a).

 

“Additional Commitment Party Joinders” has the meaning set forth in
Section 10.17(a).

 

“Advisors” means Milbank LLP, Paul, Weiss, Rifkind, Wharton & Garrison LLP,
Debevoise & Plimpton LLP, Houlihan Lokey, Inc., W.D.Von Gonten & Co., DeGolyer
and MacNaughton Corp. and Moelis & Company in their capacities as legal, and
financial advisors, respectively, to certain of the Commitment Parties.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any Related Funds of such
Person); provided, that for purposes of this Agreement, no Commitment Party
shall be deemed an Affiliate of the Debtors or any of their Subsidiaries.  For
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of such
Person, whether through the ownership of voting securities, by Contract or
otherwise.

 

“Aggregate Commitment Amount” means an amount equal to the sum of the Commitment
Amounts of all Commitment Parties listed on Schedule 2, which is $463,000,000 as
of the date hereof.

 

“Aggregate Fully Diluted Common Shares” means the total number of New EP Common
Shares outstanding as of the Closing Date after giving effect to the Plan and
this Agreement (including the Backstop Commitment and the Commitment Premium),
but excluding any New EP Common Shares issued or issuable pursuant to the EIP,
the Private Placement (as defined in the PSA) (if applicable), and the Jeter
Contribution (as defined in the PSA).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Alternative Restructuring” means any dissolution, winding up, liquidation,
reorganization, recapitalization, assignment for the benefit of creditors,
merger, transaction, consolidation, business combination, joint venture,
partnership, sale of all or substantially all assets, financing (debt or
equity), restructuring (in each case, of all or substantially all of the
Debtors, their assets, or their capital structure), or repurchase, refinancing,
extension or repayment of a material portion of the Debtors’ funded debt (in
each case, outside of the ordinary course of business) other than in accordance
with or in furtherance of the Restructuring.

 

3

--------------------------------------------------------------------------------



 

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws, and “Antitrust
Authority” means any one of them.

 

“Antitrust Laws” mean the Sherman Act, the Clayton Act, the HSR Act, the Federal
Trade Commission Act, and any other Law governing agreements in restraint of
trade, monopolization, pre-merger notification, the lessening of competition
through merger or acquisition or anti-competitive conduct, and any foreign
investment Laws.

 

“Applicable Consent” has the meaning set forth in Section 4.9.

 

“Available Backstop Commitment” has the meaning set forth in this Section 1.1 in
the definition of “Available Commitment”.

 

“Available Commitment” means (x) the Exchange Amount of a Defaulting Commitment
Party (“Available Exchange Commitment”), and (y) the Commitment Amount of a
Defaulting Commitment Party to the extent in excess of such Defaulting
Commitment Party’s Exchange Amount (“Available Backstop Commitment”).

 

“Available Exchange Commitment” has the meaning set forth in this Section 1.1 in
the definition of “Available Commitment”.

 

“Backstop Cash Amount” has the meaning set forth in Section 2.2(b).

 

“Backstop Commitment” has the meaning set forth in Section 2.2(b).

 

“Backstop Commitment Percentage” means, with respect to any Commitment Party,
the quotient of (a) such Commitment Party’s Commitment Amount and (b) the
Aggregate Commitment Amount; provided, however, that solely for purposes of
calculating the number of Backstop Shares required to be purchase pursuant to a
Commitment Party’s Backstop Commitment, (x) such Commitment Party’s Commitment
Amount shall be deemed reduced by an amount equal to the Exchange Subscription
Amount and Cash Subscription Amount of such Commitment Party, and (y) the
Aggregate Commitment Amount shall be deemed reduced by an amount equal to the
aggregate of the Exchange Subscription Amounts and Cash Subscription Amounts of
all Commitment Parties (except, in the case of clause (y), to the extent that
the aggregate of the Exchange Subscription Amount and Cash Subscription Amount
of any Commitment Party exceeded such Commitment Party’s Commitment Amount).
Notwithstanding the foregoing, the Commitment Amount of any Commitment Party
shall not be deemed reduced to a number that is less than zero for any purposes
under this Agreement.  Any reference to “Backstop Commitment Percentage” in this
Agreement means the Backstop Commitment Percentage in effect at the time of the
relevant determination, subject to the proviso in the first sentence of this
definition.

 

“Backstop Shares” has the meaning set forth in Section 2.2(b).

 

“Bankruptcy Code” has the meaning set forth in the Recitals.

 

4

--------------------------------------------------------------------------------



 

“Bankruptcy Court” has the meaning set forth in the Recitals.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the local
rules and general orders of the Bankruptcy Court, as in effect on the Petition
Date, together with all amendments and modifications thereto subsequently made
applicable to the Chapter 11 Cases.

 

“BCA Approval Order” means an Order, in form and substance reasonably
satisfactory to the Requisite Commitment Parties and the Company, entered by the
Bankruptcy Court approving the Debtors’ entry into this Agreement.

 

“Book-Entry Transfer Procedures” has the meaning set forth in
Section 2.4(a)(vi).

 

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

 

“Bylaws” means the amended and restated bylaws of the Company as of the Closing
Date, which shall be consistent with the terms set forth in the Term Sheet and
otherwise be in form and substance reasonably satisfactory to the Requisite
Commitment Parties and the Company.

 

“Cash Funding Amount” has the meaning set forth in Section 2.2(b).

 

“Cash Purchase Price” means (a) 65% of $900,000,000, divided by (b) the
Aggregate Fully Diluted Common Shares, rounded to two decimal places.

 

“Cash Subscription Amount” has the meaning set forth in Section 2.2(a)(iii).

 

“Cash Subscription Shares” has the meaning set forth in Section 2.2(a)(iii).

 

“Certificate of Incorporation” means the amended and restated certificate of
incorporation of the Company as of the Closing Date, which shall be consistent
with the terms set forth in the Term Sheet and otherwise be in form and
substance reasonably satisfactory to the Requisite Commitment Parties and the
Company.

 

“Chapter 11 Cases” has the meaning set forth in the Recitals.

 

“Claim” means any “claim” against any Debtor as defined in Section 101(5) of the
Bankruptcy Code, including any Claim arising after the Petition Date.

 

“Cleansing Materials” has the meaning set forth in Section 6.4(d).

 

“Closing” has the meaning set forth in Section 2.5(a).

 

“Closing Date” has the meaning set forth in Section 2.5(a).

 

“Code” means the Internal Revenue Code of 1986.

 

5

--------------------------------------------------------------------------------



 

“Commitment Amount” means, with respect to any Commitment Party, the amount set
forth opposite such Commitment Party’s name under the column titled “Commitment
Amount” on Schedule 2 (as it may be amended, supplemented or otherwise modified
from time to time in accordance with this Agreement).  Any reference to
“Commitment Amount” in this Agreement means the Commitment Amount in effect at
the time of the relevant determination.

 

“Commitment Party” means each holder of a Backstop Commitment that is party to
this Agreement, including any holder of a Backstop Commitment that is a Related
Purchaser, Existing Commitment Party Purchaser or a New Purchaser that has
joined this Agreement pursuant to a joinder entered into pursuant to
Section 2.6(b), Section 2.6(c)(ii), or Section 2.6(d), respectively.

 

“Commitment Party Default” means, with respect to a Commitment Party, such
Commitment Party (a “Defaulting Commitment Party”) or a Related Purchaser of
such Commitment Party: (a) at any time prior to the Rights Offering Record Date,
fails to be the beneficial owner of the minimum amount of aggregate principal
amount of 1.5 Lien Notes Claims necessary for it to receive Subscription Rights
sufficient for it to be capable of complying with its obligations pursuant to
Section 2.2(a)(i); (b) at any time prior to the Closing Date, fails to be the
beneficial owner of 1.25 Lien Notes Claims with a principal amount of at least
its Exchange Amount; (c) fails to exercise its Subscription Rights in the amount
of its Exchange Amount pursuant to and in accordance with the Plan and
Section 2.2(a)(i); (d) fails to deliver and pay its Cash Funding Amount or
Exchange Subscription Amount by the Subscription Escrow Funding Date (or, in the
case of the Cash Funding Amount of any Commitment Parties that are not Initial
Commitment Parties, by the Rights Offering Effective Time) in accordance with
Section 2.4(a) and Section 2.4(b); or (e) denies or disaffirms in writing
(electronic or otherwise) its obligations pursuant to this Agreement.

 

“Commitment Party Replacement” has the meaning set forth in Section 2.3(a).

 

“Commitment Party Replacement Period” has the meaning set forth in
Section 2.3(a).

 

“Commitment Premium” has the meaning set forth in Section 3.1.

 

“Commitment Premium Share Amount” means, with respect to a Commitment Party, the
number of New EP Common Shares equal to (i) the Commitment Premium payable to
such Commitment Party, divided by (ii) the Cash Purchase Price.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Disclosure Schedules” means the disclosure schedules delivered by the
Company to the Commitment Parties on the date of this Agreement.

 

“Company Plan” means any employee pension benefit plan, as such term is defined
in Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and (i) sponsored or maintained (at the time of determination) by the
Debtors or any of their Subsidiaries, or (ii)  for which the Debtors or any of
their Subsidiaries has liability, including on account of any ERISA

 

6

--------------------------------------------------------------------------------



 

Affiliate, in relation to such plan sponsored or maintained within the previous
five years, or in respect of which the Debtors or any of their Subsidiaries or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Company SEC Documents” has the meaning set forth in Section 4.12.

 

“Complete Business Day” means on any Business Day, the time from 12:00 AM
to 11:59 PM (inclusive) on such Business Day.

 

“Confirmation Order” means an Order of the Bankruptcy Court, in form and
substance reasonably satisfactory to the Requisite Commitment Parties,
confirming the Plan pursuant to Section 1129 of the Bankruptcy Code, which
remains in full force and effect and is not subject to a stay.

 

“Contract” means any written agreement, contract or instrument, including any
loan, note, bond, mortgage, indenture, guarantee, deed of trust, license,
franchise, commitment, lease, franchise agreement, letter of intent, memorandum
of understanding or other obligation, and any amendments thereto, but excluding
the Plan.

 

“Customary Securities Lending Arrangement” has the meaning set forth in this
Section 1.1 in the definition of “Transfer”.

 

“Debtor” has the meaning set forth in the Preamble.

 

“Defaulting Commitment Party” has the meaning set forth in this Section 1.1 in
the definition of “Commitment Party Default”.

 

“Definitive Documents” has the meaning set forth in the PSA.

 

“DIP Facility” means any debtor-in-possession financing agreement entered into
by and among EPE Acquisition, LLC, as borrower, certain of the other Debtors as
guarantors and the financial institutions party thereto, as lenders.

 

“DIP Order” means, collectively, the Final DIP Order and any other interim or
final Order authorizing the Debtors to obtain postpetition financing or use cash
collateral that, in each case, are in form and substance reasonably satisfactory
to the Requisite Commitment Parties (it being understood that the cash
collateral order entered on October 3, 2019 [Docket No. 65] is in form and
substance reasonably satisfactory to the Requisite Commitment Parties).

 

“Disclosure Statement” means the disclosure statement for the Plan approved by
the Bankruptcy Court (including all exhibits and schedules thereto), in form and
substance reasonably satisfactory to the Requisite Commitment Parties and the
Company and each as may be further amended, supplemented or otherwise modified
from time to time in a manner that is reasonably satisfactory to the Requisite
Commitment Parties and the Company.

 

“Effective Date” means the date upon which (a) no stay of the Confirmation Order
is in effect, (b) all conditions precedent to the effectiveness of the Plan have
been satisfied or are

 

7

--------------------------------------------------------------------------------



 

expressly waived in accordance with the terms thereof, as the case may be,
(c) the transactions to occur on the Effective Date pursuant to the Plan become
effective or are consummated and (d) the substantial consummation (as defined in
section 1101 of the Bankruptcy Code) of the Plan occurs.

 

“EIP” means the employee incentive plan referenced in the Term Sheet.

 

“Environmental Laws” means all applicable Laws, relating in any way to the
protection of the environment, the preservation or reclamation of natural
resources, or the Release or threatened Release of, or exposure to, any
Hazardous Material.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Debtors or any of their Subsidiaries, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) the occurrence of any Reportable Event with respect to a
Company Plan; (b) any failure by any Company Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Company Plan, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Company Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Company Plan or the failure to
make any required contribution to a Multiemployer Plan; (d) the incurrence by
the Debtors or any of their Subsidiaries or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Company Plan or
Multiemployer Plan; (e) a determination that any Company Plan is, or is expected
to be, in “at-risk” status (within the meaning of Section 303 of ERISA or
Section 430 of the Code); (f) the receipt by the Debtors or any of their
Subsidiaries or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Company Plan or to appoint a
trustee to administer any Company Plan under Section 4042 of ERISA; (g) the
incurrence by the Debtors or any of their Subsidiaries or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal from any
Company Plan or Multiemployer Plan; (h) the receipt by the Debtors or any of
their Subsidiaries or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Debtors or any of their Subsidiaries or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” (within the meaning of Section 4245 of ERISA), or in “endangered” or
“critical status “ (within the meaning of Section 305 of ERISA or Section 432 of
the Code); or (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Company Plan.

 

“Escrow Agent” means an escrow agent appointed by the Company and reasonably
satisfactory to the Requisite Commitment Parties.

 

“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------



 

“Exchange Amount” means, with respect to any Commitment Party, the amount
opposite such Commitment Party’s name under the column titled “Exchange Amount”
on Schedule 2 (as it may be amended, supplemented or otherwise modified from
time to time in accordance with this Agreement).  Any reference to “Exchange
Amount” in this Agreement means the Exchange Amount in effect at the time of the
relevant determination.

 

“Exchange Purchase Price” means (a) 74.3% of $900,000,000, divided by (b) the
Aggregate Fully Diluted Common Shares, rounded to two decimal places.

 

“Exchange Shares” has the meaning set forth in Section 2.2(a)(i).

 

“Exchange Subscription Amount” has the meaning set forth in Section 2.2(a)(ii).

 

“Existing Commitment Party Purchaser” has the meaning set forth in
Section 2.6(c).

 

“Exit Facility” means the “Exit Facility” as defined in the Term Sheet.

 

“Expense Reimbursement” has the meaning set forth in Section 3.3(a).

 

“Filing Party” has the meaning set forth in Section 6.14(b).

 

“Final DIP Order” means an Order authorizing use of cash collateral and/or
debtor-in-possession financing, which is a Final Order in form and substance
reasonably satisfactory to the Requisite Commitment Parties.

 

“Final Order” means, as applicable, an Order of the Bankruptcy Court or other
court of competent jurisdiction, which has not been reversed, stayed,
reconsidered, readjudicated, modified or amended, and as to which the time to
appeal or seek certiorari has expired and no appeal or petition for certiorari
has been timely taken, or as to which any appeal that has been taken or any
petition for certiorari that has been or may be filed has been resolved by the
highest court to which the Order could be appealed or from which certiorari
could be sought or the new trial, re-argument or rehearing shall have been
denied, resulted in no modification of such Order or has otherwise been
dismissed with prejudice; provided, that the possibility that a motion under
Rule 60 of the Federal Rules of Civil Procedure, or other rule of similar
application, may be filed relating to such Order shall not cause such Order to
not be a Final Order.

 

“Financial Statements” has the meaning set forth in Section 4.11(a).

 

“Funding Notice” has the meaning set forth in Section 2.4(a).

 

“GAAP” has the meaning set forth in Section 4.11(a).

 

“Governmental Entity” means any U.S. or non-U.S. international, regional,
federal, state, municipal or local governmental, judicial, administrative,
legislative or regulatory authority, entity, instrumentality, agency,
department, commission, court or tribunal of competent jurisdiction (including
any branch, department or official thereof).

 

9

--------------------------------------------------------------------------------



 

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents that are listed, regulated or defined as
hazardous, toxic, pollutants or contaminants under any Environmental Laws,
including materials defined as “hazardous substances” under the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601 et
seq., and any radioactive substances or petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls or radon
gas.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“Indemnified Claim” has the meaning set forth in Section 8.2.

 

“Indemnified Person” has the meaning set forth in Section 8.1.

 

“Indemnifying Party” has the meaning set forth in Section 8.1.

 

“Institutional Accredited Investor” means institutional “accredited investors”
as such term is defined in Rule 501(a)(1), (2), (3) or (7) of the U.S.
Securities Act.

 

“Initial Commitment Parties” means each Person who is a Commitment Party as of
the date hereof.

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world and all corresponding rights therein, in each case, that
are material: (a) inventions, patents and industrial designs (including utility
model rights, design rights and industrial property rights), patent and
industrial design applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, revisions, divisionals,
extensions, and reexaminations of any of the foregoing; (b) trademarks, service
marks, designs, trade dress, logos, slogans, trade names, business names,
corporate names, internet domain names, and all other indicia of origin, all
applications and registrations in connection therewith, and all goodwill
associated with any of the foregoing (this clause (b), “Marks”); (c) works of
authorship, copyrights, software, data, database rights and moral rights, and
all applications and registrations in connection therewith; (d) trade secrets
and other confidential information, including know how, methods, processes,
techniques, formulae, and product specifications; and (e) any other intellectual
property rights.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Filing Party” has the meaning set forth in Section 6.14(c).

 

“Knowledge” means the actual knowledge, after reasonable inquiry of their direct
reports, of the chief executive officer, chief financial officer or chief
operating officer of such Person.  As used herein, “actual knowledge” means
information that is personally known by the listed individual(s).

 

“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.

 

“Legal Proceedings” has the meaning set forth in Section 4.15.

 

10

--------------------------------------------------------------------------------



 

“Legend” has the meaning set forth in Section 6.13.

 

“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title, lien or judicial lien as defined in Sections 101(36)
and (37) of the Bankruptcy Code or other restrictions of a similar kind.

 

“Losses” has the meaning set forth in Section 8.1.

 

“Marks” has the meaning set forth in this Section 1.1 in the definition of
“Intellectual Property.”

 

“Material Adverse Effect” means any Event after December 31, 2018 which
individually, or together with all other Events, has had or would reasonably be
expected to have a material and adverse effect on (a) the business, assets,
liabilities, finances, properties, results of operations or condition (financial
or otherwise) of the Debtors and their Subsidiaries, taken as a whole, or
(b) the ability of the Debtors and their Subsidiaries, taken as a whole, to
perform their respective obligations under, or to consummate the transactions
contemplated by, the Transaction Agreements, including the Rights Offering, in
each case, except to the extent such Event results from, arises out of, or is
attributable to, the following (either alone or in combination):  (i) any change
after the date hereof in global, national or regional political conditions
(including acts of war, terrorism or natural disasters) or in the general
business, market, financial or economic conditions affecting the industries,
regions and markets in which the Debtors and their Subsidiaries operate;
(ii) any changes after the date hereof in applicable Law or GAAP, or in the
interpretation or enforcement thereof; (iii) the execution, announcement or
performance of this Agreement or the other Transaction Agreements or the
transactions contemplated hereby or thereby, including, without limitation, the
Restructuring Transactions (as defined in the Term Sheet); (iv) changes in the
market price or trading volume of the claims or equity or debt securities of the
Debtors or any of their Subsidiaries (but not the underlying facts giving rise
to such changes unless such facts are otherwise excluded pursuant to the clauses
contained in this definition); or (v) the filing or pendency of the Chapter 11
Cases or actions taken in connection with the Chapter 11 Cases in compliance
with the Bankruptcy Code and Bankruptcy Rules and not inconsistent with this
Agreement, the PSA, or the Plan; provided, that the exceptions set forth in
clauses (i) and (ii) of this definition shall not apply to the extent that such
Event is disproportionately adverse to the Debtors and their Subsidiaries, taken
as a whole, as compared to other companies comparable in size and scale to the
Debtors and their Subsidiaries operating in the industries and geographic
locations in which the Debtors and their Subsidiaries operate.

 

“Material Contract” means: all (a) “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which the Debtors or any of their Subsidiaries is a party; and
(b) Contracts pursuant to which the Debtors would reasonably be expected to
incur liabilities, or receive revenues, in each case, in excess of $50,000,000
over any twelve month period.

 

“Milestones” has the meaning set forth in Section 6.16.

 

11

--------------------------------------------------------------------------------



 

“Money Laundering Laws” has the meaning set forth in Section 4.28.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Debtors or any of their Subsidiaries is
making or accruing an obligation to make contributions, has within any of the
preceding six plan years made or accrued an obligation to make contributions, or
otherwise has liability, including on account of an ERISA Affiliate.

 

“New EP Common Shares” means those certain shares of common stock, or other
membership units, partnership interests or other equity interests issued by the
Reorganized Company.

 

“New Purchaser” has the meaning set forth in Section 2.6(d).

 

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.

 

“Outside Date” has the meaning set forth in Section 9.2(a).

 

“Owned IP” means all Intellectual Property owned or purported to be owned by the
Debtors or any of their Subsidiaries, including the Registered IP.

 

“Party” has the meaning set forth in the Preamble.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“Permitted Liens” means (a) Liens for Taxes that (i) are not due and payable or
(ii) are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made with respect thereto; (b) mechanics Liens and
similar Liens for labor, materials or supplies or other like Liens arising by
operation of law or incident to the exploration, development, operation and
maintenance of oil and gas properties, in each case, as provided with respect to
any Real Property or personal property incurred in the ordinary course of
business consistent with past practice, for amounts that are not more than sixty
(60) days delinquent and that do not materially detract from the value of, or
materially impair the use of, any of the Real Property or personal property of
the Debtors or any of their Subsidiaries; (c) zoning, building codes and other
land use Laws regulating the use or occupancy of any Real Property or the
activities conducted thereon that are imposed by any Governmental Entity having
jurisdiction over such Real Property; provided, that no such zoning, building
codes and other land use Laws prohibit the use or occupancy of such Real
Property; (d) easements, covenants, conditions, restrictions and other similar
matters adversely affecting title to any Real Property and other title defects
that do not or would not materially impair the use or occupancy of such Real
Property or the operation of the Debtors’ or any of their Subsidiaries’
business; (e) from and after the occurrence of the Effective Date, Liens granted
in connection with the Exit Facility and the Reinstated Debt; (f) Liens listed
on Section 1.1 of the Company Disclosure Schedules; (g) non-exclusive
Intellectual Property licenses; (h) Liens that, pursuant to the Confirmation
Order, will not survive beyond the Effective Date;  and (i) Liens created or
expressly permitted to exist pursuant to any order of the Bankruptcy Court.

 

12

--------------------------------------------------------------------------------



 

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, associate,
trust, Governmental Entity or other entity or organization.

 

“Petition Date” has the meaning set forth in the Recitals.

 

“Plan” means the Debtors’ joint plan of reorganization, which shall be
consistent with the terms set forth in the Term Sheet and shall otherwise be in
form and substance reasonably satisfactory to the Requisite Commitment Parties
and the Debtors.

 

“Plan Solicitation Order” means an Order, in form and substance reasonably
satisfactory to the Requisite Commitment Parties and the Company, approving the
Disclosure Statement and the solicitation with respect to the Plan.

 

“Pre-Closing Period” has the meaning set forth in Section 6.3.

 

“PSA” means that certain Plan Support Agreement entered into by and among the
Company, the other Debtors and the Supporting Noteholders, dated as of
October 18, 2019 (as amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms thereof), including the exhibits and
schedules thereto.

 

“Purchase Price” means, with respect to a purchase or issuance of New EP Common
Shares pursuant to the Rights Offering Procedures or this Agreement, the Cash
Purchase Price or the Exchange Purchase Price, as applicable.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee simple or leased by the Debtors or any of their
Subsidiaries, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures
incidental to the ownership or lease thereof.

 

“Registered IP” has the meaning assigned to it in Section 4.17.

 

“Registration Rights Agreement” has the meaning set forth in Section 6.7(a).

 

“Reinstated 1.125 Lien Notes” means the 1.125 Lien Notes, issued pursuant to the
1.125 Lien Indenture, upon being rendered unimpaired pursuant to
Section 1124(2) of the Bankruptcy Code pursuant to the Plan to the extent of
1.125 Lien Notes that have not been redeemed or repaid prior to the Closing.

 

“Reinstated 1.25 Lien Notes” means the 1.25 Lien Notes, issued pursuant to the
1.25 Lien Indenture, upon being rendered unimpaired pursuant to
Section 1124(2) of the Bankruptcy Code pursuant to the Plan to the extent of
1.25 Lien Notes that have not been redeemed or repaid prior to the Closing.

 

“Reinstated Debt” means the Reinstated 1.125 Lien Notes and the Reinstated 1.25
Lien Notes”.

 

13

--------------------------------------------------------------------------------



 

“Related Fund” means (a) any investment funds or other entities who are advised
by the same investment advisor and (b) any investment advisor with respect to an
investment fund or entity it advises.

 

“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Representative, Affiliate, employee, general or
limited partner, member, manager or stockholder of such Person and (ii) any
former, current or future director, officer, agent, Representative, Affiliate,
employee, general or limited partner, member, manager or stockholder of any of
the foregoing, in each case solely in their respective capacity as such.

 

“Related Purchaser” has the meaning set forth in Section 2.6(b).

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

 

“Reorganized Company” means any of (a) the Company as reorganized pursuant to
and under the Plan, or (b) any successor thereto, by merger, consolidation, or
otherwise or (c) a new corporation or limited liability company that may be
formed or caused to be formed by the Debtors or the Requisite Commitment Parties
to, among other things, directly or indirectly acquire substantially all of the
assets and/or stock of the Debtors and issue the New EP Common Shares to be
distributed or sold pursuant to the Plan, as approved by the Requisite
Commitment Parties in the case of (b) or (c).

 

“Reorganized Company Corporate Documents” means the Bylaws and the Certificate
of Incorporation or formation or other comparable constituting documents of the
Reorganized Company, which in each case shall be consistent with the terms set
forth in the Term Sheet and otherwise be in form and substance reasonably
satisfactory to the Requisite Commitment Parties and the Company.

 

“Replacement Commitment Parties” has the meaning set forth in Section 2.3(a).

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Company Plan (other than a Company Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

 

“Reports” has the meaning set forth in Section 6.5(a).

 

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

 

“Requisite Commitment Parties” shall mean each of Apollo Management Holdings,
L.P. and Elliott Associates, L.P. and Elliott International, L.P. and their
respective Affiliates that are Commitment Parties.

 

14

--------------------------------------------------------------------------------



 

“Restructuring” has the meaning set forth in the PSA.

 

“Restructuring Transactions” has the meaning set forth in the Term Sheet.

 

“Review Period” has the meaning set forth in Section 6.4(d).

 

“Rights Offering” means the rights offering for New EP Common Shares to be
conducted in reliance upon the exemption from registration under the Securities
Act provided in Section 4(a)(2) of the Securities Act that is backstopped by the
Commitment Parties in connection with the Restructuring Transactions
substantially on the terms reflected in the PSA and this Agreement, and in
accordance with the Rights Offering Procedures.  For the avoidance of doubt, the
product of (i) the number of Rights Offering Shares multiplied by (ii) the
applicable Purchase Prices shall not exceed the Rights Offering Amount.

 

“Rights Offering Amount” means $475,000,000, which is the sum total of the
maximum aggregate amount of cash consideration to be paid, and Reinstated 1.25
Lien Notes to be exchanged, for the Rights Offering Shares, as set forth in the
Rights Offering Procedures.

 

“Rights Offering Commencement Time” means the time and date set forth in the
Rights Offering Procedures under the definition of “Subscription Commencement
Date” therein.

 

“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription form must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with an amount equal to the Cash Purchase Price multiplied by the number of
Rights Offering Shares elected to be purchased for Cash by each Rights Offering
Participant (other than the Initial Commitment Parties).

 

“Rights Offering Participants” means those holders of 1.5 Lien Notes Claims who
duly subscribe for Rights Offering Shares in accordance with the Rights Offering
Procedures.

 

“Rights Offering Procedures” means the those certain rights offering procedures
to be used in connection with the Rights Offering that are approved by the
Bankruptcy Court pursuant to the Solicitation Order, which procedures shall
(i) permit each Rights Offering Participant (including, for the avoidance of
doubt and notwithstanding anything in this Agreement to the contrary, each
Commitment Party) to exercise Subscription Rights to purchase Rights Offering
Shares for cash at the Cash Purchase Price in an aggregate amount up to such
Rights Offering Participant’s Pro Rata (as defined in the Term Sheet) share
(based upon such Rights Offering Participant’s holdings of 1.5 Lien Notes
Claims) of the Rights Offering Amount (less, in the case of each Commitment
Party, such Commitment Party’s Exchange Amount); (ii) permit each Commitment
Party to exercise Subscription Rights to purchase in exchange, on a
dollar-for-dollar basis at the Exchange Purchase Price, for the assignment to
the applicable Debtors or reorganized Debtors for cancellation of Reinstated
1.25 Lien Notes held or acquired by such Commitment Party, in an aggregate
amount equal to such Commitment Party’s Exchange Amount; and (iii) otherwise be
in form and substance reasonably satisfactory to the Requisite Commitment
Parties and the Company, as may be amended or modified in a manner that is
reasonably acceptable to the Requisite Commitment Parties and the Company.

 

15

--------------------------------------------------------------------------------



 

“Rights Offering Record Date” has the meaning set forth in the Rights Offering
Procedures.

 

“Rights Offering Shares” means the New EP Common Shares issued in the Rights
Offering (including all Unsubscribed Shares purchased by the Commitment Parties
pursuant to this Agreement) issued pursuant to and in accordance with the Rights
Offering Procedures.

 

“Rights Offering Subscription Agent” means a subscription agent appointed by the
Company and reasonably satisfactory to the Requisite Commitment Parties.

 

“Sanctioned Jurisdiction” has the meaning set forth in Section 4.29.

 

“Sanctions” has the meaning set forth in Section 4.29.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subscription Escrow Account” has the meaning set forth in Section 2.4(a)(vi).

 

“Subscription Escrow Funding Date” has the meaning set forth in Section 2.4(b).

 

“Subscription Rights” means those certain rights of holders of 1.5 Lien Notes
Claims to purchase the Rights Offering Shares at the applicable Purchase Price
in accordance with the Rights Offering Procedures and the Plan.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary or Affiliate), (a) owns, directly
or indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body thereof or (c) has the power to direct, or otherwise
control, the business and policies thereof.

 

“Supporting Noteholder” has the meaning set forth in the PSA.

 

“Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition,” “business combination” or other
similar anti-takeover statute or regulation.

 

“Taxes” means all taxes, assessments, duties, levies or other similar mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
similar mandatory governmental charges of any kind whatsoever paid to a
Governmental Entity (whether payable directly or by withholding and whether or
not requiring the filing of a return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest thereon and shall include
any liability for such

 

16

--------------------------------------------------------------------------------



 

amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group, or as a transferee, successor, by contract, or otherwise.

 

“Term Sheet” has the meaning set forth in the Recitals.

 

“Termination Fee” means a nonrefundable aggregate fee in an amount equal to
$26,000,000.

 

“Total Outstanding Shares” means the total number of the Reorganized Company’s
New EP Common Shares outstanding immediately following the Closing, as provided
in the Plan, and this Agreement.

 

“Transaction Agreements” means this Agreement, the Plan, the Disclosure
Statement, the PSA, the Registration Rights Agreement, the Exit Facility and any
documentation or agreements relating to the Registration Rights Agreement and
the Exit Facility and such other agreements and any Plan supplements or
documents referred to herein or therein.

 

“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions in which any Person receives the right to own or acquire any
current or future interest in) a Backstop Commitment, a Subscription Right, a
1.5 Lien Notes Claim or a New EP Common Share or the act of any of the
aforementioned actions.  For the avoidance of doubt, to the extent that a
Commitment Party’s 1.5 Lien Notes Claims or 1.25 Lien Notes Claims may be loaned
by such Commitment Party (and consequently pledged, hypothecated, encumbered, or
rehypothecated by) as part of customary securities lending arrangements (each
such arrangement, a “Customary Securities Lending Arrangement”) and such
Customary Securities Lending Arrangement does not and will not adversely affect
such Party’s ability to timely satisfy any of its obligations under this
Agreement, the Rights Offering Procedures or the PSA, such Customary Securities
Lending Arrangement shall not be deemed a Transfer hereunder.

 

“Unfunded Pension Liability” means the excess of a Company Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Company Plan’s assets, determined in accordance with the assumptions used for
funding the Company Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unsubscribed Amount” means $325,000,000, minus the aggregate cash consideration
paid at the Rights Offering Expiration Time or to be paid at the Closing for
Rights Offering Shares duly purchased in the Rights Offering in accordance with
the Rights Offering Procedures and the Plan.  For the avoidance of doubt, the
Cash Subscription Amount of any Commitment Party shall not be included in the
Unsubscribed Amount.

 

“Unsubscribed Shares” means a number of Rights Offering Shares equal to (a) the
Unsubscribed Amount, divided by (b) the Cash Purchase Price.

 

“willful or intentional breach” has the meaning set forth in Section 9.6(a).

 

17

--------------------------------------------------------------------------------



 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2                        Construction.  In this Agreement, unless the
context otherwise requires:

 

(a)                                 references to Articles, Sections, Exhibits
and Schedules are references to the articles and sections or subsections of, and
the exhibits and schedules attached to, this Agreement;

 

(b)                                 references in this Agreement to “writing” or
comparable expressions include a reference to a written document transmitted by
means of electronic mail in portable document format (pdf), facsimile
transmission or comparable means of communication;

 

(c)                                  words expressed in the singular number
shall include the plural and vice versa; words expressed in the masculine shall
include the feminine and neuter gender and vice versa;

 

(d)                                 the words “hereof,” “herein,” “hereto” and
“hereunder,” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole, including all Exhibits and Schedules
attached to this Agreement, and not to any provision of this Agreement;

 

(e)                                  the term this “Agreement” shall be
construed as a reference to this Agreement as the same may have been, or may
from time to time be, amended, modified, varied, novated or supplemented;

 

(f)                                   “include,” “includes” and “including” are
deemed to be followed by “without limitation” whether or not they are in fact
followed by such words;

 

(g)                                  references to “day” or “days” are to
calendar days;

 

(h)                                 references to “the date hereof” means the
date of this Agreement;

 

(i)                                     unless otherwise specified, references
to a statute means such statute as amended from time to time and includes any
successor legislation thereto and any rules or regulations promulgated
thereunder in effect from time to time; and

 

(j)                                    references to “dollars” or “$” are to
United States of America dollars.

 

ARTICLE II

 

BACKSTOP COMMITMENT

 

Section 2.1                        The Rights Offering.  On and subject to the
terms and conditions hereof, including entry of the BCA Approval Order, the
Company shall conduct the Rights Offering pursuant to, and in accordance with,
the PSA, the Rights Offering Procedures, this Agreement and the Plan.

 

18

--------------------------------------------------------------------------------



 

Section 2.2                        The Subscription Commitment; The Backstop
Commitment.

 

(a)                                 On and subject to the terms and conditions
hereof, including entry of the Confirmation Order, each Commitment Party agrees,
severally and not jointly, to, in accordance with the Rights Offering Procedures
and the Plan:

 

(i)                                     duly exercise its Subscription Rights to
acquire a number of Rights Offering Shares equal to (x) such Commitment Party’s
Exchange Amount, divided by (y) the Exchange Purchase Price (with respect to
each Commitment Party, the number of Rights Offering Shares such Commitment
Party is required to elect to purchase pursuant to this Section 2.2(a)(i), its
“Exchange Shares”);

 

(ii)                                  purchase such Exchange Shares by making to
the applicable Debtors or reorganized Debtors an assignment for cancellation of
Reinstated 1.25 Lien Notes held by such Commitment Party with a principal amount
equal to (x) the number of Exchange Shares to be acquired by such Commitment
Party, multiplied by (y) the Exchange Purchase Price (such Commitment Party’s
“Exchange Subscription Amount”); and

 

(iii)                               if a Commitment Party holds Subscription
Rights to acquire Rights Offering Shares (including pursuant to any
oversubscription procedures in connection therewith) in excess of the number of
Exchange Shares to be acquired by such Commitment Party pursuant to the
preceding clauses (i) and (ii), such Commitment Party shall be permitted, at its
option, to exercise all or any portion of such excess Subscription Rights to
purchase additional Rights Offering Shares in the Rights Offering (the Rights
Offering Shares elected to be purchased by such Commitment Party, such
Commitment Party’s “Cash Subscription Shares”) at the Cash Purchase Price (the
aggregate cash consideration for such Cash Subscription Shares, if any, such
Commitment Party’s “Cash Subscription Amount”).

 

The Rights Offering Procedures and the Plan shall provide that only the
Commitment Parties shall have the right to participate in the exchange described
in the preceding clauses (i) and (ii).

 

(b)                                 On and subject to the terms and conditions
hereof, including entry of the Confirmation Order, at the Closing (as defined
below), each Commitment Party agrees, severally and not jointly, to purchase,
and the Company agrees to sell to such Commitment Party, a number of Rights
Offering Shares equal to (i) such Commitment Party’s Backstop Commitment
Percentage multiplied by (B) the aggregate number of Unsubscribed Shares (with
respect to each Commitment Party, the number of Unsubscribed Shares to be
purchased by such Commitment Party pursuant to this Section 2.2(b), its
“Backstop Shares”) for an aggregate cash purchase price equal to (x) the number
of Backstop Shares to be acquired by such Commitment Party pursuant to this
Section 2.2(b), multiplied by (y) the Cash Purchase Price (such Commitment
Party’s “Backstop Cash Amount” and, together with such Commitment Party’s Cash
Subscription Amount (if any), its “Cash Funding Amount”).  The number of
Backstop Shares to be acquired by each Commitment Party pursuant to this
Section 2.2(b) shall be rounded among the Commitment Parties solely to avoid
fractional shares, as the Company may determine in its

 

19

--------------------------------------------------------------------------------



 

reasonable discretion.  The obligations of the Commitment Parties to purchase
Backstop Shares pursuant to this Section 2.2(b) shall be referred to as the
“Backstop Commitment”.

 

Section 2.3                        Commitment Party Default.

 

(a)                                 Within five (5) Business Days after receipt
of written notice from the Company to all Commitment Parties of a Commitment
Party Default, which notice shall be given to all Commitment Parties promptly
following the Company becoming aware of the occurrence of such Commitment Party
Default (such five (5) Business Day period, the “Commitment Party Replacement
Period”), the Commitment Parties (other than any Defaulting Commitment Party)
and their respective Related Funds shall have the right, but not the obligation,
to make arrangements for one or more of the Commitment Parties (other than any
Defaulting Commitment Party) (such Commitment Parties, the “Replacement
Commitment Parties”) to purchase all or any portion of the Available Commitment
(such purchase, a “Commitment Party Replacement”) in such amounts, and allocated
among the Replacement Commitment Parties, as may be agreed by all of the
Replacement Commitment Parties, as follows (and otherwise on the terms and
subject to the conditions set forth in this Agreement):

 

(i)                                     With respect to Available Exchange
Commitment: by (A) reducing the Commitment Amount (and, dollar for dollar, the
Exchange Amount) of the Defaulting Commitment Party and (B) (1) increasing the
Commitment Amount of the Replacement Commitment Parties in an aggregate amount
equal to the amount of the amount of such reduction of the Defaulting Commitment
Party’s Commitment Amount pursuant to clause (A) and (2) at the option of the
Replacement Commitment Parties, increasing the Exchange Amount of the
Replacement Commitment Parties in an aggregate amount up to the amount of the
amount of such reduction of the Defaulting Commitment Party’s Exchange Amount
pursuant to clause (A) (but, with respect to the foregoing clause (2), only to
the extent that each applicable Replacement Commitment Party holds 1.25 Lien
Notes Claims sufficient to purchase, and is otherwise capable of purchasing,
Exchange Shares in the Rights Offering pursuant to Section 2.2(a)(i) and
Section 2.2(a)(ii) with respect to such increase in its Exchange Amount); and

 

(ii)                                  With respect to Available Backstop
Commitment: by (A) reducing the Commitment Amount (and, on a proportional basis,
the Commitment Premium and Termination Fee) of the Defaulting Commitment Party
and (B) increasing the Commitment Amount (and, on a proportional basis, the
Commitment Premium and Termination Fee) of the Replacement Commitment Parties in
an aggregate amount equal to the amount of the reduction of the Defaulting
Commitment Party’s Commitment Amount (and Commitment Premium and Termination
Fee) pursuant to clause (A).

 

If a Commitment Party Default occurs, the Outside Date shall be delayed to the
extent necessary (and only to the extent necessary) to allow for the Commitment
Party Replacement to be completed within the Commitment Party Replacement
Period.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, if a Commitment Party is a Defaulting Commitment Party (and
regardless of whether or not such Defaulting Commitment Party’s Commitment
Premium and/or Termination Fee were reduced to

 

20

--------------------------------------------------------------------------------



 

$0 pursuant to Section 2.3(a)), it shall not be entitled to any of the
Commitment Premium, Termination Fee, or expense reimbursement applicable to such
Defaulting Commitment Party (including the Expense Reimbursement) or
indemnification provided, or to be provided, under or in connection with this
Agreement (and if (x) the Closing occurs notwithstanding such a default with
respect to a Commitment Party, and (y) the amount funded in the Rights Offering
(including the purchase of Unsubscribed Shares hereunder) is less than the
Aggregate Commitment Amount because of the Commitment Party Default of such
Defaulting Commitment Party, then the aggregate Commitment Premium payable by
the Debtors shall be reduced by the amount of the Commitment Premium of such
Defaulting Commitment Party as adjusted pursuant to Section 2.3(a)); provided
that, for the avoidance of doubt, such reduction shall not reduce the amount of
the Commitment Premium payable to each Commitment Party that is not a Defaulting
Commitment Party).

 

(c)                                  For the avoidance of doubt, nothing in this
Agreement shall be deemed to require a Commitment Party to purchase Rights
Offering Shares (i) for consideration in the form of Reinstated 1.25 Lien Notes
in excess of its Exchange Amount, or (ii) for aggregate cash consideration in
excess of its Cash Funding Amount.

 

(d)                                 For the avoidance of doubt, notwithstanding
anything to the contrary set forth in Section 9.6, but subject to Section 10.10,
no provision of this Agreement shall relieve any Defaulting Commitment Party
from any liability hereunder, or limit the availability of the remedies set
forth in Section 10.9, in connection with any such Defaulting Commitment Party’s
Commitment Party Default under this Article II or otherwise.

 

Section 2.4                        Subscription Escrow Account Funding. (a) No
later than the fifth (5th) Business Day following the Rights Offering Expiration
Time, the Rights Offering Subscription Agent shall deliver to each Commitment
Party a written notice substantially in the form of Exhibit D attached hereto
(the “Funding Notice”) of:

 

(i)                                     the (A) aggregate number of Exchange
Shares with respect to which the Commitment Parties duly elected to exercise
Subscription Rights pursuant to Section 2.2(a)(i), (B) the aggregate principal
amount of Reinstated 1.25 Lien Notes required to be assigned by the Commitment
Parties to the applicable Debtors or reorganized Debtors for cancellation
pursuant to Section 2.2(a)(ii), (C) the aggregate number of Rights Offering
Shares (excluding the Exchange Shares and any Unsubscribed Shares) for which
Subscription Rights were duly exercised, (D) the aggregate cash purchase price
required to be paid by the Rights Offering Participants in consideration for the
purchase of the Rights Offering Shares described in the preceding clause (C),
(E) the Unsubscribed Amount and (F) the number of Unsubscribed Shares;

 

(ii)                                  (A) the number of Exchange Shares to be
issued and sold by the Company to such Commitment Party pursuant to
Section 2.2(a)(i) and Section 2.2(a)(ii), (B) the Exchange Subscription Amount
of such Commitment Party;

 

(iii)                               (A) the number of Rights Offering Shares
such Commitment Party elected to purchase for the Cash Purchase Price in the
Rights Offering pursuant to Section 2.2(a)(iii) and (B) the Cash Subscription
Amount with respect thereto;

 

21

--------------------------------------------------------------------------------



 

(iv)                              (A) the number of Backstop Shares to be issued
and sold by the Company to such Commitment Party pursuant to Section 2.2(b) and
(B) the Backstop Cash Amount with respect thereto;

 

(v)                                 the Cash Funding Amount of such Commitment
Party; and

 

(vi)                              the account information (including wiring
instructions) for the escrow account to which such Commitment Party shall
deliver and pay its Cash Funding Amount (the “Subscription Escrow Account”), and
the procedures (which shall be reasonably satisfactory to the Company and the
Requisite Commitment Parties) for book-entry transfer of its Exchange
Subscription Amount (the “Book-Entry Transfer Procedures”).

 

The Company shall promptly direct the Rights Offering Subscription Agent to
provide any written backup, information and documentation relating to the
information contained in the applicable Funding Notice as any Commitment Party
may reasonably request.

 

(b)                                 No later than three (3) Business Days prior
to the Effective Date (such date, the “Subscription Escrow Funding Date”), each
Commitment Party shall deliver and pay (x) its Cash Funding Amount, by wire
transfer in immediately available funds in U.S. dollars into the Subscription
Escrow Account; provided, that each Commitment Party that is not an Initial
Commitment Party shall deliver and pay its Cash Subscription Amount (if any)
with respect to its Cash Subscription Shares (if any) at the Rights Offering
Expiration Time pursuant to the Rights Offering Procedures, and (y) its Exchange
Subscription Amount, in accordance with the Book-Entry Transfer Procedures, in
each case in satisfaction of such Commitment Party’s Backstop Commitment and
purchase obligations (if any) pursuant to the Rights Offering.  The Subscription
Escrow Account shall be established with an Escrow Agent reasonably satisfactory
to the Requisite Commitment Parties and the Company pursuant to an escrow
agreement in form and substance reasonably satisfactory to the Requisite
Commitment Parties and the Company.  If this Agreement is terminated in
accordance with its terms, the funds held in the Subscription Escrow Account
shall be released, and each Commitment Party shall receive from the Subscription
Escrow Account the cash amount actually funded to the Subscription Escrow
Account by such Commitment Party, without any interest, together with any
Reinstated 1.25 Lien Notes actually transferred in accordance with the
Book-Entry Transfer Procedures, in each case promptly following such
termination.

 

Section 2.5                        Closing.  (a) Subject to Article VII, unless
otherwise mutually agreed in writing between the Company and the Requisite
Commitment Parties, the closing of the Rights Offering (the “Closing”) shall
take place electronically at 11:00 a.m., New York City time, on the second (2nd)
Business Day following the date on which all of the conditions set forth in
Article VII shall have been satisfied or waived in accordance with this
Agreement (other than conditions that by their terms are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions).  The
date on which the Closing actually occurs shall be referred to herein as the
“Closing Date”.

 

(b)                                 At the Closing, the funds held in the
Subscription Escrow Account and the Reinstated 1.25 Lien Notes transferred in
accordance with the Book-Entry Transfer Procedures

 

22

--------------------------------------------------------------------------------



 

shall be released to the Company and utilized as set forth in, and in accordance
with, the Plan and the Confirmation Order.

 

(c)                                  At the Closing, issuance of the New EP
Common Shares will be made by the Company to each Commitment Party (or to its
designee in accordance with Section 2.8) against payment of such Commitment
Party’s Cash Funding Amount and Exchange Subscription Amount, in satisfaction of
such Commitment Party’s Backstop Commitment and purchase obligations (if any)
pursuant to the Rights Offering.   To the extent permitted by The Depository
Trust Company, the Company shall use commercially reasonable efforts to cause
all New EP Common Shares to be delivered into the account specified by a
Commitment Party through the facilities of The Depository Trust Company, unless
a Commitment Party requests delivery of a physical stock certificate; provided,
however, that to the extent The Depository Trust Company does not permit the New
EP Common Shares to be deposited through its facilities, such securities will be
held on the books of the Company or its transfer agent.  Notwithstanding
anything to the contrary in this Agreement, all New EP Common Shares will be
delivered with all issue, stamp, transfer, sales and use, or similar transfer
Taxes or duties that are due and payable (if any) in connection with such
delivery duly paid by the Company.

 

Section 2.6                        Transfer of Backstop Commitments.  (a) (i) No
Commitment Party (or any permitted transferee thereof) may Transfer all or any
portion of its Commitment Amount (x) to the Debtors or any of the Debtors’
Affiliates or (y) other than as provided in this Section 2.6(a) through
Section 2.6(f), and (ii) notwithstanding any other provision of this Agreement,
no Commitment Amount may be Transferred after the Company sends the Funding
Notice.  No Commitment Party may make a Transfer of its Commitment Amount that
would result in such Commitment Party having an Exchange Amount in excess of its
remaining Commitment Amount.  A Commitment Party may only Transfer its Exchange
Amount (or any portion thereof) (x) if permitted by Section 2.6(b) or
Section 2.6(c), and (y) if such Transfer will not result in either the
transferee or the transferor being or becoming a Defaulting Commitment Party.

 

(b)                                 Each Commitment Party may Transfer all or
any portion of its Commitment Amount or Exchange Amount to any Affiliate or
Related Fund (each, a “Related Purchaser”), provided, that such Commitment Party
shall deliver to the Company and the Rights Offering Subscription Agent a
joinder to this Agreement, substantially in the form attached hereto as
Exhibit A, executed by such Commitment Party and such Related Purchaser.

 

(c)                                  Each Initial Commitment Party and its
Related Purchasers may Transfer all or any portion of its Commitment Amount or
Exchange Amount to any other creditworthy Commitment Party or such other
Commitment Party’s Related Purchaser (each, an “Existing Commitment Party
Purchaser”), provided, that (i) to the extent such Existing Commitment Party
Purchaser is not a Commitment Party hereunder, prior to or concurrently with
such Transfer such Initial Commitment Party shall deliver to the Company and the
Rights Offering Subscription Agent a joinder to this Agreement, substantially in
the form attached hereto as Exhibit B-1, executed by such Initial Commitment
Party or Related Purchaser and such Existing Commitment Party Purchaser, and
(ii) to the extent such Existing Commitment Party Purchaser is already a
Commitment Party hereunder, such Initial Commitment Party or Related Purchaser
shall deliver to the Company and the Rights Offering Subscription Agent an
amendment to this Agreement,

 

23

--------------------------------------------------------------------------------



 

substantially in the form attached hereto as Exhibit B-2, executed by such
Initial Commitment Party or Related Purchaser and such Existing Commitment Party
Purchaser.

 

(d)                                 Each Initial Commitment Party and its
Related Purchasers shall have the right to Transfer all or any portion of its
Commitment Amount to any Person that either is or contemporaneously with such
Transfer will become a party to the PSA that is not an Existing Commitment Party
Purchaser (each of the Persons to whom a Transfer is made, a “New Purchaser”),
provided, that (i)  such Transfer shall have been consented to by the Requisite
Commitment Parties (such consent shall not be unreasonably withheld or
conditioned and shall be deemed to have been given after two (2) Complete
Business Days following notification in writing to Milbank LLP and Paul, Weiss,
Rifkind, Wharton & Garrison LLP of a proposed Transfer by such Commitment
Party); (ii) such Transfer shall have been consented to by the Company in
writing in its sole discretion (with such consent being deemed to have been
given after five (5) Complete Business Days following notification in writing to
the Company of a proposed Transfer by such Commitment Party); and (iii) prior to
and in connection with such Transfer such Initial Commitment Party or Related
Purchaser shall deliver to the Company and the Rights Offering Subscription
Agent a joinder to this Agreement, substantially in the form attached hereto as
Exhibit C executed by such Initial Commitment Party or Related Purchaser, such
New Purchaser and the Company.

 

(e)                                  Any Transfer of any Commitment Amount or
Exchange Amount made (or attempted to be made) in violation of this Agreement
shall be deemed null and void ab initio and of no force or effect, regardless of
any prior notice provided to the Parties or any Commitment Party, and shall not
create (or be deemed to create) any obligation or liability of any other
Commitment Party or any Debtor to the purported transferee or limit, alter or
impair any agreements, covenants, or obligations of the proposed transferor
under this Agreement.  After the Closing Date, nothing in this Agreement shall
limit or restrict in any way the ability of any Commitment Party (or any
permitted transferee thereof) to Transfer any of the New EP Common Shares or any
interest therein.

 

(f)                                   Upon compliance with Section 2.6(b),
(c) or (d), as applicable, the transferring Commitment Party shall be deemed to
relinquish its rights, and, solely with respect to a Transfer pursuant to
Section 2.6(c) to an Initial Commitment Party or Section 2.6(d), be released
from its obligations under this Agreement to the extent of such transferred
rights and obligations (except for any claim for breach of this Agreement that
occurs prior to such Transfer), and the transferee shall become an additional
Commitment Party and be fully bound as a Commitment Party hereunder for all
purposes of this Agreement. Upon the effectiveness of any Transfer of a
Commitment Amount or Exchange Amount pursuant to Section 2.6(b), (c) or (d), as
applicable, the Company shall update Schedule 2 to reflect such Transfer and to
provide that the Commitment Premium and Termination Fee of each Commitment Party
shall, in each case, equal 8.00% of the excess of such Commitment Party’s
Commitment Amount over such Commitment Party’s Exchange Amount.  Such updates
shall not constitute an amendment to this Agreement or otherwise be subject to
any provision of this Agreement that applies to amendments of this Agreement. 
No Transfer pursuant to Section 2.6(b) or Section 2.6(c) (except, in the case of
Section 2.6(c), to the extent such Transfer is to an Initial Commitment Party)
shall release a Commitment Party from any of its obligations under this
Agreement in the event such transferee does not fulfill such obligations
hereunder.

 

24

--------------------------------------------------------------------------------



 

(g)                                  For the avoidance of doubt, nothing in this
Agreement shall restrict the ability of a Commitment Party to transfer any 1.5
Lien Notes Claims in compliance with Section 3 of the PSA and Section 6.20 of
this Agreement, and any such transfer shall not impair or otherwise affect the
rights and obligations of such Commitment Party under this Agreement; provided
that, other than as set forth in Section 2.9, no Commitment Party with an
Exchange Amount shall Transfer any 1.5 Lien Notes Claims if, as a result of such
Transfer, such Commitment Party would cease to be the beneficial owner of the
minimum amount of aggregate principal amount of 1.5 Lien Notes Claims necessary
for such Commitment Party to receive Subscription Rights sufficient for such
Commitment Party to be capable of complying with its obligations pursuant to
Section 2.2(a)(i).

 

Section 2.7                        [Reserved.]

 

Section 2.8                        Designation Rights.  Each Commitment Party
shall have the right to designate by written notice to the Company no later than
two (2) Business Days prior to the Closing Date that some or all of the
Unsubscribed Shares and other Rights Offering Shares that it is obligated to
purchase hereunder be issued in the name of, and delivered to a Related
Purchaser of, such Commitment Party upon receipt by the Company of payment
therefor in accordance with the terms hereof, which notice of designation shall
(i) be addressed to the Company and signed by such Commitment Party and each
such Related Purchaser, (ii) specify the number of Unsubscribed Shares and other
Rights Offering Shares to be delivered to or issued in the name of such Related
Purchaser and (iii) contain a confirmation by each such Related Purchaser of the
accuracy of the representations set forth in Sections 5.4 through 5.6 as applied
to such Related Purchaser; provided, that no such designation pursuant to this
Section 2.8 shall relieve such Commitment Party from its obligations under this
Agreement.

 

Section 2.9                        Consent to Transfers of Subscription Rights
by Commitment Parties.  The Company hereby consents to any Transfer of the
Subscription Rights held by any Commitment Party to any such Commitment Party’s
Related Purchaser, which, for the avoidance of doubt, shall not require an
accompanying Transfer of such Commitment Party’s interest in the corresponding
1.5 Lien Notes Claims.  Each Commitment Party may Transfer any of its 1.5 Lien
Notes Claims following the Rights Offering Record Date without a corresponding
transfer of Subscription Rights.

 

Section 2.10                 Notification of Aggregate Number of Exercised
Subscription Rights.  Upon request from the Requisite Commitment Parties from
time to time prior to the Rights Offering Expiration Time (and any permitted
extensions thereto), the Company shall reasonably promptly direct the Rights
Offering Subscription Agent to reasonably promptly notify the Commitment Parties
of the aggregate number of Subscription Rights known by the Rights Offering
Subscription Agent to have been exercised pursuant to the Rights Offering as of
the most recent practicable time before such request.

 

25

--------------------------------------------------------------------------------



 

ARTICLE III

 

BACKSTOP COMMITMENT PREMIUM AND EXPENSE REIMBURSEMENT

 

Section 3.1                        Premium Payable by the Debtors.  Subject to
Section 3.2, as consideration for the Backstop Commitment and the other
agreements of the Commitment Parties in this Agreement, the Debtors shall pay or
cause to be paid a nonrefundable aggregate premium in an amount equal to
$26,000,000 (the “Commitment Premium”).  The Commitment Premium shall be
payable, in accordance with Section 3.2, to the Commitment Parties (including
any Replacement Commitment Party, but excluding any Defaulting Commitment Party)
or their designees in the amounts set forth on Schedule 2.  Under no
circumstances shall a reduction in the Rights Offering Amount result in a
reduction of the Commitment Premium.

 

The provisions for the payment of the Commitment Premium, the Termination Fee
and Expense Reimbursement, and the indemnification provided herein, are an
integral part of the transactions contemplated by this Agreement and without
these provisions the Commitment Parties would not have entered into this
Agreement.  Subject to the Bankruptcy Court’s approval, the BCA Approval Order
and the Plan shall provide that the Commitment Premium and the Termination Fee
shall constitute an allowed administrative expense of the Debtors’ estates under
Sections 503(b) and 507 of the Bankruptcy Code.

 

Section 3.2                        Payment of Premium.  The Commitment Premium
shall be fully earned, nonrefundable and non-avoidable upon entry of the BCA
Approval Order and shall be paid by the Reorganized Company, free and clear of
any withholding or deduction for any applicable Taxes, on the Closing Date as
set forth above.  For the avoidance of doubt, to the extent payable in
accordance with the terms of this Agreement, the Commitment Premium will be
payable regardless of the amount of Unsubscribed Shares (if any) actually
purchased.  The Reorganized Company shall satisfy its obligation to pay the
Commitment Premium on the Closing Date, in lieu of any cash payment, by issuing
a number of additional New EP Common Shares (rounding down to the nearest whole
share solely to avoid fractional shares) to each Commitment Party (or its
designee) equal to such Commitment Party’s Commitment Premium Share Amount.

 

Section 3.3                        Expense Reimbursementa.  (a) Until the
earlier to occur of (i) the Closing and (ii) the termination of this Agreement
in accordance with its terms, the Debtors agree to pay in accordance with
Section 3.3(b): (A)  the reasonable and documented out-of-pocket fees and
expenses (including reasonable travel costs and expenses), whether incurred
before, on or after the Petition Date, of each of the Advisors; provided that,
in the case of Debevoise & Plimpton LLP, such out-of-pocket fees and expenses
shall not exceed $250,000 (which amount may be increased with the reasonable
consent of the Requisite Commitment Parties and the Company); and (B) all filing
fees of the Initial Commitment Parties, if any, required by the HSR Act or any
other Antitrust Law in connection with the transactions contemplated by this
Agreement and all reasonable and documented out-of-pocket expenses related
thereto (such payment obligations set forth in clauses (A) and (B) above,
collectively, the “Expense Reimbursement”).  The Expense Reimbursement shall,
pursuant to the BCA Approval Order, constitute allowed administrative expenses
of the Debtors’ estates under Sections 503(b) and 507 of the Bankruptcy Code. 
Notwithstanding anything in this Section 3.3

 

26

--------------------------------------------------------------------------------



 

to the contrary, no success fee, transaction fee, completion fee, or similar fee
of any Advisor shall constitute an Expense Reimbursement unless provided for in
a signed engagement letter between such Advisor and the Company.

 

(b)                                 The Expense Reimbursement accrued through
the date on which the BCA Approval Order is entered shall be paid within five
(5) Business Days of the Company’s receipt of invoices therefor.  The Expense
Reimbursement accrued thereafter shall be payable by the Debtors within five
(5) Business Days after receipt of monthly invoices therefor; provided, that the
Debtors’ final payment shall be made contemporaneously with the Closing or
contemporaneously with, or promptly following, the termination of this
Agreement, as applicable, pursuant to Article IX; provided, however, that
notwithstanding anything in this Section 3.3 to the contrary, the Debtors’
payment obligation pursuant to this Section 3.3 with respect to Expense
Reimbursement of a Commitment Party and its Advisors shall automatically
terminate upon such Commitment Party becoming a Defaulting Commitment Party with
respect to all Expense Reimbursement of such Persons whether accrued prior to or
after such time.

 

Section 3.4                        Tax Treatment.  Except as otherwise required
by a final determination by an applicable taxing authority or change in
applicable Law: (a) the Parties agree for U.S. federal income tax purposes to
treat the payment of the Commitment Premium as a premium payment in exchange for
the issuance by the Commitment Parties to the Reorganized Company of a put right
with respect to the Unsubscribed Shares; and (b) the Parties shall not take any
position on any applicable U.S. federal, state and local tax return inconsistent
with such treatment.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE DEBTORS

 

Except (i) as set forth in the corresponding section of the Company Disclosure
Schedules (unless otherwise set forth herein, as of the date of this Agreement)
or (ii) as disclosed in the Company SEC Documents and publicly available on the
SEC’s Electronic Data-Gathering, Analysis and Retrieval System prior to the date
hereof (excluding any disclosure contained in the “Forward-Looking Statements”
or “Risk Factors” sections thereof, or any other statements that are similarly
predictive or forward looking in nature), each of the Debtors, jointly and
severally, hereby represent and warrant to the Commitment Parties as set forth
below.

 

Section 4.1                        Organization and Qualification.  Each Debtor
and each of its Subsidiaries (i) is a duly organized and validly existing
corporation, limited liability company or limited partnership, as the case may
be, and, if applicable, in good standing (or the equivalent thereof) under the
Laws of the jurisdiction of its incorporation or organization (except where the
failure to be in good standing (or the equivalent) would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect),
(ii) has the corporate or other applicable power and authority to own and
operate its property and assets, to lease the property it operates under lease
and to transact the business in which it is currently engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the conduct of its business
as currently conducted requires such qualifications, except in the case of
clauses (ii) and (iii), where the failure to have such

 

27

--------------------------------------------------------------------------------



 

power and authority or qualification would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 4.2                        Corporate Power and Authority.   Each Debtor
has the requisite corporate power and authority (i) to enter into, execute and
deliver this Agreement and (ii) subject to entry of the BCA Approval Order, to
perform their obligations hereunder and (iii) subject to entry of the BCA
Approval Order and the Confirmation Order, to consummate the transactions
contemplated herein and in the Plan, to enter into, execute and deliver each of
the Transaction Agreements and to perform its obligations thereunder (other than
this Agreement).  Subject to the receipt of the foregoing Orders, as applicable,
the execution and delivery of this Agreement and each of the other Transaction
Agreements and the consummation of the transactions contemplated hereby and
thereby have been or will be duly authorized by all requisite corporate (or
comparable organizational) action on behalf of the Debtors, and no other
corporate (or comparable organizational) proceedings on the part of the Debtors
are or will be necessary to authorize this Agreement or any of the other
Transaction Agreements or to consummate the transactions contemplated hereby or
thereby.

 

Section 4.3                        Execution and Delivery; Enforceability. 
Subject to entry of the BCA Approval Order, this Agreement will have been, and
subject to entry of both the BCA Approval Order and the Confirmation Order, each
other Transaction Agreement will be, duly executed and delivered by each of the
Debtors party thereto.  Upon entry of the BCA Approval Order and, as applicable,
the Confirmation Order, and assuming due and valid execution and delivery hereof
by the Commitment Parties, the Debtors’ obligations hereunder will constitute
the valid and legally binding obligations of the Debtors enforceable against the
Debtors in accordance with their respective terms.  Upon entry of the
Confirmation Order and assuming due and valid execution and delivery of this
Agreement and the other Transaction Agreements by the Commitment Parties, each
of the obligations hereunder and thereunder will constitute the valid and
legally binding obligations of the Debtors, enforceable against the Debtors, in
accordance with their respective terms.

 

Section 4.4                        Authorized and Issued Capital Stock.  (a) On
the Closing Date, (i) the total issued capital stock of the Reorganized Company
will consist of New EP Common Shares, consisting of (A) the Rights Offering
Shares under the Rights Offering (including the Unsubscribed Shares), (B) the
New EP Common Shares in respect of the Commitment Premium pursuant to
Article III, (C) the New EP Common Shares issued pursuant to the Plan in respect
of the 1.5 Lien Notes Claims and Unsecured Claims (as defined in the Term
Sheet), (D) any New EP Common Shares issued pursuant to the EIP, (E) any New EP
Common Shares issued pursuant to the Private Placement (as defined in the Term
Sheet), and (F) any New EP Common Shares issued in connection with the Jeter
Contribution (as defined in the Term Sheet); and (ii) no New EP Common Shares
will be held by the Reorganized Company in its treasury, and (iii) no warrants
to purchase New EP Common Shares will be issued and outstanding.

 

(b)                                 As of the Closing Date, the Total
Outstanding Shares of the Reorganized Company will have been duly authorized and
validly issued and will be fully paid and non-assessable, and will not be
subject to any preemptive rights (other than any rights set forth in the
Reorganized Company Corporate Documents).

 

28

--------------------------------------------------------------------------------



 

(c)                                  Except as set forth in this Agreement, the
Plan and the Reorganized Company Corporate Documents, and except for a
sufficient number of New EP Common Shares reserved for issuance pursuant to the
EIP, as of the Closing Date, no shares of capital stock or other equity
securities or voting interest in the Reorganized Company will have been issued,
reserved for issuance or outstanding upon exercise of options or other rights to
purchase or acquire New EP Common Shares.

 

(d)                                 Except as described in this Agreement and
except as set forth in the Plan, the Registration Rights Agreement, the
Reorganized Company Corporate Documents or the Exit Facility, and the EIP, upon
the Closing, neither Reorganized Company nor any of its Subsidiaries will be
party to or otherwise bound by or subject to any outstanding option, warrant,
call, right, security, commitment, Contract, arrangement or undertaking
(including any preemptive right) that (i) obligates the Reorganized Company or
any of its Subsidiaries to issue, deliver, sell or transfer, or repurchase,
redeem or otherwise acquire, or cause to be issued, delivered, sold or
transferred, or repurchased, redeemed or otherwise acquired, any shares of the
capital stock of, or other equity or voting interests in, the Reorganized
Company or any of its Subsidiaries or any security convertible or exercisable
for or exchangeable into any capital stock of, or other equity or voting
interest in, the Debtors or any of their Subsidiaries, (ii) obligates the
Reorganized Company or any of its Subsidiaries to issue, grant, extend or enter
into any such option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking, (iii) restricts the Transfer of any shares of
capital stock of the Reorganized Company or any of its Subsidiaries (other than
any restrictions included in the Exit Facility or any corresponding pledge
agreement) or (iv) relates to the voting of any shares of capital stock of the
Reorganized Company.

 

Section 4.5                        Issuance.  Subject to entry of the BCA
Approval Order and the Confirmation Order, the Rights Offering Shares to be
issued in connection with the consummation of the Rights Offering and pursuant
to the terms hereof, will, when issued and delivered on the Closing Date in
exchange for the aggregate Purchase Price therefor, be duly and validly
authorized, issued and delivered and shall be fully paid and non-assessable, and
free and clear of all Taxes, Liens (other than Transfer restrictions imposed
hereunder or under the Reorganized Company Corporate Documents or by applicable
Law), preemptive rights, subscription and similar rights (other than any rights
set forth in the Reorganized Company Corporate Documents, and the Registration
Rights Agreement).

 

Section 4.6                        [Reserved.]

 

Section 4.7                        [Reserved.]

 

Section 4.8                        No Conflict.  Assuming the consents described
in clauses (a) through (g) of Section 4.9 are obtained, the execution and
delivery by the Debtors of this Agreement, the Plan and the other Transaction
Agreements, the compliance by the Debtors and, if applicable, their
Subsidiaries, with the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein will not (a) conflict with, or
result in a breach, modification or violation of, any of the terms or provisions
of, or constitute a default under (with or without notice or lapse of time, or
both), or result, except to the extent contemplated by the Plan, in the
acceleration of, or the creation of any Lien under, or cause any payment or
consent to be required under any Contract to which the Debtors or any of their
Subsidiaries will be bound

 

29

--------------------------------------------------------------------------------



 

as of the Closing Date after giving effect to the Plan or to which any of the
property or assets of the Debtors or any of their Subsidiaries will be subject
as of the Closing Date after giving effect to the Plan, (b) result in any
violation of the provisions of the Reorganized Company Corporate Documents or
any of the organizational documents of any of the Debtors or their Subsidiaries,
or (c) result in any violation of any Law or Order applicable to the Debtors or
any of their Subsidiaries or any of their properties, except in each of the
cases described in clauses (a) and (c) of this Section 4.8, which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 4.9                        Consents and Approvals.  No consent,
approval, authorization, order, registration or qualification of or with any
Governmental Entity having jurisdiction over the Debtors or any of their
Subsidiaries or any of their respective properties (each, an “Applicable
Consent”) is required for the execution and delivery by the Debtors and, to the
extent relevant, their Subsidiaries, of this Agreement, the Plan and the other
Transaction Agreements, the compliance by the Debtors and, to the extent
relevant, their Subsidiaries with the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein, except for
(a) the entry of the BCA Approval Order authorizing the Company and the other
Debtors to execute and deliver this Agreement and perform its obligations
hereunder, (b) the entry of the Confirmation Order authorizing the Company and
the other Debtors to perform each of their respective obligations under the
Plan, (c)  entry by the Bankruptcy Court, or any other court of competent
jurisdiction, of orders as may be necessary in the Chapter 11 Cases from time to
time, (d) filings, notifications, authorizations, approvals, consents,
clearances or termination or expiration of all applicable waiting periods under
any Antitrust Laws in connection with the transactions contemplated by this
Agreement, (e) such consents, approvals, authorizations, registrations or
qualifications as may be required under state securities or “Blue Sky” Laws in
connection with the purchase of the Unsubscribed Shares by the Commitment
Parties, the issuance of the Subscription Rights, the issuance of the Rights
Offering Shares pursuant to the exercise of the Subscription Rights, the
issuance of New EP Common Shares in satisfaction of 1.5 Lien Notes Claims and
Unsecured Claims, and the issuance of New EP Common Shares as payment of the
Commitment Premium, (f) any Applicable Consents that, if not made or obtained,
would not reasonably be expected to have a Material Adverse Effect, and
(g) notices, filings and consents customarily obtained post-Closing.

 

Section 4.10                 Arm’s-Length.  The Debtors agree that (a) each of
the Commitment Parties is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to the transactions contemplated hereby
(including in connection with determining the terms of the Rights Offering) and
not as a financial advisor or a fiduciary to, or an agent of, the Debtors or any
of their Subsidiaries and (b) no Commitment Party is advising the Debtors or any
of their Subsidiaries as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.

 

Section 4.11                 Financial Statements.  (a) The audited consolidated
balance sheets of the Company as at December 31, 2018 and the related
consolidated statements of operations and of cash flows for the fiscal year then
ended, accompanied by a report thereon by Ernst & Young LLP (collectively, the
“Financial Statements”), present fairly, in all material respects, the
consolidated financial condition of the Company as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended, except as otherwise expressly noted therein.  All such
Financial Statements, including the related schedules

 

30

--------------------------------------------------------------------------------



 

and notes thereto, have been prepared, in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”) applied consistently
throughout the periods involved, except as otherwise expressly noted therein.

 

(b)                                 The unaudited consolidated balance sheet of
the Company as at June 30, 2019 and the related consolidated statements of
operations and of cash flows that the Company filed with the SEC present fairly,
in all material respects, the consolidated financial condition of the Company as
at June 30, 2019, and the consolidated results of its operations and its
consolidated cash flows for the quarter then ended, except as otherwise
expressly noted therein.  All such Financial Statements, including the related
schedules and notes thereto, have been prepared, in all material respects, in
accordance with GAAP applied consistently throughout the periods involved,
except as otherwise expressly noted therein.

 

Section 4.12                 Company SEC Documents and Disclosure Statements. 
Since December 31, 2018, the Company has timely filed all required reports,
schedules, forms and statements with the SEC (the “Company SEC Documents”).  As
of their respective dates, and giving effect to any amendments or supplements
thereto filed prior to the date of this Agreement, each of the Company SEC
Documents that have been filed as of the date of this Agreement complied in all
material respects with the requirements of the Securities Act or the Exchange
Act applicable to such Company SEC Documents.  The Company has filed with the
SEC all Material Contracts that are required to be filed as exhibits to the
Company SEC Documents that have been filed as of the date of this Agreement. 
The Disclosure Statement as approved by the Bankruptcy Court will contain
“adequate information,” as such term is defined in Section 1125 of the
Bankruptcy Code, and will otherwise comply in all material respects with
Section 1125 of the Bankruptcy Code.

 

Section 4.13                 Absence of Certain Changes.  Since December 31,
2018, no Material Adverse Effect has occurred.

 

Section 4.14                 No Violation; Compliance with Laws  (i) The Company
is not in violation of its charter or Bylaws and (ii) no Subsidiary of the
Company is in violation of its respective charter or Bylaws or similar
organizational document in any material respect.  Neither the Company nor any of
its Subsidiaries is or has been at any time since December 31, 2018 in violation
of any applicable Law or Order, except for any such violations that have not
had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 4.15                 Legal Proceedings.  Other than the Chapter 11
Cases, any adversary proceedings or contested motions commenced in connection
therewith and any Legal Proceedings (as defined below) set forth on
Schedule 4.15, there are no legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, demand letters, claims, notices of noncompliance or violations, or
proceedings (“Legal Proceedings”) pending or, to the Knowledge of the Debtors,
threatened to which the Company or any of its Subsidiaries is a party or to
which any property of the Company or any of its Subsidiaries is the subject, in
each case that in any manner draws into question the validity or enforceability
of this Agreement, the Plan or the other Transaction Agreements or that would
reasonably be expected to be, individually or in the aggregate, material to the
Company.

 

31

--------------------------------------------------------------------------------



 

Section 4.16                 Labor Relations. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect: 
(a) there are no strikes or other labor disputes pending or, to the Knowledge of
the Debtors, threatened against the Debtors or any of their Subsidiaries; and
(b) all payments due from the Debtors or any of their Subsidiaries or for which
any claim may be made against the Debtors or any of their Subsidiaries on
account of wages and employee health and welfare insurance and other benefits
have been paid or timely accrued as a liability on the books of the Debtors or
any of their Subsidiaries to the extent required by GAAP.  The consummation of
the transactions contemplated by the Transaction Agreements will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which the Debtors or any
of their Subsidiaries (or any predecessor) is a party or by which the Debtors or
any of their Subsidiaries (or any predecessor) is bound.  Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Debtors and their Subsidiaries have been in material
compliance with all labor agreements and laws related to and any bargaining or
other obligations under the National Labor Relations Act and the
Labor-Management Relations Act.

 

Section 4.17                 Intellectual Property. (a)             Except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect: (i) one of the Debtors or one of their Subsidiaries
exclusively owns and possesses the entire right, title and interest in and to
all applications or registrations for Intellectual Property owned by or
registered to any of the Debtors or any of their Subsidiaries (the “Registered
IP”), free and clear of all Liens (other than Permitted Liens); (ii) the
Registered IP is subsisting and, to the Knowledge of the Debtors, valid and
enforceable; and (iii) the Debtors and each of their Subsidiaries have taken
reasonable steps under the circumstances to preserve, maintain and protect all
Owned IP.

 

(b)               Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, to the Knowledge of
the Debtors, no Person owns any Mark (ii) that restricts the use or registration
by any of the Debtors or their Subsidiaries of any Mark (A) included in the
Registered IP and (B) used in the Debtors or their Subsidiaries’ respective
businesses or (ii) sufficient to successfully cancel or otherwise invalidate any
such Mark on grounds of prior use, registration, fraud, lack of distinctiveness,
or other similar defects or circumstances.

 

(c)                There are no and, since December 31, 2018, there have not
been any material Legal Proceedings pending or threatened in writing (i) against
any of the Debtors or their Subsidiaries (A) asserting or relating to any
invalidity or unenforceability of any material Owned IP, (B) challenging the
ownership or scope of any material Owned IP or (C) alleging any material
infringement upon, dilution of, misappropriation of or other violation of any
Intellectual Property of any other Person (including any material demand or
request that any of the Debtors or their Subsidiaries license any rights from
any Person) or (ii) by any Debtor or any of their Subsidiaries against any other
Person asserting or relating to any material infringement upon, dilution of,
misappropriation of or other violation of any material Owned IP.  To the
Knowledge of the Debtors, none of the Debtors or any of their Subsidiaries, in
the conduct of their respective businesses (including any manufacture,
marketing, distribution, importation, offer for sale, sale, or authorized use of
any of their respective products) has materially infringed, misappropriated,
diluted or otherwise violated, or does materially infringe, misappropriate,
dilute or otherwise violate, any Intellectual Property of any other Person.  To

 

32

--------------------------------------------------------------------------------



 

the Knowledge of the Debtors, no material Owned IP has been infringed,
misappropriated, diluted, or otherwise violated by any other Person.

 

(d)               The Debtors and their Subsidiaries use commercially reasonable
efforts to protect (i) the confidentiality, integrity and security of the
information technology systems owned or purported be owned by any of the Debtors
and their Subsidiaries and used in the conduct of their respective businesses
(“IT Systems”) and (ii) all information stored or contained therein or
transmitted thereby from any unauthorized use, access, material interruption or
modification by third parties.  The Debtors and their Subsidiaries have taken
reasonable precautions to ensure that all material IT Systems (A) are functional
in all material respects and operate and run in a reasonable and efficient
business manner and (B) conform in all material respects to the specifications. 
The Debtors and their Subsidiaries have an adequate disaster recovery and
business continuity plan in place with respect to the material IT Systems and
have adequately tested such plan for effectiveness.  Since December 31, 2018,
there have not been any malfunctions, breakdowns, unplanned downtime, service
interruptions, or continued substandard performance with respect to any material
IT Systems that both (1) have materially disrupted the business of any of the
Debtors or their Subsidiaries and (2) have not been remedied in all material
respects.  To the Knowledge of the Debtors, since December 31, 2018, there have
been no actual or alleged security breaches, or unauthorized use, access or
intrusions, of any IT System or any personal information, payment card
information, personal data, or any other similar information (including data of
any customer of any of the Debtors or their Subsidiaries) used, collected,
maintained, or stored by or on behalf of any of the Debtors or their
Subsidiaries (or any loss, destruction, compromise, or unauthorized disclosure
thereof).  The IT Systems are adequate for the operation of the businesses of
the Debtors or their Subsidiaries as currently conducted in all material
respects.

 

Section 4.18                 Title to Real and Personal Property. (a)  Each of
the Debtors and their Subsidiaries has (i) good and valid fee simple title to
all owned Real Property and (ii) good, valid and marketable title, or in the
case of legal assets, or valid leasehold interests in, or easements or other
limited property interests in all easements, rights of way, and other Real
Property interests relating to the Debtors and their Subsidiaries’ operations,
in each case, except for Permitted Liens and except for defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties and assets for their respective intended purposes and
except where the failure to have such good, valid and marketable title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)                                 Each of the Debtors and their Subsidiaries
is in compliance with all obligations under all leases to which it is a party
that have not been rejected in the Chapter 11 Cases, and all such leases are in
full force and effect, except where the failure to comply, or failure to be in
full force and effect, would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.  Each of the Debtors and their
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession of the Real Property thereunder would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

33

--------------------------------------------------------------------------------



 

Section 4.19                 No Undisclosed Relationships.  There are no direct
or indirect relationships existing as of the date hereof between or among the
Debtors or any of their Subsidiaries, on the one hand, and any director, officer
or greater than five percent (5%) stockholder of the Debtors or any of their
Subsidiaries, on the other hand, that is required by the Exchange Act to be
described in the Company’s filings with the SEC and that is not so described,
filed, or incorporated by reference in such filings, except for the transactions
contemplated by this Agreement.

 

Section 4.20                 Licenses and Permits.  The Debtors and their
Subsidiaries possess or have access to all licenses, certificates, permits and
other authorizations issued by, and have, since December 31, 2018, made all
declarations and filings with, the appropriate Governmental Entities, that are
necessary for the ownership or lease of their respective properties and the
conduct of the business of the Debtors and their Subsidiaries, except (a) as
otherwise set forth in Schedule 4.20 to this Agreement and (b) where the failure
to possess, make or give the same would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Since December 31,
2018, neither the Debtors nor any of their Subsidiaries (i) has received written
notice of any revocation or modification of any such license, certificate,
permit or authorization from the applicable Governmental Entity with authority
with respect thereto or (ii) has a reasonable basis to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course, except to the extent that any of the foregoing would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 4.21                 Environmental.  (a) Except as to matters that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect,  there are no judicial, administrative or other actions, suits
or proceedings pending or, to the Knowledge of the Debtors, threatened which
allege a violation of or liability under any Environmental Laws, in each case
relating to the Debtors or any of their Subsidiaries, (b) except as to matters
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, the Debtors and each of their Subsidiaries have been
in compliance with all applicable Environmental Laws, (c) except as to matters
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, the Debtors and each of their Subsidiaries have all
permits, licenses and other approvals required under Environmental Laws that are
necessary to the operations of the business of the Debtors and their
Subsidiaries, and have maintained all financial assurances reasonably necessary
for its operations to comply, in all respects, with all applicable Environmental
Laws and is, and to the Knowledge of the Debtors, have been, in compliance with
the terms of such permits, licenses and other approvals, (d) to the Knowledge of
the Debtors, there has been no Release of Hazardous Material at, on or under any
property currently owned, operated or leased by the Debtors or any of their
Subsidiaries that would be expected to give rise to any cost, liability or
obligation of the Debtors or any of their Subsidiaries under any Environmental
Laws other than costs, liabilities or obligations related to asset retirement
obligations incurred or anticipated to be incurred pursuant to Environmental
Laws or costs liabilities or obligations that would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and
(e) except as to matters that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect,  no Hazardous
Material has been generated, owned, treated, stored, handled or controlled by
the Debtors or any of their Subsidiaries and transported by (or on behalf of)
the Debtors or any of their Subsidiaries to, or Released at any, location in a
manner that would be expected to

 

34

--------------------------------------------------------------------------------



 

give rise to any cost, liability or obligation of the Debtors or any of their
Subsidiaries under any applicable Environmental Laws.

 

Section 4.22                 Tax Matters.

 

(a)                                 Except as would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect,
(i) each of the Debtors and their Subsidiaries has filed or caused to be filed
all U.S. federal, state, provincial, local and non-U.S. Tax returns required to
have been filed by it and (ii) each such Tax return is true and correct in all
material respects.

 

(b)                                 Each of the Debtors and their Subsidiaries
has timely paid or caused to be timely paid all Taxes shown to be due and
payable by it on the returns referred to in clause (a) above and all other Taxes
(or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due) with respect to all periods or portions thereof ending on or before
the date hereof (except Taxes (i) that are being contested in good faith by
appropriate proceedings and for which each of the Debtors and their Subsidiaries
(as the case may be) has set aside on its books adequate reserves in accordance
with GAAP or (ii) that the nonpayment thereof is required or permitted by the
Bankruptcy Code), which Taxes, if not paid or adequately provided for, would
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

 

(c)                                  With respect to any taxable year beginning
after December 31, 2018, none of the Debtors nor any of their Subsidiaries has
made or changed any material election, changed any material annual accounting
period, or adopted or changed any material method of accounting, in each case,
with respect to Taxes.

 

(d)                                 Except as would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect, each
of the Debtors and their Subsidiaries has complied in all material respects with
all applicable Laws relating to the payment and withholding of taxes and have
duly and timely withheld from employee salaries, wages, and other compensation
and has paid over to the appropriate taxing authorities or other applicable
Governmental Entity all amounts required to be so withheld and paid over for all
periods under all applicable Laws, except to the extent such payment is
precluded by reason of the Chapter 11 Cases.

 

(e)                                  Except as would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect, as of
the date hereof, with respect to the Debtors and their Subsidiaries, other than
in connection with the Chapter 11 Cases and other than Taxes that are being
contested in good faith by appropriate proceedings and for which the Debtors and
their Subsidiaries (as the case may be) has set aside on their respective books
adequate reserves in accordance with GAAP, (i) no claims for deficiency have
been asserted in writing by a Governmental Entity with respect to any Taxes,
which claims have not been satisfied, settled or withdrawn, (ii) no presently
effective waivers or extensions of statutes of limitation with respect to Taxes
have been given or requested and (iii) no Tax returns are being examined by, and
no written notification of intention to examine has been received from, the IRS
or any other Governmental Entity.

 

Section 4.23                 Employee Benefit Plans. (a) Except as would not be
material to the Company and its Subsidiaries, taken as a whole, (i) each Company
Plan is in compliance with

 

35

--------------------------------------------------------------------------------



 

the applicable provisions of ERISA and the Code; (ii) no Reportable Event has
occurred during the past six years (or is reasonably likely to occur); (iii) no
Company Plan has any Unfunded Pension Liability; (iv) no ERISA Event has
occurred or is reasonably expected to occur; (v) none of the Debtors or any of
their Subsidiaries has engaged in a non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA and Section 4975 of the Code) in connection with
any employee pension benefit plan (as defined in Section 3(2) of ERISA) that
would subject the Debtors or any of their Subsidiaries to Tax; and (vi) no
employee welfare plan (as defined in Section 3(1) of ERISA) maintained or
contributed to by the Debtors or any of their Subsidiaries provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA or other applicable Law) and other than for post-separation
benefits provided under individual employment agreements.

 

(b)                                 None of the Debtors, any of their
Subsidiaries or any ERISA Affiliates sponsors, maintains, contributes to or has
any liability with respect to any Company Plan. Except as required by Law,
neither the Company nor any of its Subsidiaries or any of their ERISA Affiliates
has established, sponsored or maintained, or has any liability with respect to,
any employee defined benefit pension benefit plan governed by or subject to the
Laws of a jurisdiction other than the United States of America.

 

(c)                                  Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, there are
no pending, or to the Knowledge of the Debtors, threatened claims, sanctions,
actions or lawsuits, asserted or instituted against any Company Plan or any
Person as fiduciary or sponsor of any Company Plan, in each case other than
claims for benefits in the ordinary course.

 

(d)                                 Within the last six years, no Company Plan
has been terminated, whether or not in a “standard termination” as that term is
used in Section 4041(b)(1) of ERISA,  nor has any Company Plan with Unfunded
Pension Liabilities been transferred outside of the “controlled group” (within
the meaning of Section 4001(a)(14) of ERISA).

 

(e)                                  Except as would not be material to the
Company and its Subsidiaries, taken as a whole, (i) each employee benefit plan
within the meaning of Section 3(3) of ERISA, including any individual employment
or similar agreement, that is sponsored, maintained or contributed to by the
Debtors or their Subsidiaries complies and has complied in both form and
operation with its terms and all applicable Laws and legal requirements,
(ii) there are no pending, or to the Knowledge of the Debtors, threatened
claims, sanctions, actions or lawsuits, asserted or instituted against any such
employee benefit plans or any Person as fiduciary or sponsor of any such plan,
in each case other than claims for benefits in the ordinary course and
(iii) neither the Debtors, nor any of their Subsidiaries, could reasonably be
expected to have any obligation to provide any individual with a “gross up” or
similar payment in respect of any Taxes that may become payable under
Section 409A or 4999 of the Code.

 

(f)                                   Except as would not be material to the
Company and its Subsidiaries, taken as a whole, (i) the Debtors and each of
their Subsidiaries has complied and is currently in compliance with all Laws and
legal requirements in respect of personnel, employment and employment practices;
(ii) all service providers of the Debtors or their Subsidiaries are correctly
classified as employees, independent contractors, or otherwise for all purposes
(including any

 

36

--------------------------------------------------------------------------------



 

applicable tax and employment policies or law); and (iii) the Debtors and their
Subsidiaries have not and are not engaged in any unfair labor practice.

 

Section 4.24                 Internal Control Over Financial Reporting.  The
Company has established and maintains a system of internal control over
financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) promulgated
under the Exchange Act) that complies in all material respects with the
requirements of the Exchange Act and has been designed to provide reasonable
assurances regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP.  The
Company’s management concluded that the Company’s internal control over
financial reporting was effective as of December 31, 2018, and no changes in the
Company’s internal control over financial reporting occurred from December 31,
2018 through the date hereof that have materially affected, or were, as of those
dates, reasonably likely to materially affect, the Company’s internal control
over financial reporting.

 

Section 4.25                 Disclosure Controls and Procedures.  The Company
maintains disclosure controls and procedures (within the meaning of
Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act) designed to
ensure that information required to be disclosed by the Company in the reports
that it files and submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms, including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and
communicated to management of the Company as appropriate to allow timely
decisions regarding required disclosure.

 

Section 4.26                 Material Contracts.  All Material Contracts are
valid, binding and enforceable by and against the Debtors or its relevant
Subsidiary and, to the Knowledge of the Debtors, each other party thereto
(except where the failure to be valid, binding or enforceable would not
constitute a Material Adverse Effect), and, since June 30, 2019, no written
notice to terminate, in whole or a material portion thereof, any Material
Contract has been delivered to the Debtors or any of their Subsidiaries (except
where such termination would not constitute a Material Adverse Effect).  Other
than as a result of the filing of the Chapter 11 Cases, neither the Debtors nor
any of their Subsidiaries nor, to the Knowledge of the Debtors, any other party
to any Material Contract, is in default or breach under the terms thereof, in
each case, except for such instances of default or breach that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect).

 

Section 4.27                 No Unlawful Payments.  Since January 1, 2016, none
of the Debtors or any of their Subsidiaries or any of their respective
directors, officers or, to the Knowledge of each of the Debtors, employees,
agents or other Persons while acting on behalf of the Debtors or any of their
Subsidiaries, as applicable, has:  (a) used any funds of the Debtors or any of
their Subsidiaries for any unlawful contribution, gift, entertainment or other
unlawful expense, in each case relating to political activity; (b) made any
direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds of the Debtors or any of their
Subsidiaries; (c) violated or is in violation of any provision of the
U.S. Foreign Corrupt Practices Act of 1977 or any other applicable Law
concerning or relating to bribery or corruption; or

 

37

--------------------------------------------------------------------------------



 

(d) made any bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment.

 

Section 4.28                 Compliance with Money Laundering Laws.  The
operations of the Debtors and their Subsidiaries are and, since January 1, 2014
have been at all times, conducted in compliance in all respects with applicable
financial recordkeeping and reporting requirements of the U.S. Currency and
Foreign Transactions Reporting Act of 1970, the money laundering statutes of all
jurisdictions in which the Debtors and their Subsidiaries operate (and the
rules and regulations promulgated thereunder) and any related or similar
applicable Laws (collectively, the “Money Laundering Laws”) and no Legal
Proceeding by or before any Governmental Entity or any arbitrator involving the
Debtors or any of their Subsidiaries with respect to Money Laundering Laws is
pending or, to the Knowledge of the Debtors, threatened.

 

Section 4.29                 Compliance with Sanctions Laws.  None of the
Debtors, any of their Subsidiaries or any of their respective directors,
officers or, to the Knowledge of the Debtors, employees, Affiliates, agents or
other Persons acting on their behalf is currently the subject or target of any
economic or financial sanctions imposed, administered or enforced by the United
States (including the U.S. Department of State and the Office of Foreign Assets
Control of the U.S. Department of the Treasury), the European Union or any of
its member states, the United Nations Security Council or the United Kingdom
(including the Office of Financial Sanctions Implementation of Her Majesty’s
Treasury) (collectively, “Sanctions”), including by being domiciled, organized
or resident in any country or territory that is, or whose government is, the
subject or target of country-wide or territory-wide U.S. Sanctions broadly
prohibiting or restricting dealings in, with or involving such country or
territory (a “Sanctioned Jurisdiction”).  Neither the Company nor any of the
other Debtors will directly or indirectly use any part of the proceeds of the
Rights Offering, or lend, contribute or otherwise make available such proceeds,
to any Subsidiary, joint venture partner or other Person, (A) for the purpose of
financing the activities of, or business of or with, any Person that is
currently the subject or target of any Sanctions; (B) to fund or finance any
activities or business of, with or in any Sanctioned Jurisdiction in violation
of applicable Sanctions or other applicable law; or (C) in any manner that would
constitute or give rise to a violation of Sanctions by any party hereto
(including the Commitment Parties) (in each case, including under
U.S. Sanctions).

 

Section 4.30                 No Broker’s Fees.  Neither the Debtors nor any of
their Subsidiaries is a party to any Contract with any Person that would give
rise to a valid claim against the Commitment Parties for a brokerage commission,
finder’s fee or like payment in connection with the Rights Offering or the sale
of the Unsubscribed Shares.

 

Section 4.31                 Takeover Statutes.  No Takeover Statute is
applicable to this Agreement, the Backstop Commitment and the other transactions
contemplated by this Agreement.

 

Section 4.32                 Investment Company Act.  Neither the Debtors nor
any of their Subsidiaries is, or immediately after giving effect to the
consummation of the Restructuring Transactions will be, an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.

 

38

--------------------------------------------------------------------------------



 

Section 4.33                 Insurance.  The Debtors and their Subsidiaries have
insured their properties and assets against such risks and in such amounts as
are customary for companies engaged in similar businesses.  All premiums due and
payable in respect of material insurance policies maintained by the Debtors and
their Subsidiaries have been paid.  The Debtors reasonably believe that the
insurance maintained by or on behalf of the Debtors and their Subsidiaries is
adequate in all material respects.  As of the date hereof, neither the Debtors
nor any of their Subsidiaries has received notice from any insurer or agent of
such insurer with respect to any material insurance policies of the Debtors and
their Subsidiaries of cancellation or termination of such policies, other than
such notices which are received in the ordinary course of business or for
policies that have expired in accordance with their terms.

 

Section 4.34                 Alternative Transactions.  As of the date hereof,
neither the Debtors nor any of their Subsidiaries is pursuing, or is in
discussions regarding, any solicitation, offer or proposal from any Person
concerning any actual or proposed Alternative Restructuring.

 

Section 4.35                 No Undisclosed Material Liabilities.  There are no
liabilities or obligations of the Debtors or any of their Subsidiaries of any
kind whatsoever, whether accrued, contingent, absolute, determined or
determinable, and there is no existing condition, situation or set of
circumstances that would reasonably be expected to result in such a liability or
obligation other than:  (i) liabilities or obligations disclosed and provided
for in the Company’s balance sheet or in the notes thereto; (ii) liabilities or
obligations incurred in the ordinary course of business consistent with past
practices since December 31, 2018; (iii) liabilities and obligations (including
fees and expenses of attorneys and other professionals) incurred in connection
with the Chapter 11 Cases; and (iv) liabilities or obligations that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 4.36                 No Registration Rights.  Except as provided for
pursuant to the Registration Rights Agreement or as set forth on Schedule 4.36
to this Agreement, no Person has the right to require the Debtors or any of
their Subsidiaries to register any securities for sale under the Securities Act.

 

Section 4.37                 Reservation of New EP Common Shares.  On the
Closing Date, a sufficient number of New EP Common Shares to be issued in
connection with the Rights Offering and the Plan will be duly and validly
reserved for issuance and, when issued, will be duly authorized and validly
issued, fully paid and non-assessable and will be free and clear of all liens,
charges, restrictions, claims and encumbrances of any kind, subject to
restrictions on transfer (i) under Federal and state securities laws or
otherwise and (ii) pursuant to the Certificate of Incorporation, the Bylaws
and/or the Registration Rights Agreement.

 

Section 4.38                 Rights-of-Way.  The Debtors have such consents,
easements, rights-of-way or licenses from any person (collectively,
“rights-of-way”) as are necessary to enable the Debtors to conduct their
business in all material respects in the manner conducted immediately prior to
the date of this Agreement, except where failure to have such rights-of-way
would not have, individually or in the aggregate, a Material Adverse Effect.

 

Section 4.39                 Reserve Engineers.  The oil and gas reserve
estimates for the Debtors as of December 31, 2018 (as included in the Company
SEC Documents, the “Reserves

 

39

--------------------------------------------------------------------------------



 

Report”) were prepared by Ryder Scott Co LP (the “Engineer”).  To the Knowledge
of the Debtors, the information provided to the Engineer by the Debtors in
connection with the preparation of the Reserves Report was, at the time provided
to the Engineer, true and correct in all material respects.  The Engineer is, as
of the date hereof, an independent reserve engineer with respect to EP Energy
LLC, the Company and their subsidiaries.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

 

Each Commitment Party represents and warrants as to itself only (unless
otherwise set forth herein, as of the date of this Agreement) as set forth
below.

 

Section 5.1                        Incorporation.  Such Commitment Party is a
legal entity duly organized, validly existing and, if applicable, in good
standing (or the equivalent thereof) under the Laws of its jurisdiction of
incorporation or organization, except where the failure of such Commitment Party
to be in good standing (or the equivalent thereof) will not (and would not be
reasonably likely to) prohibit, delay, or adversely impact such Commitment
Party’s performance of its obligations under this Agreement or the other
Transaction Agreements.

 

Section 5.2                        Corporate Power and Authority.  Such
Commitment Party has the requisite power and authority (corporate or otherwise)
to enter into, execute and deliver this Agreement and each other Transaction
Agreement to which such Commitment Party is a party and to perform its
obligations hereunder and thereunder and has taken all necessary action
(corporate or otherwise) required for the due authorization, execution, delivery
and performance by it of this Agreement and the other Transaction Agreements.

 

Section 5.3                        Execution and Delivery.  This Agreement and
each other Transaction Agreement to which such Commitment Party is a party
(a) has been, or prior to its execution and delivery will be, duly and validly
executed and delivered by such Commitment Party and (b) upon entry of the BCA
Approval Order and, as applicable, the Confirmation Order and assuming due and
valid execution and delivery hereof and thereof by the Company and the other
Debtors (as applicable), will constitute valid and legally binding obligations
of such Commitment Party, enforceable against such Commitment Party in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization or other similar Laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

Section 5.4                        No Registration.  Such Commitment Party
understands that (a) the Unsubscribed Shares, the Rights Offering Shares and any
New EP Common Shares issued to such Commitment Party in satisfaction of the
Commitment Premium have not been registered under the Securities Act by reason
of a specific exemption from the registration provisions of the Securities Act,
the availability of which depends on, among other things, the bona fide nature
of the investment intent and the accuracy of such Commitment Party’s
representations as expressed herein or otherwise made pursuant hereto, and
(b) the Unsubscribed Shares, the Rights Offering Shares cannot be sold unless
subsequently registered under the Securities Act or an

 

40

--------------------------------------------------------------------------------



 

exemption from registration is available.  Such Commitment Party represents and
warrants that it has not engaged and will not engage in “general solicitation”
or “general advertising” (each within the meaning of Regulation D of the
Securities Act) of or to investors with respect to offers or sales of the
Backstop Commitment, the Unsubscribed Shares, the Rights Offering Shares and any
New EP Common Shares issued to such Commitment Party in satisfaction of the
Commitment Premium, in each case under circumstances that would cause the
offering or issuance of the Backstop Commitment, the Unsubscribed Shares, the
Rights Offering Shares or the New EP Common Shares issued in satisfaction of the
Commitment Premium under this Agreement not to be exempt from registration under
the Securities Act pursuant to Section 4(a)(2) of the Securities Act, the
provisions of Regulation D or any other applicable exemption to the extent that
such shares are issued in reliance on Section 4(a)(2) of the Securities Act

 

Section 5.5                        Purchasing Intent.  Such Commitment Party is
acquiring the Unsubscribed Shares and any New EP Common Shares issued to such
Commitment Party in satisfaction of the Commitment Premium for its own account,
not as a nominee or agent, and not with the view to, or for resale in connection
with, any distribution thereof not in compliance with applicable securities
Laws, and such Commitment Party has no present intention of selling, granting
any participation in, or otherwise distributing the same, except in compliance
with applicable securities Laws.

 

Section 5.6                        Sophistication; Evaluation.  Such Commitment
Party has such knowledge and experience in financial and business matters such
that it is capable of evaluating the merits and risks of its investment in the
Rights Offering Shares and Unsubscribed Shares.  With respect to each Initial
Commitment Party, such Commitment Party is an Institutional Accredited Investor
or a “qualified institutional buyer” within the meaning of Rule 144A of the
Securities Act. With respect to each Commitment Party that is not an Initial
Commitment Party, such Commitment Party is an “accredited investor” within the
meaning of Rule 501(a) of the Securities Act and a “qualified institutional
buyer” within the meaning of Rule 144A of the Securities Act.  Such Commitment
Party understands and is able to bear any economic risks associated with such
investment (including the necessity of holding such securities for an indefinite
period of time).  Except for the representations and warranties expressly set
forth in this Agreement or any other Transaction Agreement, such Commitment
Party has independently evaluated the merits and risks of its decision to enter
into this Agreement. Such Commitment Party acknowledges that it (a) has been
furnished with or has had full access to all the information that it considers
necessary or appropriate to make an informed investment decision with respect to
the Rights Offering Shares, the Unsubscribed Shares and any New EP Common Shares
issued to such Commitment Party in satisfaction of the Commitment Premium to the
extent that such shares are issued in reliance on Section 4(a)(2) of the
Securities Act and (b) has had an opportunity to discuss with management of the
Company the intended business and financial affairs of the Company and to obtain
information necessary to verify any information furnished to it or to which it
had access.

 

Section 5.7                        1.5 Lien Notes Claims. (a) As of the date
hereof, such Commitment Party and its applicable Affiliates were, collectively,
the beneficial owner of, or the investment advisor or manager for the beneficial
owner of, an aggregate principal amount of 1.5 Lien Notes

 

41

--------------------------------------------------------------------------------



 

Claims no less than the amount set forth opposite such Commitment Party’s name
under the column titled “1.5 Lien Notes Claims” on Schedule 2 attached hereto.

 

(b)                     Except to the extent that a Commitment Party’s 1.5 Lien
Notes Claims have been loaned by such Commitment Party pursuant to a Customary
Securities Lending Arrangement, as of the date hereof, such Commitment Party or
its applicable Affiliates shall have the full power to vote, dispose of and
compromise at least the aggregate principal amount of the 1.5 Lien Notes Claims
set forth opposite such Commitment Party’s name under the column titled “1.5
Lien Notes Claims” on Schedule 2 attached hereto.  To the extent that a
Commitment Party’s 1.5 Lien Notes Claims have been loaned or, during the term of
this agreement or the PSA, are loaned pursuant to a Customary Securities Lending
Arrangement, such Commitment Party represents and warrants as to each such
arrangement (i) that such arrangement does not and will not adversely affect
such Party’s ability to timely satisfy any of its obligations under this
Agreement, the Rights Offering Procedures or the PSA and (ii) that such
Commitment Party shall take all such actions as are required for it to so
satisfy such obligations, including as are necessary to enable it to timely
vote, exchange or deliver such 1.5 Lien Notes Claims in accordance with the
Rights Offering Procedures, this Agreement and the PSA.

 

(c)                      As of the Rights Offering Record Date, such Commitment
Party or its applicable Affiliates shall have the full power to vote, dispose of
and compromise at least the aggregate principal amount of the 1.5 Lien Notes
Claims set forth opposite such Commitment Party’s name under the column titled
“1.5 Lien Notes Claims” on Schedule 2 attached hereto.

 

(d)                     Other than the PSA, such Commitment Party has not
entered into any Contract to Transfer, in whole or in part, any portion of its
right, title or interest in such 1.5 Lien Notes Claims where such Transfer would
prohibit such Commitment Party from complying with the terms of this Agreement
or the PSA.  For the avoidance of doubt, to the extent that a Commitment Party’s
1.5 Lien Notes Claims may be loaned by such Commitment Party pursuant to a
Customary Securities Lending Arrangement, such transaction shall not be deemed a
Transfer hereunder.

 

Section 5.8                        1.25 Lien Notes Claims. (a) As of the date
hereof, such Commitment Party was the beneficial owner of the aggregate
principal amount of 1.25 Lien Notes Claims as set forth opposite such Commitment
Party’s name under the column titled “1.25 Lien Notes Claims” on Schedule 2
attached hereto.

 

(b)                     Except to the extent that a Commitment Party’s 1.25 Lien
Notes Claims have been loaned by such Commitment Party pursuant to a Customary
Securities Lending Arrangement, as of the date hereof, such Commitment Party or
its applicable Affiliates shall have the full power to vote, dispose of and
compromise at least the aggregate principal amount of the 1.25 Lien Notes Claims
set forth opposite such Commitment Party’s name under the column titled “1.25
Lien Notes Claims” on Schedule 2 attached hereto. To the extent that a
Commitment Party’s 1.25 Lien Notes Claims have been loaned or, during the term
of this Agreement or the PSA, are loaned pursuant to a Customary Securities
Lending Arrangement, such Commitment Party represents and warrants as to each
such arrangement (i) that such arrangement does not and will not adversely
affect such Party’s ability to timely satisfy any of its obligations under this
Agreement, the Rights Offering Procedures or the PSA and (ii) that

 

42

--------------------------------------------------------------------------------



 

such Commitment Party will take all such actions as are required for it to so
satisfy such obligations, including as are necessary to enable it to timely
vote, exchange or deliver such 1.25 Lien Notes Claims in accordance with the
Rights Offering Procedures, this Agreement and the PSA.

 

(c)                      As of the Closing Date, such Commitment Party or its
applicable Affiliates shall have the full power to vote, dispose of and
compromise at least an aggregate principal amount of the 1.25 Lien Notes Claims
equal to such Commitment Party’s Exchange Amount.

 

(d)                     Other than the PSA, such Commitment Party has not
entered into any Contract to Transfer, in whole or in part, any portion of its
right, title or interest in such 1.25 Lien Notes Claims where such Transfer
would prohibit such Commitment Party from complying with the terms of this
Agreement or the PSA.  For the avoidance of doubt, to the extent that a
Commitment Party’s 1.25 Lien Notes Claims may be loaned by such Commitment Party
(and consequently pledged, hypothecated, encumbered, or rehypothecated by) as
part of customary securities lending arrangements, such transaction shall not be
deemed a Transfer hereunder.

 

Section 5.9                        No Conflict.  The execution and delivery by
such Commitment Party of this Agreement and the other Transaction Agreements to
which it is a party, the compliance by such Commitment Party with the provisions
hereof and thereof and the consummation of the transactions contemplated herein
and therein will not (a) result in any violation of the provisions of the
organization or governing documents of such Commitment Party, or (b) result in
any violation of any Law or Order applicable to such Commitment Party or any of
its properties, except in the case of clause (b) as would not, individually or
in the aggregate, reasonably be expected to result in a material adverse effect
on the ability of the Commitment Parties to timely consummate the transactions
contemplated by this Agreement.

 

Section 5.10                 Consents and Approvals.  No consent, approval,
authorization, Order, registration or qualification of or with any Governmental
Entity having jurisdiction over such Commitment Party or any of its properties
is required for the execution and delivery by such Commitment Party of this
Agreement and each other Transaction Agreement to which such Commitment Party is
a party, the compliance by such Commitment Party with the provisions hereof and
thereof and the consummation of the transactions (including the purchase by such
Commitment Party of its Backstop Commitment Percentage or its portion of the
Rights Offering Shares) contemplated herein and therein.

 

Section 5.11                 Legal Proceedings.  There are no Legal Proceedings
pending or, to the knowledge of such Commitment Party, threatened to which such
Commitment Party or any of its Subsidiaries is a party or to which any property
of the Commitment Party or any of its Subsidiaries is the subject, in each case
that will (or would be reasonably likely to) prohibit, delay, or adversely
impact such Commitment Party’s performance of its obligations under this
Agreement or the other Transaction Agreements.

 

Section 5.12                 Sufficiency of Funds.  As of the Subscription
Escrow Funding Date, each Commitment Party shall have available funds sufficient
to pay its Cash Funding Amount, including the Backstop Commitment of such
Commitment Party as of the date thereof.  As of the Rights Offering Expiration
Time, each Commitment Party that is not an Initial Commitment

 

43

--------------------------------------------------------------------------------



 

Party shall have available funds sufficient to pay its Cash Subscription Amount
(if any).  For the avoidance of doubt, such Commitment Party acknowledges that
its obligations under this Agreement and the other Transaction Agreements are
not conditioned in any manner upon its obtaining financing.

 

Section 5.13                             No Broker’s Fees.  Such Commitment
Party is not a party to any Contract with any Person (other than the Transaction
Agreements and any Contract giving rise to the Expense Reimbursement hereunder)
that would give rise to a valid claim against the Company or any of the Debtors
for a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering or the sale of the Unsubscribed Shares.

 

ARTICLE VI

 

ADDITIONAL COVENANTS

 

Section 6.1                        Approval Orders.  The Debtors shall use their
commercially reasonable efforts to (a) obtain the entry of the BCA Approval
Order, the Plan Solicitation Order, and the DIP Order and (b) cause the BCA
Approval Order, the Plan Solicitation Order, and the DIP Order to become Final
Orders (and request that such Orders be effective immediately upon entry by the
Bankruptcy Court pursuant to a waiver of Bankruptcy Rules 3020 and 6004(h), as
applicable), in each case, as soon as reasonably practicable, and in a manner
consistent with the PSA.  The Debtors shall provide to each of the Initial
Commitment Parties and their counsel copies of the proposed motions seeking
entry of the BCA Approval Order, the Plan Solicitation Order, and the DIP Order
(together with the proposed BCA Approval Order, Plan Solicitation Order, and any
DIP Order) and a reasonable opportunity to review and comment on such motions
and Orders prior to such motions and Orders being filed with the Bankruptcy
Court, and such motions and Orders shall be in form and substance reasonably
satisfactory to the Requisite Commitment Parties and the Debtors.  Any
amendments, modifications, changes or supplements to the BCA Approval Order, the
Plan Solicitation Order, and any DIP Order shall be in form and substance
reasonably satisfactory to the Requisite Commitment Parties and the Debtors.

 

Section 6.2                        Confirmation Order; Plan and Disclosure
Statement.  The Debtors shall use their commercially reasonable efforts to
obtain entry of the Confirmation Order.  The Debtors shall provide to each of
the Initial Commitment Parties and their counsel a copy of the proposed Plan,
the Disclosure Statement, and the Confirmation Order (together with copies of
any briefs, pleadings and motions related thereto), as well as any proposed
amendment, modification, supplement or change to the Plan, the Disclosure
Statement, and the Confirmation Order, and a reasonable opportunity to review
and comment on such documents prior to such documents being filed with the
Bankruptcy Court, and the Plan, the Disclosure Statement, the Confirmation
Order, and each such brief, pleading, motion, amendment, modification,
supplement or change must be in form and substance reasonably satisfactory the
Requisite Commitment Parties and the Debtors.  The Debtors shall provide draft
copies of all material motions or applications and other material documents the
Debtors intends to file with the Bankruptcy Court to Milbank LLP, Paul, Weiss,
Rifkind, Wharton & Garrison LLP and Debevoise & Plimpton LLP.

 

44

--------------------------------------------------------------------------------



 

Section 6.3                        Conduct of Business.  Except as set forth in
this Agreement or the PSA, or with the prior written consent of the Requisite
Commitment Parties, which consent shall not be unreasonably withheld,
conditioned or delayed (requests for which, including related information, shall
be directed to the counsel and financial advisors to the Initial Commitment
Parties), during the period from the date of this Agreement to the earlier of
(1) the Closing Date and (2) the date on which this Agreement is terminated in
accordance with its terms (the “Pre-Closing Period”), (a) each of the Debtors
shall, and shall cause each of their Subsidiaries to, carry on its business in
the ordinary course or in a manner consistent with past practices, and use its
commercially reasonable efforts to: (i) preserve intact its current business and
business organizations; (ii) keep available the services of its officers and
employees; (iii) preserve its material relationships with customers, suppliers,
licensors, licensees, distributors and others having material business dealings
with the Debtors or their Subsidiaries in connection with their business;
(iv) maintain its physical assets, properties and facilities in all material
respects in their current working order, condition and repair as of the date
hereof, ordinary wear and tear excepted, (v) operate its businesses in
compliance with all applicable laws, rules and regulations in all material
respects, (vi) maintain all insurance policies, or suitable replacements
therefor, in full force and effect through the close of business on the
Effective Date in all material respects, and (vii) provide access on the
Company’s website or on IntraLinks or any comparable online data system or
website to such current reports and audited annual and unaudited quarterly
financial statements required by the 1.5 Lien Indentures with such financial
statements being prepared in accordance with GAAP; and for so long as the
Company is subject to the reporting obligations under the Exchange Act, file
with the SEC, within the requisite time periods required under the Exchange Act,
all required filings; and, (b) the Debtors shall not sell, license to any Person
(other than non-exclusive licenses granted in the ordinary course of business),
transfer, assign, abandon, subject to a security interest, or allow to lapse or
expire any material Intellectual Property (other than expiration of any issued
or registered Intellectual Property at the end of its respective maximum
statutory term), and (c) the Debtors shall not, and shall not permit any of
their Subsidiaries to, enter into any transaction that is material to their
business other than:  (i) transactions in the ordinary course of business or
that are consistent with prior business practices; (ii) other transactions after
prior notice to the Initial Commitment Parties and consent by the Requisite
Commitment Parties to implement Tax planning; and (iii) transactions expressly
contemplated by the PSA or the Transaction Agreements.

 

For the avoidance of doubt, the following shall be deemed to occur outside of
the ordinary course of business of the Debtors and shall require the prior
written consent of the Requisite Commitment Parties, which consent shall not be
unreasonably withheld, conditioned or delayed, to the extent not contemplated by
the PSA or the Transaction Agreements: (1) any material amendment of any of the
Debtors’ certificates of incorporation or bylaws or other organizational
documents; (2) any material amendment, material modification, termination,
material waiver, material supplement, material restatement or other material
change to any Material Contract (other than any Material Contracts that are
otherwise addressed by clause (4) below); (3) entry into, or any amendment,
modification, termination (other than for cause), waiver, supplement or other
change to, any employment agreement or other material arrangement with employees
to which the Debtors or any of their Subsidiaries is a party or any assumption
of any such employment agreement or other material arrangement in connection
with the Chapter 11 Cases, other than in accordance with the Term Sheet; (4) the
adoption or material amendment of any management incentive, equity or retention
plans or any executive bonuses or retention

 

45

--------------------------------------------------------------------------------



 

payments by any of the Debtors, other than as provided by the Term Sheet; or
(5) the making or changing of any material election, changing any material
annual accounting period, adopting or changing any material method of
accounting, filing any material amended tax return, entering into any material
closing agreement, settling any material claim or assessment, surrendering any
right to claim a material refund, consenting to any extension or waiver of the
limitations period applicable to any material claim or assessment (other than
pursuant to extensions of time to file tax returns obtained in the ordinary
course of business), in each case, with respect to Taxes Except as otherwise
expressly provided in this Agreement, nothing in this Agreement shall give the
Commitment Parties, directly or indirectly, any right to control or direct the
operations of the Debtors and their Subsidiaries.  Prior to the Closing Date,
the Debtors shall (and shall cause their Subsidiaries to) exercise, consistent
with the terms and conditions of this Agreement and the PSA, complete control
and supervision of the business of the Debtors and their Subsidiaries.

 

Section 6.4                                    Access to Information;
Confidentiality.  (a) Subject to applicable Law, Section 6.4(b) and
Section 6.4(c), upon reasonable notice during the Pre-Closing Period, the
Debtors shall (and shall cause their Subsidiaries to) (i) afford the Initial
Commitment Parties and their Representatives, reasonably promptly upon their
written request, (A) reasonable access, during normal business hours and without
unreasonable disruption or interference with the Debtors’ and their
Subsidiaries’ business or operations, to the Debtors’ and their Subsidiaries’
employees, management, advisors, properties, books, Contracts and records,
(B) reasonable updates regarding the status of Restructuring Transactions and
(C) any other information related to the Restructuring Transactions reasonably
requested by the Initial Commitment Parties and their Representatives in
writing; and (ii) furnish reasonably promptly to the Initial Commitment Parties
and their Representatives all reasonably relevant information concerning the
Debtors’ and their Subsidiaries’ business, properties and personnel as may
reasonably be requested by any such party, provided that the foregoing shall not
require the Debtors (x) to permit any inspection, or to disclose any
information, that in the reasonable judgment of the Debtors could cause the
Debtors or any of their Subsidiaries to violate any of their respective
obligations with respect to confidentiality to a third party; (y) to disclose
any legally or otherwise privileged information or attorney work product of the
Debtors or any of their Subsidiaries or advisors; or (z) to violate any
applicable Laws or Orders.  All requests for information and access made in
accordance with this Section 6.4 shall be directed to Weil, Gotshal and Manges
LLP, as counsel for the Company, or such other Person as may be designated in
writing by the Company’s executive officers.

 

(b)                                 Each Commitment Party shall, and shall
direct its Representatives to, (i) from and after the date hereof until the date
that is twelve (12) months after the expiration of the Pre-Closing Period, keep
confidential and not provide or disclose to any Person any documents or
information received or otherwise obtained by such Commitment Party or its
Representatives pursuant to or in connection with this Agreement (including
pursuant to Section 6.4(a), Section 6.5 or in connection with a request for
approval pursuant to Section 6.3), except that provision or disclosure of such
documents or information may be made to any Affiliate or Representative of such
Commitment Party who needs to know such information for purposes of this
Agreement or the other Transaction Agreements and who agrees to observe the
terms of this Section 6.4(b) and (ii) from and after the date hereof until the
earlier to occur of (x) the Closing and (y) six (6) months following the date on
which this Agreement is terminated in accordance with its terms, not use such
documents or information for any purpose other than in connection with this
Agreement or the other Transaction Agreements or the transactions contemplated
hereby or thereby.

 

46

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, the immediately preceding sentence shall not
apply in respect of documents or information that (1) was known by such
Commitment Party or any of its Representatives prior to its disclosure pursuant
to this Agreement, provided that such information was not furnished to such
Commitment Party or Representative by a source known by such Commitment Party or
Representative to be prohibited from disclosing such information by a
contractual, legal, or fiduciary obligation to the Company, (2) is, was, or
becomes available to the public through no violation or breach of this Agreement
by a Commitment Party or its Representatives; (3) is, was, or becomes available
to a Commitment Party or its Representatives on a non-confidential basis from a
source other than the Debtors or any of their Subsidiaries or any of their
respective Representatives, which is not, to the actual knowledge of such
applicable recipient, prohibited from disclosing such document or information to
the applicable recipient by a contractual, legal or fiduciary obligation to the
Company with respect to such information; (4) was or is independently developed
by such Commitment Party or any of its Representatives without the use of or
reference to such documents or information received or obtained pursuant to this
Agreement; (5) becomes available to a Commitment Party or its Representatives
through document production or discovery in connection with the Chapter 11 Cases
or other judicial or administrative process, but subject to any confidentiality
restrictions imposed by the Chapter 11 Cases or other such document production
or discovery process; or (6) such Commitment Party or any Representative thereof
is requested or required to disclose, in each case, by applicable law, rule,
regulation, governmental or regulatory or self-regulatory body, or legal,
administrative, or judicial process, (including by court order, deposition,
interrogatory, request for documents, subpoena, inspection, audit, civil
investigative demand, legal, regulatory, or similar formal or informal process)
or pursuant to applicable law or applicable securities exchange rules; provided
that such Commitment Party or such Representative shall, to the extent
reasonably practicable and permitted by Law, provide the Company with prompt
written notice of such request or requirement so that the Company may seek, at
the Company’s sole cost and expense, a timely protective order or similar
remedy, and such Commitment Party or Representative will use commercially
reasonable efforts to cooperate with the Company’s efforts, at the Company’s
sole cost and expense, to obtain the same; provided, however, that
notwithstanding the foregoing, no such notice shall be required in the case of
supervisory, regulatory, administrative or audit examinations, inspections,
investigations or inquiries by a banking, accounting, financial or other similar
supervisory authority or self-regulatory body asserting jurisdiction over such
Commitment Party or its Representatives (which may be internal in-house
counsel); provided, further, that in the event that no such protective order or
other similar remedy is obtained, the disclosing party shall furnish only that
portion of such information or documents that it believes, after consulting with
counsel (which may include internal counsel), is legally required to be
disclosed and shall exercise its commercially reasonable efforts (at the
Company’s sole cost and expense) to obtain assurance that confidential treatment
will be accorded such disclosed information or documents.

 

Section 6.5                        Financial Information.  (a) During the
Pre-Closing Period, the Company shall deliver to the counsel and financial
advisors to the Initial Commitment Parties, and to each Initial Commitment Party
that so requests in writing, all statements and reports the Company is required
to deliver to the trustee for or holders of the 1.5 Lien Notes or to the agent
and the lenders under the DIP Facility (the “Reports”).  Neither any waiver by
the parties to the 1.5 Lien Indenture nor any holder of 1.5 Lien Notes (or group
of holders of 1.5 Lien Notes) of their right to receive the Reports nor any
amendment or termination of the 1.5 Lien Indenture

 

47

--------------------------------------------------------------------------------



 

shall affect the Company’s obligation to deliver the Reports to the Initial
Commitment Parties in accordance with the terms of this Agreement.

 

(b)                                 Each Initial Commitment Party agrees that
all information and reports delivered pursuant to this Section 6.5 shall be
subject to the provisions of Section 6.4(b).

 

Section 6.6                        Commercially Reasonable Efforts.  (a) Without
in any way limiting any other respective obligation of the Debtors or any
Commitment Party in this Agreement, each Party shall, consistent with the PSA,
use commercially reasonable efforts to take or cause to be taken all actions,
and do or cause to be done all things, reasonably necessary, proper or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement and the Plan, including using commercially reasonable efforts in:

 

(i)                                     timely preparing and filing all
documentation reasonably necessary to effect all necessary notices, reports and
other filings of such Person and to obtain as promptly as practicable all
consents, registrations, approvals, permits and authorizations necessary or
advisable to be obtained from any third party or Governmental Entity;

 

(ii)                                  defending any Legal Proceedings in any way
challenging (A) this Agreement, the Plan or any other Transaction Agreement,
(B) the BCA Approval Order or Confirmation Order or (C) the consummation of the
transactions contemplated hereby and thereby, including seeking to have any stay
or temporary restraining Order entered by any Governmental Entity vacated or
reversed; and

 

(iii)                               working together in good faith to finalize
the Reorganized Company Corporate Documents, Transaction Agreements and all
other documents relating thereto for timely inclusion in the Plan and filing
with the Bankruptcy Court.

 

(b)                                 Without limitation of Sections 6.1 and 6.2,
to the extent exigencies permit, the Debtors shall provide or cause to be
provided to the Initial Commitment Parties and their Advisors a draft of all
material motions, applications, pleadings, schedules, Orders, reports or other
material papers (including all material memoranda, exhibits, supporting
affidavits and evidence and other supporting documentation) in the Chapter 11
Cases relating to or affecting the Transaction Agreements in advance of filing
the same with the Bankruptcy Court.  All such material motions, applications,
pleadings, schedules, Orders, reports and other material papers shall be in form
and substance reasonably satisfactory to the Requisite Commitment Parties and
the Company.

 

(c)                                  Nothing contained in this Section 6.6 shall
limit the ability of any Initial Commitment Party to consult with the Debtors,
to appear and be heard, or to file objections, concerning any matter arising in
the Chapter 11 Cases to the extent not inconsistent with this Agreement or the
PSA.

 

Section 6.7                        Registration Rights Agreement; Reorganized
Company Corporate Documents; Rights Offering Procedures.  (a) The registration
rights agreement to be entered into as of the Closing Date shall have terms that
are customary for a transaction of this nature and shall be in form and
substance reasonably acceptable to the Requisite Commitment Parties and the
Company (the “Registration Rights Agreement”).  A form of the Registration
Rights

 

48

--------------------------------------------------------------------------------



 

Agreement shall be filed with the Bankruptcy Court as part of the Plan or an
amendment or supplement thereto.

 

(b)                                 On or prior to the Effective Date the
Reorganized Company Corporate Documents will be approved, adopted and
effective.  Forms of the Reorganized Company Corporate Documents shall be filed
with the Bankruptcy Court as part of the Plan or an amendment or supplement
thereto.

 

Section 6.8                        Form D and Blue Sky.  Following the Closing,
the Company shall timely file a Form D with the SEC with respect to the Rights
Offering Shares and the Unsubscribed Shares issued hereunder to the extent
required under Regulation D of the Securities Act and shall provide, upon
request, a copy thereof to each Initial Commitment Party.  The Company shall, on
or before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Rights Offering Shares and the Unsubscribed Shares issued hereunder for sale to
the Commitment Parties at the Closing Date pursuant to this Agreement under
applicable securities and “Blue Sky” Laws of the states of the United States (or
to obtain an exemption from such qualification) and any applicable foreign
jurisdictions, and shall provide evidence of any such action so taken to the
Initial Commitment Parties on or prior to the Closing Date.  The Company shall
timely make all filings and reports relating to the offer and sale of the Rights
Offering Shares and the Unsubscribed Shares issued hereunder required under
applicable securities and “Blue Sky” Laws of the states of the United States
following the Closing Date.  The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 6.8.

 

Section 6.9                        No Integration; No General Solicitation. 
Neither the Company nor any of its affiliates (as defined in Rule 501(b) of
Regulation D promulgated under the Securities Act) will, directly or through any
agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act) that is or will be
integrated with the sale of the Unsubscribed Shares in a manner that would
require registration of the Unsubscribed Shares to be issued by the Company on
the Effective Date under the Securities Act.  None of the Debtors or any of
their affiliates or any other Person acting on its or their behalf will solicit
offers for, or offer or sell, any Unsubscribed Shares by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D promulgated under the Securities Act or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act.

 

Section 6.10                 [Reserved.]

 

Section 6.11                 DTC Eligibility.  To the extent permitted by The
Depository Trust Company, the Company shall use commercially reasonable efforts
to promptly make all New EP Common Shares deliverable to the Commitment Parties
eligible for deposit with The Depository Trust Company, except to the extent the
Requisite Commitment Parties request such New EP Common Shares not be made
eligible.

 

Section 6.12                 Use of Proceeds.  The Debtors will apply the
proceeds from the exercise of the Subscription Rights and the sale of the Rights
Offering Shares for the purposes identified in the Disclosure Statement and the
Plan.

 

49

--------------------------------------------------------------------------------



 

Section 6.13                 Share Legend.  Each certificate evidencing all
Rights Offering Shares, Unsubscribed Shares and New EP Common Shares issued in
satisfaction of the Commitment Premium, in each case, that are issued in
connection with this Agreement, shall be stamped or otherwise imprinted with a
legend (the “Legend”) in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS,
AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

 

In the event that any such Rights Offering Shares, Unsubscribed Shares or New EP
Common Shares are uncertificated, such Rights Offering Shares or Unsubscribed
Shares shall be subject to a restrictive notation substantially similar to the
Legend in the stock ledger or other appropriate records maintained by the
Company or agent and the term “Legend” shall include such restrictive notation.

 

The Company shall remove the Legend (or restrictive notation, as applicable) set
forth above from the certificates evidencing any such shares (or the stock
ledger or other appropriate Company records, in the case of uncertified shares)
at any time after the restrictions described in such Legend cease to be
applicable, including, as applicable, when such shares may be sold under
Rule 144 of the Securities Act without volume or manner of sale restrictions. 
The Company may reasonably request such opinions, certificates or other evidence
that such restrictions or conditions no longer apply as a condition to removing
the Legend.

 

Section 6.14                 Antitrust Approval.  (a) Each Party agrees to use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary to consummate and make
effective the transactions contemplated by this Agreement, the Plan and the
other Transaction Agreements, including (i) if applicable, filing, or causing to
be filed, the Notification and Report Form pursuant to the HSR Act with respect
to the transactions contemplated by this Agreement with the Antitrust Division
of the United States Department of Justice and the United States Federal Trade
Commission and any filings (or, if required by any Antitrust Authority, any
drafts thereof) under any other Antitrust Laws that are necessary to consummate
and make effective the transactions contemplated by this Agreement as soon as
reasonably practicable and no later than fifteen (15) Business Days following
the date hereof and (ii) promptly furnishing documents or information reasonably
requested by any Antitrust Authority and supplying to any Governmental Entity as
promptly as practicable any additional information or documents that may be
requested pursuant to any Law or by such Governmental Entity and taking, or
cause to be taken, all other actions and doing, or causing to be done, all other
things necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Agreement.

 

(b)                                 The Company and each Commitment Party
subject to an obligation pursuant to the Antitrust Laws to notify any
transaction contemplated by this Agreement, the Plan or the other Transaction
Agreements that has notified the Company in writing of such obligation

 

50

--------------------------------------------------------------------------------



 

(each such Commitment Party, a “Filing Party”) agree to reasonably cooperate
with each other as to the appropriate time of filing such notification and its
content.  The Company and each Filing Party shall, to the extent permitted by
applicable Law:  (i) promptly notify each other of, and if in writing, furnish
each other with copies of (or, in the case of material oral communications,
advise each other orally of) any communications from or with an Antitrust
Authority; (ii) not participate in any meeting with an Antitrust Authority
unless it consults with each other Filing Party and the Company, as applicable,
in advance and, to the extent permitted by the Antitrust Authority and
applicable Law, give each other Filing Party and the Company, as applicable, a
reasonable opportunity to attend and participate thereat; (iii) furnish each
other Filing Party and the Company, as applicable, with copies of all
correspondence and communications between such Filing Party or the Company and
the Antitrust Authority; (iv) furnish each other Filing Party with such
necessary information and reasonable assistance as may be reasonably necessary
or desirable in connection with the preparation of necessary filings or
submission of information to the Antitrust Authority; and (v) not withdraw its
filing, if any, under the HSR Act without the prior written consent of the
Requisite Commitment Parties and the Company.

 

(c)                                  Should a Filing Party be subject to an
obligation under the Antitrust Laws to jointly notify with one or more other
Filing Parties (each, a “Joint Filing Party”) any transaction contemplated by
this Agreement, the Plan or the other Transaction Agreements, such Joint Filing
Party shall promptly notify each other Joint Filing Party of, and if in writing,
furnish each other Joint Filing Party with copies of (or, in the case of
material oral communications, advise each other Joint Filing Party orally of)
any communications from or with an Antitrust Authority.

 

(d)                                 The Company and each Filing Party shall use
their commercially reasonable efforts to obtain all authorizations, approvals,
consents, or clearances under any applicable Antitrust Laws or to cause the
termination or expiration of all applicable waiting periods under any Antitrust
Laws in connection with the transactions contemplated by this Agreement at the
earliest possible date after the date of filing.  The communications
contemplated by this Section 6.14 may be made by the Company or a Filing Party
on an outside counsel-only basis or subject to other agreed upon confidentiality
safeguards.  The obligations in this Section 6.14 shall not apply to filings,
correspondence, communications or meetings with Antitrust Authorities unrelated
to the transactions contemplated by this Agreement, the Plan or the other
Transaction Agreements.

 

Section 6.15                 Alternative Restructurings.  The Debtors shall take
no action that is materially inconsistent with this Agreement, the PSA or the
Plan or that would delay approvals of the Disclosure Statement, the solicitation
procedures, or confirmation or consummation of the Plan, including seeking,
soliciting, or supporting any Alternative Restructurings; provided, that the
foregoing limitations shall not apply if in response to any receipt of a written
proposal to engage in an Alternative Restructuring, the board of directors (or
other applicable governing body thereof) of the Debtors reasonably determines in
good faith and after consultation with outside counsel that the failure to take
any such action would be inconsistent with the exercise of its fiduciary duties
under applicable Law.  If any of the Debtors receive a proposal regarding any
Alternative Restructuring from the date of this Agreement until the Effective
Date (i) until the occurrence of the termination of the PSA pursuant to the
terms thereof, the Debtors shall promptly notify counsel to the Initial
Commitment Parties of any such proposal or expression of interest, with such
notice to include the material terms thereof, including (unless prohibited by a

 

51

--------------------------------------------------------------------------------



 

separate agreement) the identity of the person or group of persons involved, and
(ii) the Debtors shall promptly furnish counsel to the Initial Commitment
Parties with copies of any written offer or any other information that they
receive relating to the foregoing and shall promptly inform counsel to the
Initial Commitment Parties of any material changes to such proposals.

 

Section 6.16                 Milestones.  The Debtors shall complete the
Restructuring Transactions in accordance with the following deadlines, which
deadlines in all cases may be extended by written agreement of the Requisite
Commitment Parties (collectively, the “Milestones”):

 

(a)                                 on or before of 11:59 p.m. prevailing
Central time on October 18, 2019, the Debtors shall have filed a motion seeking
approval of this Agreement;

 

(b)                                 on or before November 18, 2019 (provided,
that if the Bankruptcy Court is unable to hear or fully consider the motion to
approve the Backstop Agreement on November 12, 2019, then November 25, 2019),
the Bankruptcy Court shall have entered a final order or orders, in form and
substance mutually satisfactory to the Company and the Requisite Commitment
Parties, approving this Agreement;

 

(c)                                  on or before December 2, 2019, the
Bankruptcy Court shall have entered a final order, in form and substance
mutually satisfactory to the Company and the Requisite Commitment Parties,
authorizing and approving the DIP Facility, the Exit Commitment Letter (as
defined in the PSA) and the Debtors’ use of cash collateral;

 

(d)                                 on or before January 8, 2020, the Bankruptcy
Court shall have entered a final order, in form and substance mutually
satisfactory to the Company and the Requisite Commitment Parties, approving the
Disclosure Statement;

 

(e)                                  on or before January 8, 2020, the
Bankruptcy Court shall have entered a final order, in form and substance
mutually satisfactory to the Company and the Requisite Commitment Parties,
approving the Rights Offering Procedures;

 

(f)                                   on or before February 28, 2020, the
Bankruptcy Court shall have entered a final order, in form and substance
mutually satisfactory to the Company and the Requisite Commitment Parties,
confirming the Plan; provided that if the Bankruptcy Court has commenced a
hearing on confirmation of the Plan as of February 28, 2020, such date shall
automatically extend to March 16, 2020, provided, further, that each such date
shall be automatically extended one (1) Business Day for each Business Day that
the Supporting Noteholders fail to deliver drafts of the New Corporate
Governance Documents (as defined in the PSA) to Weil, Gotshal & Manges LLP in
accordance with the deadlines set forth in Section 3(g) of the PSA; and

 

(g)                                  the Effective Date shall have occurred on
or before the Outside Date.

 

Section 6.17                 DIP Facility.  The Debtors shall enter into the DIP
Facility on terms and conditions that are reasonably acceptable to the Requisite
Commitment Parties.

 

Section 6.18                 Listing on the Effective Date.  The Debtors agree,
if instructed by the Requisite Commitment Parties and only to the extent not
inconsistent with the obligations of

 

52

--------------------------------------------------------------------------------



 

the Debtors to be a private company as described in the Term Sheet, to use
commercially reasonable efforts to have the New EP Common Shares listed or
quoted on the OTC Markets Group’s OTCQX or OTCQB on the Effective Date, or if
such listing or quotation is not possible on the Effective Date, as soon as
reasonably practicable after the Effective Date, in each case, subject to
applicable listing requirements.

 

Section 6.19                 Non-Disclosure of Holdings Information.  The
Debtors shall not disclose publicly Schedule 2 to this Agreement or the holdings
information of any Commitment Party as of the date hereof or any time hereafter;
provided, that in connection with the Chapter 11 Cases, on or after the Petition
Date, the Debtors may file this Agreement with the Bankruptcy Court and the SEC,
but shall redact Schedule 2; provided, further, that the Company shall be
permitted to disclose in connection with the Chapter 11 Cases, on or after the
Petition Date, the aggregate principal amount of, and aggregate percentage of,
the 1.5 Lien Notes held by the Commitment Parties and Supporting Noteholders, in
each case, as a group.

 

Section 6.20                 Change of Control. Each Commitment Party (on a
several and not joint basis) represents that it has not taken, and agrees with
the Debtors that, prior to the Effective Date, it shall not take any action
which would result in the occurrence of a Change of Control (as such term is
defined in the 1.125 Lien Indenture and the 1.25 Lien Indenture, provided that
no Commitment Party shall be liable to any Debtor or any other Commitment Party
for a breach of this Section 6.20 that is solely the result of another
Commitment Party’s non-compliance with their obligations under this Agreement or
the PSA.

 

ARTICLE VII

 

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

 

Section 7.1                        Conditions to the Obligations of the
Commitment Parties.  The obligations of each Commitment Party to consummate the
transactions contemplated hereby shall be subject to (unless waived in
accordance with Section 7.4) the satisfaction of the following conditions prior
to or at the Closing in accordance with the Milestones:

 

(a)                                 BCA Approval Order.  The Bankruptcy Court
shall have entered the BCA Approval Order, in form and substance reasonably
acceptable to the Requisite Commitment Parties, and such order shall not have
been reserved, stayed, amended, modified, dismissed, vacated or reconsidered.

 

(b)                                 Plan Solicitation Order. The Bankruptcy
Court shall have entered the Plan Solicitation Order, in form and substance
reasonably acceptable to the Requisite Commitment Parties, and such order shall
not have been reserved, stayed, amended, modified, dismissed, vacated or
reconsidered.

 

(c)                                  Confirmation Order.  The Bankruptcy Court
shall have entered the Confirmation Order, in form and substance reasonably
acceptable to the Requisite Commitment Parties, and such order shall not have
been reserved, stayed, amended, modified, dismissed, vacated or reconsidered.

 

53

--------------------------------------------------------------------------------



 

(d)                                 Plan.  The Debtors shall have complied, in
all material respects, with the terms of the Plan that are to be performed by
the Debtors on or prior to the Effective Date and the conditions to the
occurrence of the Effective Date (other than any conditions relating to the
occurrence of the Closing) set forth in the Plan shall have been satisfied or,
with the prior consent of the Requisite Commitment Parties, waived in accordance
with the terms of the Plan.

 

(e)                                  Rights Offering.  The Rights Offering shall
have been conducted, in all material respects, in accordance with the BCA
Approval Order, the Rights Offering Procedures and this Agreement, and the
Rights Offering Expiration Time shall have occurred.

 

(f)                                   Effective Date.  The Effective Date shall
have occurred, or shall be deemed to have occurred concurrently with the
Closing, in accordance with the terms and conditions in the Plan and in the
Confirmation Order.

 

(g)                                  Registration Rights Agreement; Reorganized
Company Corporate Documents.

 

(i)                                     The Registration Rights Agreement shall
have been executed and delivered by the Company, shall otherwise have become
effective with respect to the Commitment Parties and the other parties thereto,
and shall be in full force and effect.

 

(ii)                                  The Reorganized Company Corporate
Documents shall be in full force and effect.

 

(h)                                 Consents.  All governmental and third-party
notifications, filings, consents, waivers and approvals (A) set forth on
Schedule 3 or (B) required for the consummation of the transactions contemplated
by this Agreement and the Plan shall have been made or received, except, in the
case of clause (B), such other notifications, filings, consents, waivers and
approvals the failure of which to be made or received would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(i)                                     Antitrust Approvals.  All waiting
periods imposed by any Governmental Entity or Antitrust Authority in connection
with the transactions contemplated by this Agreement shall have terminated or
expired and all authorizations, approvals, consents or clearances under the
Antitrust Laws in connection with the transactions contemplated by this
Agreement shall have been obtained.

 

(j)                                    No Legal Impediment to Issuance.  No Law
or Order shall have been enacted, adopted or issued by any Governmental Entity
that enjoins or prohibits the implementation of the Plan or the transactions
contemplated by this Agreement.

 

(k)                                 Representations and Warranties.

 

(i)                                     The representations and warranties of
the Debtors contained in (x) Sections 4.1 (Organization and Qualification), 4.2
(Corporate Power and Authority), 4.3 (Execution and Delivery; Enforceability),
4.4 (Authorized and Issued Capital Stock), 4.5 (Issuance) and 4.37 (Reservation
of New EP Common Shares) shall be true and correct in all respects other than de
minimis inaccuracies and (y) 4.26 (No Unlawful Payments),

 

54

--------------------------------------------------------------------------------



 

4.27 (Compliance with Money Laundering Laws), and 4.28 (Compliance with
Sanctions Laws) shall be true and correct in all material respects, in each
case, on and as of the Closing Date after giving effect to the Plan with the
same effect as if made on and as of the Closing Date after giving effect to the
Plan (except for such representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date).

 

(ii)                                  The representations and warranties of the
Debtors contained in this Agreement other than those referred to in
clause (i) above shall be true and correct (disregarding all materiality or
Material Adverse Effect qualifiers) on and as of the Closing Date after giving
effect to the Plan with the same effect as if made on and as of the Closing Date
(except for such representations and warranties made as of a specified date,
which shall be true and correct only as of the specified date), except where the
failure to be so true and correct does not constitute, individually or in the
aggregate, a Material Adverse Effect.

 

(l)                                     Covenants.  The Debtors shall have
performed and complied, in all material respects, with all of their respective
covenants and agreements contained in this Agreement that contemplate, by their
terms, performance or compliance prior to the Closing Date.

 

(m)                             Material Adverse Effect.  Since October 18,
2019, there shall not have occurred, and there shall not exist, a Material
Adverse Effect.

 

(n)                                 Officer’s Certificate.  The Initial
Commitment Parties shall have received on and as of the Closing Date a
certificate of the chief executive officer or chief financial officer of the
Reorganized Company confirming that the conditions set forth in Sections 7.1(k),
(l), and (m) have been satisfied.

 

(o)                                 Reinstated Debt. The Reinstated Debt shall
have been reinstated upon the terms and conditions contained in the PSA.

 

(p)                                 Exit Facility.  The Exit Facility shall be
in full force and effect on the terms set forth in the Exit Commitment Letter
(as defined in the PSA), or on terms otherwise reasonably satisfactory to the
Requisite Commitment Parties and the Company.

 

(q)                                 PSA.  The PSA shall not have terminated.

 

(r)                                    Commitment Premium.  The Debtors shall
have paid (or such amounts shall be paid concurrently with the Closing) to each
Commitment Party the applicable Commitment Premium as set forth in Section 3.2.

 

(s)                                   Funding Notice.  The Commitment Parties
shall have received the Funding Notice in accordance with the terms of this
Agreement.

 

Section 7.2                        [Reserved.]

 

Section 7.3                        Waiver of Conditions to Obligations of
Commitment Parties.  All or any of the conditions set forth in
Sections 7.1(b) (Disclosure Statement Order), (d) (Plan), (e) (Rights Offering),
(g) (Registration Rights Agreement; Reorganized Company Corporate

 

55

--------------------------------------------------------------------------------



 

Documents), (h) (Expense Reimbursement), (i) (Consents), (k) (No Legal
Impediment to Issuance), (l) (Representations and Warranties), (m) (Covenants),
(n) (Material Adverse Effect), (o) (Officer’s Certificate),  (p) (Reinstated
Debt), (q) (Exit Facility), and (r) (PSA)  may only be waived in whole or in
part with respect to all Commitment Parties by a written instrument executed by
the Requisite Commitment Parties in their sole discretion and if so waived, all
Commitment Parties shall be bound by such waiver.  Any of the conditions not
listed in the preceding sentence may only be waived in whole or in part with
respect to all Commitment Parties by a written instrument executed by all
Commitment Parties.

 

Section 7.4                        Conditions to the Obligations of the
Debtors.  The obligations of the Debtors to consummate the transactions
contemplated hereby with any Commitment Party is subject to (unless waived by
the Company in writing in its sole discretion) the satisfaction of each of the
following conditions:

 

(a)                                 BCA Approval Order.  The Bankruptcy Court
shall have entered the BCA Approval Order, in form and substance reasonably
acceptable to the Company, and such order shall not have been reserved, stayed,
amended, modified, dismissed, vacated or reconsidered.

 

(b)                                 Plan Solicitation Order. The Bankruptcy
Court shall have entered the Plan Solicitation Order, in form and substance
reasonably acceptable to the Company, and such order shall not have been
reserved, stayed, amended, modified, dismissed, vacated or reconsidered.

 

(c)                                  Confirmation Order.  The Bankruptcy Court
shall have entered the Confirmation Order, in form and substance reasonably
acceptable to the Company, and such order shall not have been reserved, stayed,
amended, modified, dismissed, vacated or reconsidered.

 

(d)                                 Effective Date.  The Effective Date shall
have occurred, or shall be deemed to have occurred concurrently with the
Closing, in accordance with the terms and conditions in the Plan and in the
Confirmation Order.

 

(e)                                  Rights Offering.  The Rights Offering
Expiration Time shall have occurred, and the Debtors shall have received (or
substantially concurrently with the Closing will receive) pursuant to the Rights
Offering and this Agreement cash consideration and principal amount of
Reinstated 1.25 Lien Notes in an aggregate amount equal to at least the
Aggregate Commitment Amount.

 

(f)                                   Antitrust Approvals.  All waiting periods
imposed by any Governmental Entity or Antitrust Authority in connection with the
transactions contemplated by this Agreement shall have terminated or expired and
all authorizations, approvals, consents or clearances under the Antitrust Laws
in connection with the transactions contemplated by this Agreement shall have
been obtained.

 

(g)                                  No Legal Impediment to Issuance.  No Law or
Order shall have been enacted, adopted or issued by any Governmental Entity that
enjoins or prohibits the implementation of the Plan or the transactions
contemplated by this Agreement.

 

(h)                                 Representations and Warranties.  The
representations and warranties of the Commitment Parties contained in this
Agreement shall be true and correct in all respects on and

 

56

--------------------------------------------------------------------------------



 

as of the Closing Date with the same effect as if made on and as of the Closing
Date (except for such representations and warranties made as of a specified
date, which shall be true and correct in all respects only as of the specified
date, except for such representations and warranties in respect of which the
failure to be true and correct in all respects would not reasonably be expected
to, individually or in the aggregate, (i) have a material and adverse effect on
the ability of such Commitment Parties to consummate the Restructuring
Transactions or (ii) otherwise result in the creation of liabilities of the
Debtors that would be material to the Debtors, taken as whole.

 

(i)                                     Consents.  All governmental and
third-party notifications, filings, consents, waivers and approvals set forth on
Schedule 3 shall have been made or received.

 

(j)                                    Covenants.  The Commitment Parties shall
have performed and complied, in all material respects, with all of their
respective covenants and agreements contained in this Agreement that
contemplate, by their terms, performance or compliance prior to the Closing
Date.

 

(k)                                 Exit Facility.  The Exit Facility shall be
in full force and effect on the terms set forth in the Exit Commitment Letter
(as defined in the PSA), or on terms otherwise reasonably satisfactory to the
Requisite Commitment Parties and the Company.

 

(l)                                     PSA.  The PSA shall not have terminated.

 

ARTICLE VIII

 

INDEMNIFICATION AND CONTRIBUTION

 

Section 8.1                        Indemnification Obligations.  Following the
entry of the BCA Approval Order, the Debtors and, after the Closing Date, the
Reorganized Company (the “Indemnifying Parties” and each, an “Indemnifying
Party”) shall, jointly and severally, indemnify and hold harmless each
Commitment Party and its Affiliates, equity holders, members, partners, general
partners, managers and its and their respective Representatives and controlling
persons (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and costs and expenses (other than Taxes of the
Commitment Parties except to the extent otherwise provided for in this
Agreement) (collectively, “Losses”) that any such Indemnified Person may incur
or to which any such Indemnified Person may become subject arising out of or in
connection with this Agreement and the transactions contemplated hereby,
including the Backstop Commitment, the Rights Offering, the payment of the
Commitment Premium or the Termination Fee or the use of the proceeds of the
Rights Offering, or any claim, challenge, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any
Indemnified Person is a party thereto, whether or not such proceedings are
brought by the Debtors, their respective equity holders, Affiliates, creditors
or any other Person, and reimburse each Indemnified Person upon demand for
reasonable documented out-of-pocket (with such documentation subject to
redaction only to preserve attorney client and work product privileges) legal or
other third-party expenses actually incurred in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any lawsuit, investigation, claim or
other proceeding relating to any of the foregoing (including in connection with
the enforcement of the indemnification obligations set forth herein),
irrespective of whether or not the transactions contemplated by this Agreement

 

57

--------------------------------------------------------------------------------



 

or the Plan are consummated or whether or not this Agreement is terminated;
provided that the foregoing indemnity will not, as to any Indemnified Person,
apply to Losses (a) as to a Defaulting Commitment Party or its Related Parties,
or (b) to the extent they are found by a final, non-appealable judgment of a
court of competent jurisdiction to arise from the bad faith, willful misconduct
or gross negligence of such Indemnified Person.

 

Section 8.2                        Indemnification Procedure.  Promptly after
receipt by an Indemnified Person of notice of the commencement of any claim,
challenge, litigation, investigation or proceeding (an “Indemnified Claim”),
such Indemnified Person will, if a claim is to be made hereunder against the
Indemnifying Party in respect thereof, notify the Indemnifying Party promptly in
writing of the commencement thereof; provided, that (a) the omission to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability that it may have hereunder except to the extent it has been materially
prejudiced by such failure and (b) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may
have to such Indemnified Person otherwise than on account of this Agreement.  In
case any such Indemnified Claims are brought against any Indemnified Person and
it notifies the Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate therein, and, at its election by providing
written notice to such Indemnified Person, the Indemnifying Party will be
entitled to assume the defense thereof, with counsel reasonably acceptable to
such Indemnified Person; provided, that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims.  Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof or
participation therein (other than reasonable documented out-of-pocket costs of
investigation) unless (i) such Indemnified Person shall have employed separate
counsel (in addition to any local counsel) in connection with the assertion of
legal defenses in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that the Indemnifying Party shall not be
liable for the expenses of more than one separate counsel representing the
Indemnified Persons who are parties to such Indemnified Claims (in addition to
one local counsel in each jurisdiction in which local counsel is required)),
(ii) the Indemnifying Party shall not have employed counsel reasonably
acceptable to such Indemnified Person to represent such Indemnified Person
within a reasonable time after the Indemnifying Party has received notice of
commencement of the Indemnified Claims from, or delivered on behalf of, the
Indemnified Person, (iii) after the Indemnifying Party assumes the defense of
the Indemnified Claims, the Indemnified Person determines in good faith that the
Indemnifying Party has failed or is failing to defend such claim and provides
written notice of such determination and the basis for such determination, and
such failure is not reasonably cured within ten (10) Business Days following
receipt of such notice by the Indemnifying Party, or (iv) the Indemnifying Party
shall have authorized in writing the employment of counsel for such Indemnified
Person.

 

58

--------------------------------------------------------------------------------



 

Section 8.3                        Settlement of Indemnified Claims.  The
Indemnifying Party shall not be liable for any settlement of any Indemnified
Claims effected by such Indemnified Person without the written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed).  If any settlement of any Indemnified Claims is
consummated with the written consent of the Indemnifying Party or if there is a
final judgment for the plaintiff in any such Indemnified Claims, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Losses by reason of such settlement or judgment to
the extent such Losses are otherwise subject to indemnification by the
Indemnifying Party hereunder in accordance with, and subject to the limitations
of, this Article VIII.  The Indemnifying Party shall not, without the prior
written consent of an Indemnified Person (which consent shall be granted or
withheld, conditioned or delayed in the Indemnified Person’s sole discretion),
effect any settlement of any pending or threatened Indemnified Claims in respect
of which indemnity or contribution has been sought hereunder by such Indemnified
Person unless (i) such settlement includes an unconditional release of such
Indemnified Person in form and substance reasonably satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Indemnified Claims and (ii) such settlement does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

 

Section 8.4                        Contribution.  If for any reason the
foregoing indemnification is unavailable to any Indemnified Person or
insufficient to hold it harmless from Losses that are subject to indemnification
pursuant to Section 8.1, then the Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Person as a result of such Loss in
such proportion as is appropriate to reflect not only the relative benefits
received by the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, but also the relative fault of the Indemnifying
Party, on the one hand, and such Indemnified Person, on the other hand, as well
as any relevant equitable considerations.  It is hereby agreed that the relative
benefits to the Indemnifying Party, on the one hand, and all Indemnified
Persons, on the other hand, shall be deemed, with respect to the Commitment
Parties, to be in the same proportion as (a) the total value received or
proposed to be received by the Company pursuant to the issuance and sale of the
Rights Offering Shares in the Rights Offering and the New EP Common Shares
contemplated by this Agreement and the Plan bears to (b) the Commitment Premium
paid or proposed to be paid to the Commitment Parties.  Subject to Section 9.6,
the Indemnifying Parties also agree that no Indemnified Person shall have any
liability based on their comparative or contributory negligence to the
Indemnifying Parties in connection with an Indemnified Claim.

 

Section 8.5                        Treatment of Indemnification Payments.  All
amounts paid by an Indemnifying Party to an Indemnified Person under this
Article VIII shall, to the extent permitted by applicable Law, be treated as
adjustments to the Purchase Price solely for Tax purposes.  The provisions of
this Article VIII are an integral part of the transactions contemplated by this
Agreement and without these provisions the Commitment Parties would not have
entered into this Agreement.  The BCA Approval Order shall provide that the
obligations of the Company under this Article VIII shall constitute allowed
administrative expenses of the Debtors’ estates under sections 503(b) and 507 of
the Bankruptcy Code and are payable without further Order of the Bankruptcy
Court, and that the Company may comply with the requirements of this
Article VIII without further Order of the Bankruptcy Court.

 

59

--------------------------------------------------------------------------------



 

Section 8.6                        No Survival.  All representations,
warranties, covenants and agreements made in this Agreement shall not survive
the Closing Date except for covenants and agreements that by their express terms
are to be satisfied after the Closing Date, which covenants and agreements shall
survive until satisfied in accordance with their terms.  Notwithstanding the
foregoing, the indemnification and other obligations of the Debtors pursuant to
this Article VIII and the other obligations set forth in Section 9.6 shall
survive the Closing Date until the latest date permitted by applicable Law and,
if applicable, be assumed by the reorganized Debtors and their Subsidiaries.

 

ARTICLE IX

 

TERMINATION

 

Section 9.1                        Consensual Termination.  This Agreement may
be terminated and the transactions contemplated hereby may be abandoned at any
time prior to the Closing Date by mutual written consent of the Debtors and the
Requisite Commitment Parties.

 

Section 9.2                        Termination by the Company or the Requisite
Commitment Parties. This Agreement may be terminated three (3) Business Days
following delivery (x) by the Company on behalf of the Debtors of written notice
to each Initial Commitment Party or (y) by the Requisite Commitment Parties of
written notice to the Company if:

 

(a)                                 the Closing Date has not occurred by 11:59
p.m., New York City time on March 19, 2020 (as it may be extended pursuant to
Section 2.3(a), the “Outside Date”);

 

(b)                                 the PSA is terminated in accordance with its
terms;

 

(c)                                  any governmental authority, including any
regulatory authority or court of competent jurisdiction, issues any ruling,
judgment, or order enjoining the consummation of or rendering illegal the Plan,
the Rights Offering or the Restructuring, and such ruling, judgment, or order
has not been stayed, reversed, or vacated within fifteen (15) Business Days
after such issuance, or with respect to the Requisite Commitment Parties, such
ruling, judgment, or order has been issued at the request of or with the
acquiescence of the Company;

 

(d)                                 the Bankruptcy Court enters an order
(A) directing the appointment of a trustee in the Chapter 11 Cases,
(B) converting any of the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, (C) dismissing the Chapter 11 Case of any of the Debtors other
than the Company; or (D) directing the appointment of a trustee, receiver, or
examiner with expanded powers beyond those set forth in section 1106(a)(3) and
(4) of the Bankruptcy Code in any of the Chapter 11 Cases ; or

 

(e)                                  the Company or any of the Debtors have
entered into a definitive written agreement with respect to an Alternative
Restructuring.

 

Section 9.3                        Termination by the Company.  This Agreement
may be terminated by the Company on behalf of the Debtors upon three (3) days
written notice to each Initial Commitment Party if:

 

60

--------------------------------------------------------------------------------



 

(a)                                 the Bankruptcy Court denies entry of the BCA
Approval Order;

 

(b)                                 the Closing Date has not occurred by the
Outside Date, unless prior thereto the Effective Date occurs and the Rights
Offering has been consummated; provided, that the Company shall not have the
right to terminate this Agreement pursuant to this Section 9.3(b) if it is then
in willful or intentional breach of this Agreement;

 

(c)                                  one or more of the Supporting Noteholders
breaches its obligations under the PSA in a material respect and such breach
remains uncured for a period of five (5) Business Days after the receipt of
written notice of such breach pursuant to Section 6 of the PSA and in accordance
with Section 19 thereof, such that the Commitment Party or the Commitment
Parties not then in breach of the PSA in a material respect at any time
collectively hold less than two-thirds (66.67%) of the aggregate principal
amount of all 1.5 Lien Notes;

 

(d)                                 subject to the right of the Commitment
Parties to arrange a Commitment Party Replacement in accordance with
Section 2.3(a) (which will be deemed to cure any breach by the replaced
Commitment Party pursuant to this Section 9.3(d)), (i) any Commitment Party
shall have breached any representation, warranty, covenant or other agreement
made by such Commitment Party in this Agreement or any such representation or
warranty shall have become inaccurate and such breach or inaccuracy would or
would reasonably be expected to, individually or in the aggregate, cause a
condition set forth in Section 7.4(h) or Section 7.4(j) not to be satisfied,
(ii) the Company shall have delivered written notice of such breach or
inaccuracy to such Commitment Party, and (iii) such breach or inaccuracy is not
cured by such Commitment Party by the earlier of (x) the tenth (10th) Business
Day after receipt of such notice and (y) the third (3rd) day prior to the
Outside Date; provided, that the Company shall not have the right to terminate
this Agreement pursuant to this Section 9.3(d) if it is then in willful or
intentional breach of this Agreement;

 

(e)                                  the Company determines in good faith, based
upon advice of counsel, that proceeding with the Restructuring would be
inconsistent with the exercise of the fiduciary duties under applicable law of
the board of directors or analogous governing body of the Company; provided,
however, that the Company provides notice of such determination to the Initial
Commitment Parties within five (5) Business Days after the date thereof; or

 

(f)                                   any of the BCA Approval Order or the
Confirmation Order is reversed, stayed, dismissed, vacated, or reconsidered; and
such ruling, judgment, or order has not been stayed, reversed or vacated within
ten (10) Business Days after such issuance.

 

Section 9.4                        Termination by the Requisite Commitment
Parties.  This Agreement may be terminated by the Requisite Commitment Parties
upon written notice to the Company if any of the following occurs:

 

(a)                                 (i) the Bankruptcy Court has not entered a
final order or orders or denies entry of the BCA Approval Order on or prior to
November 18, 2019 (provided, that if the Bankruptcy Court is unable to hear or
fully consider the BCA Approval Order on November 12, 2019, then November 25,
2019; or (ii) the Bankruptcy Court has not entered a final order confirming the
Plan on or prior to February 28, 2020 (provided, that if the Bankruptcy Court
has

 

61

--------------------------------------------------------------------------------



 

commenced a hearing on confirmation of the Plan as of February 28, 2020, such
date shall automatically extend to March 16, 2020; provided, further, that such
date shall be automatically extended one (1) Business Day for each Business Day
that the Supporting Noteholders fail to deliver drafts of the New Corporate
Governance Documents to Weil, Gotshal & Manges LLP in accordance with the
deadlines set forth in the PSA);

 

(b)                                 any of the BCA Approval Order, the order
approving the Disclosure Statement, Plan, Transaction Agreements, or the
Confirmation Order is reversed, stayed, dismissed, vacated, reconsidered or is
modified or amended without the consent or reasonable consent, as applicable, of
the Requisite Commitment Parties;

 

(c)                                  any of the Transaction Agreements, the PSA,
the Rights Offering Procedures, the Disclosure Statement, or the Plan, or any
documents related to the Plan, notices, exhibits, or appendices, or any of the
other Definitive Documents, is amended or modified in any respect without the
consent or reasonable consent, as applicable, of the Requisite Commitment
Parties;

 

(d)                                 (i) (A) a breach in any material respect
by the Debtors of any of their obligations under Section 6.15, (B) an Initial
Commitment Party delivers written notice of such breach to the Company, and
(C) such breach is not cured by the Company by the fifth (5th) Business Day
after receipt of such notice, or (ii)  any Debtor or any of its Subsidiaries
makes any filing in support of, enters into an agreement with respect to, or
announces its support for any Alternative Restructuring or that it will file any
plan of reorganization other than the Plan or files any motion or application
seeking authority to sell any material assets, in each case without the prior
written consent of the Requisite Commitment Parties;

 

(e)                                  the Company or any other Debtor (i) amends
or modifies, or files a pleading seeking authority to amend or modify, the
Transaction Agreements or any of the other Definitive Documents in a manner that
is materially inconsistent with this Agreement without the consent of the
Requisite Commitment Parties or (ii) suspends or revokes the Transaction
Agreements;

 

(f)                                   the failure to meet any of the Milestones
in Section 6.16 unless such Milestone(s) is extended in accordance with
Section 6.16;

 

(g)                                  except as provided by the PSA, the
modification or amendment of any interim or final DIP Order entered in the
Chapter 11 Cases that is not in form and substance mutually reasonably
satisfactory to the Company and the Requisite Commitment Parties;

 

(h)                                 a breach in any material respect by the
Company or the other Debtors of any representation, warranty, covenant or other
agreement made by the Company or the other Debtors in this Agreement or any such
representation or warranty shall have become inaccurate and (i) such breach or
inaccuracy would, individually or in the aggregate, cause a condition set forth
in Sections 7.1(l), 7.1(m) or 7.1(n) not to be satisfied, (ii) any Initial
Commitment Party shall have delivered written notice of such breach or
inaccuracy to the Company, and (iii) if such breach or inaccuracy is capable of
being cured, such breach or inaccuracy is not cured by the Company or the other
Debtors by fifth (5th) Business Day after receipt of such notice; provided,
that, this

 

62

--------------------------------------------------------------------------------



 

Agreement shall not terminate pursuant to this Section 9.4(h) if any Requisite
Commitment Party is then in willful or intentional breach of this Agreement;

 

(i)                                     since October 18, 2019 there shall have
occurred any event, development, occurrence or change that, individually, or
together with all other Events, has had or would reasonably be expected to have
a Material Adverse Effect; or

 

(j)                                    the Company files any motion,
application, cause of action, or adversary proceeding against, challenging,
and/or seeking to restrict or hinder the enforcement of any rights of the
holders of 1.5 Lien Notes Claims in their capacity as such or to challenge the
validity, perfection, priority, or enforceability, or seek avoidance or
subordination, of any 1.5 Lien Notes Claims (or if the Company supports any such
motion, application or adversary proceeding commenced by any third party or
consents to the standing of any such third party), or otherwise seeks to impose
liability upon or enjoin the 1.5 Lien Notes Claims, in each case other than the
enforcement by the Debtors of the automatic stay provisions of the Bankruptcy
Code;

 

(k)                                 an Event of Default (as defined in the DIP
Facility) under the DIP Facility has occurred and is continuing without waiver
and not subject to forbearance for more than three (3) Business Days and the
effect of such Event of Default is to cause the DIP Facility to become due prior
to its stated maturity;

 

provided, that unless and until there is an unstayed Order of the Bankruptcy
Court providing that the giving of notice under and/or termination of this
Agreement in accordance with its terms is not prohibited by the automatic stay
imposed by section 362 of the Bankruptcy Code, this Agreement shall terminate
automatically without further action or notice by any Party if any of the
foregoing set forth in clauses (a) or (b) occurs.

 

Section 9.5                        Limitation on Termination Rights.
Notwithstanding any provision to the contrary in this Article IX, no Party may
exercise any of its respective termination rights set forth herein if such Party
has failed to perform or comply in all material respects with the terms and
conditions of this Agreement or the PSA (unless such failure to perform or
comply arises as a result of another Party’s actions or inactions), with such
failure to perform or comply causing, or resulting in, the occurrence of the
applicable termination right to be exercised pursuant to Section 9.2,
Section 9.3 or Section 9.4; provided, that nothing in this Section 9.5 shall
limit the termination rights of any Party pursuant to Section 9.2(a).

 

Section 9.6                        Effect of Termination.  (a) Upon termination
of this Agreement pursuant to this Article IX, this Agreement shall forthwith
become void and of no force or effect and there shall be no further obligations
or liabilities on the part of the Parties; provided, that (i) subject to
Section 2.3(c), the obligations of the Debtors to pay the Expense Reimbursement
pursuant to Article III, to satisfy their indemnification obligations pursuant
to Article VIII and to pay the Termination Fee pursuant to Section 9.6(b) shall
survive the termination of this Agreement and shall remain in full force and
effect, in each case, until such obligations have been satisfied, (ii) the
provisions set forth in Section 6.4(b), this Section 9.6 and Article X shall
survive the termination of this Agreement in accordance with their terms and
(iii) subject to Section 10.10, nothing in this Section 9.6 shall relieve any
Party from liability for its gross negligence, willful misconduct or any willful
or intentional breach of this Agreement.  For

 

63

--------------------------------------------------------------------------------



 

purposes of this Agreement, “willful or intentional breach” means a breach of
this Agreement that is a consequence of an act undertaken by the breaching party
with the knowledge that the taking of such act would, or would reasonably be
expected to, cause a breach of this Agreement.

 

(b)                                 If this Agreement shall be terminated for
any reason other than (i) by the Company under Section 9.3(a), (c) (only in the
case such Supporting Noteholder is also a Commitment Party hereunder) or (d),
(ii) by the Requisite Commitment Parties under Section 9.2(c) or (iii) by either
the Company or the Requisite Commitment Parties pursuant to Section 9.2(b) if
(in the case of this clause (iii)) the PSA was terminated due to a “Supporting
Noteholder Termination Event” (as defined in the PSA) of the type described in
clause (iii) or (xiii) of the definition thereof, then the Debtors shall, within
three (3) Business Days after the date of such termination, pay the Termination
Fee entirely in cash to the Commitment Parties (including any Replacement
Commitment Parties, but excluding any Defaulting Commitment Parties) or their
designees in the amounts set forth in Schedule 2.  To the extent that all
amounts due in respect of the Termination Fee pursuant to this
Section 9.6(b) have actually been paid by the Debtors to the Commitment Parties
in connection with a termination of this Agreement, the Commitment Parties shall
not have any additional recourse against the Debtors for any obligations or
liabilities relating to or arising from this Agreement. Except as expressly set
forth in this Section 9.6(b), the Termination Fee shall not be payable upon the
termination of this Agreement.  The Termination Fee shall, pursuant to the BCA
Approval Order, constitute allowed administrative expenses of the Debtors’
estates under Sections 503(b) and 507 of the Bankruptcy Code.

 

(c)                                  For the avoidance of doubt, upon any
termination of this Agreement other than in connection with the consummation of
the Closing, each Commitment Party will be deemed to have automatically revoked
and withdrawn any exercise of its Subscription Rights without any further action
and irrespective of the expiration or availability of any “withdrawal period” or
similar restriction, whereupon any such exercises and consents will be deemed,
for all purposes, to be null and void ab initio and will not be considered or
otherwise used in any manner by the Parties in connection with the Restructuring
Transactions, the Rights Offering, and this Agreement, and the Company agrees
not to accept any such exercises or consents or consummate the Rights Offering,
and to take all action necessary or reasonably required to allow the Commitment
Parties to arrange with their custodian and brokers to effectuate the withdrawal
of such exercises and consents, including the reopening or extension of any
withdrawal or similar periods.

 

ARTICLE X

 

GENERAL PROVISIONS

 

Section 10.1                 Notices.  All notices and other communications in
connection with this Agreement shall be in writing and shall be deemed given if
delivered personally, sent via electronic mail (with confirmation), mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as may be specified by like notice):

 

(a)                                 If to the Company or the other Debtors:

 

64

--------------------------------------------------------------------------------



 

mail to:

 

EP Energy Corporation

1001 Louisiana Street

Houston, Texas 77002

Attn: Jace D. Locke

Email: jace.locke@epenergy.com

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn: Matt Barr, Ronit Berkovich and Gavin Westerman

Tel: (212) 310-8010; (212) 310-8534; (212) 310-8747

Email: matt.barr@weil.com; ronit.berkovich@weil.com; gavin.westerman@weil.com

 

(b)                                 If to the Commitment Parties (or to any of
them) or any other Person to which notice is to be delivered hereunder, to the
address set forth opposite each such Commitment Party’s name on Schedule 2,

 

with a copy (which shall not constitute notice) to:

 

Milbank LLP
Attn:  Casey Fleck, Gerard Uzzi and Eric Stodola
55 Hudson Yards
New York, New York 10001
Tel: (212) 530-5000;
Email:            cfleck@milbank.com, guzzi@milbank.com & estodola@milbank.com

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention:                                         Jeffrey D. Saferstein, Esq.

Jacob A. Adlerstein, Esq.

Email:                                                           
jsaferstein@paulweiss.com

jadlerstein@paulweiss.com

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Tel:  (212) 909-6000

Attention:                                         Sidney P. Levinson

Email:                                                           
slevinson@debevoise.com

 

65

--------------------------------------------------------------------------------



 

Section 10.2                 Assignment; Third-Party Beneficiaries.  Neither
this Agreement nor any of the rights, interests or obligations under this
Agreement shall be assigned by any Party (whether by operation of Law or
otherwise) without the prior written consent of the Company and the Requisite
Commitment Parties, other than an assignment by a Commitment Party expressly
permitted by Section 2.3 or Section 2.6 and any purported assignment in
violation of this Section 10.2 shall be void ab initio and of no force or
effect.  Except as expressly provided in Article VIII with respect to the
Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
Person any rights or remedies under this Agreement other than the Parties.

 

Section 10.3                 Prior Negotiations; Entire Agreement.  (a) This
Agreement (including the agreements attached as Exhibits to and the documents
and instruments referred to in this Agreement) constitutes the entire agreement
of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, except that the Parties acknowledge that any
confidentiality agreements heretofore executed between or among the Parties and
the PSA (including the Term Sheet) will each continue in full force and effect.

 

(b)                                 Notwithstanding anything to the contrary in
the Plan (including any amendments, supplements or modifications thereto) or the
Confirmation Order (and any amendments, supplements or modifications thereto) or
an affirmative vote to accept the Plan submitted by any Commitment Party,
nothing contained in the Plan (including any amendments, supplements or
modifications thereto) or Confirmation Order (including any amendments,
supplements or modifications thereto) shall alter, amend or modify the rights of
the Commitment Parties under this Agreement unless such alteration, amendment or
modification has been made in accordance with Section 10.7.

 

Section 10.4                 Governing Law; Venue.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH (A) THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD FOR ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD APPLY THE
LAWS OF ANY OTHER JURISDICTION, AND (B) TO THE EXTENT APPLICABLE, THE BANKRUPTCY
CODE.  THE PARTIES CONSENT AND AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT
OR ANY DISPUTE, WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN THE BANKRUPTCY COURT (OR,
SOLELY TO THE EXTENT THE BANKRUPTCY COURT DECLINES JURISDICTION OVER SUCH ACTION
OR DISPUTE, IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK OR ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY).  THE PARTIES CONSENT
TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT. 
EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH
PARTY OR SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY THE
BANKRUPTCY COURT OR (III) ANY LITIGATION OR

 

66

--------------------------------------------------------------------------------



 

OTHER PROCEEDING COMMENCED IN THE BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT
FORUM.  THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS PROVIDED IN WRITING
BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY
LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY
OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

 

Section 10.5                 Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER
IN CONTRACT, TORT OR OTHERWISE.

 

Section 10.6                 Counterparts.  This Agreement may be executed in
any number of counterparts, all of which will be considered one and the same
agreement and will become effective when counterparts have been signed by each
of the Parties and delivered to each other Party (including via facsimile or
other electronic transmission), it being understood that each Party need not
sign the same counterpart.  Any facsimile or electronic signature shall be
treated in all respects as having the same effect as having an original
signature.

 

Section 10.7                 Waivers and Amendments; Rights Cumulative;
Consent.  This Agreement may be amended, restated, modified or changed only by a
written instrument signed by the Company and the Requisite Commitment Parties;
provided, that any Commitment Party’s prior written consent shall be required
for any amendment (other than in accordance with Section 10.17) that would,
directly or indirectly:  (i) modify such Commitment Party’s Backstop Commitment
Percentage, (ii) increase the Purchase Price to be paid in respect of the
Unsubscribed Shares, or (iii) have a materially adverse and disproportionate
effect on such Commitment Party.  Notwithstanding the foregoing, Schedule 2
shall be revised as necessary without requiring a written instrument signed by
the Company and the Requisite Commitment Parties to reflect conforming changes
in the composition of the Commitment Parties and Backstop Commitment Percentages
as a result of Transfers permitted and consummated in compliance with the terms
and conditions of this Agreement.  The terms and conditions of this Agreement
(other than the conditions set forth in Sections 7.1, the waiver of which shall
be governed solely by Article VII) may be waived (A) by the Debtors only by a
written instrument executed by the Company and (B) by the Requisite Commitment
Parties only by a written instrument executed by the Requisite Commitment
Parties.  No delay on the part of any Party in exercising any right, power or
privilege pursuant to this Agreement will operate as a waiver thereof, nor will
any waiver on the part of any Party of any right, power or privilege pursuant to
this Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.

 

Section 10.8                 Headings.  The headings in this Agreement are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.

 

Section 10.9                 Specific Performance.  The Parties agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms

 

67

--------------------------------------------------------------------------------



 

hereof and that the Parties shall be entitled to an injunction or injunctions
without the necessity of posting a bond to prevent breaches of this Agreement or
to enforce specifically the performance of the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity. 
Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.

 

Section 10.10          Damages.  Notwithstanding anything to the contrary in
this Agreement, none of the Parties will be liable for, and none of the Parties
shall claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits in connection with the breach or termination
of this Agreement.

 

Section 10.11          No Reliance.  No Commitment Party or any of its Related
Parties shall have any duties or obligations to the other Commitment Parties in
respect of this Agreement, the Plan or the transactions contemplated hereby or
thereby, except those expressly set forth herein.  Without limiting the
generality of the foregoing, (a) no Commitment Party or any of its Related
Parties shall be subject to any fiduciary or other implied duties to the other
Commitment Parties, (b) no Commitment Party or any of its Related Parties shall
have any duty to take any discretionary action or exercise any discretionary
powers on behalf of any other Commitment Party, (c) no Commitment Party or any
of its Related Parties shall have any duty to the other Commitment Parties to
obtain, through the exercise of diligence or otherwise, to investigate, confirm,
or disclose to the other Commitment Parties any information relating to the
Debtors or any of their Subsidiaries that may have been communicated to or
obtained by such Commitment Party or any of its Affiliates in any capacity,
(d) no Commitment Party may rely, and confirms that it has not relied, on any
due diligence investigation that any other Commitment Party or any Person acting
on behalf of such other Commitment Party may have conducted with respect to the
Debtors or any of their Affiliates or any of their respective securities, and
(e) each Commitment Party acknowledges that no other Commitment Party is acting
as a placement agent, initial purchaser, underwriter, broker or finder with
respect to its Unsubscribed Shares or Backstop Commitment Percentage of its
Backstop Commitment.

 

Section 10.12          Publicity.  At all times prior to the Closing Date or the
earlier termination of this Agreement in accordance with its terms, the Company
and the Initial Commitment Parties shall consult with each other prior to
issuing any press releases (and provide each other a reasonable opportunity to
review and comment upon such release) or otherwise making public announcements
with respect to the transactions contemplated by this Agreement; provided, that
no Commitment Party that is not an Initial Commitment Party shall issue any
press release or otherwise make any public announcements with respect to the
transactions contemplated by this Agreement; provided, however, that nothing in
this Section 10.12 shall prohibit any Party from filing any motions or other
pleadings or documents with the Bankruptcy Court in connection with the
Chapter 11 Cases.

 

Section 10.13          Settlement Discussions.  This Agreement and the
transactions contemplated herein are part of a proposed settlement of a dispute
between the Parties.  Nothing herein shall be deemed an admission of any kind. 
Pursuant to Section 408 of the U.S. Federal Rules of Evidence and any applicable
state rules of evidence, this Agreement

 

68

--------------------------------------------------------------------------------



 

and all negotiations relating thereto shall not be admissible into evidence in
any Legal Proceeding, except to the extent filed with, or disclosed to, the
Bankruptcy Court in connection with the Chapter 11 Cases (other than a Legal
Proceeding to approve or enforce the terms of this Agreement).  The Parties
agree that any valuations of the Company’s or other Debtor’s assets or estates,
whether implied or otherwise, arising from this Agreement shall not be binding
for any other purpose, including determining recoveries under the Plan, and that
this Agreement does not limit the Parties’ rights regarding valuation in the
Chapter 11 Cases.

 

Section 10.14          No Recourse.  Notwithstanding anything that may be
expressed or implied in this Agreement, and notwithstanding the fact that
certain of the Parties may be partnerships or limited liability companies, each
Party covenants, agrees and acknowledges that no recourse under this Agreement
or any documents or instruments delivered in connection with this Agreement
shall be had against any Party’s Affiliates or any of the respective Related
Parties of such Party or of the Affiliates of such Party (in each case other
than the Parties to this Agreement and each of their respective successors and
permitted assignees under this Agreement), whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any of such Related Parties, as such, for any obligation or liability of any
Party under this Agreement or any documents or instruments delivered in
connection herewith for any claim based on, in respect of or by reason of such
obligations or liabilities or their creation; provided, however, nothing in this
Section 10.14 shall relieve or otherwise limit the liability of any Party hereto
or any of their respective successors or permitted assigns for any breach or
violation of its obligations under this Agreement or such other documents or
instruments.  For the avoidance of doubt, none of the Parties will have any
recourse, be entitled to commence any proceeding or make any claim under this
Agreement or in connection with the transactions contemplated hereby except
against any of the Parties or their respective successors and permitted assigns,
as applicable.

 

Section 10.15          Fiduciary Duties.  Nothing in this Agreement shall
require the Debtors, nor the Debtors’ directors, managers, or officers, to take
or refrain from taking any action (including. terminating this Agreement under
Article IX), to the extent such person or persons determines, based on the
advice of counsel, that taking, or refraining from taking, such action, as
applicable, would be inconsistent with applicable law or its fiduciary
obligations under applicable law; provided, that this Section 10.15 shall not
impede any Party’s right to terminate this Agreement pursuant to Article IX.

 

Section 10.16          Severability In the event that any one or more of the
provisions contained in this Agreement is held invalid, illegal or unenforceable
in any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions contained
herein will not be in any way impaired thereby, it being intended that all of
the rights and privileges of the Parties will be enforceable to the fullest
extent permitted by law.

 

69

--------------------------------------------------------------------------------



 

Section 10.17          Additional Commitment Parties.

 

(a)                                 The Company may allow Persons that own 1.5
Lien Notes Claims, are not Initial Commitment Parties and are both
(a) “accredited investors” (as defined in Rule 501(a) under the Securities Act)
and (b) “qualified institutional buyers” (as defined in Rule 144A under the
Securities Act) to join this Agreement as additional Commitment Parties
(“Additional Commitment Parties”)  until November 4, 2019 without the consent of
the other Parties to this Agreement pursuant to joinders to be executed by such
Additional Commitment Parties and the Company, in a form reasonably acceptable
to the Requisite Commitment Parties and the Company (the “Additional Commitment
Party Joinders”).  Pursuant to the Additional Commitment Party Joinders, each
Additional Commitment Party may commit to (a) a Commitment Amount (such
Additional Commitment Party’s “Additional Cash Commitment”) not to exceed its
Pro Rata share (based on its holdings of 1.5 Lien Notes Claims) of $325,000,000,
and (b) an Exchange Amount (together with an additional Commitment Amount equal
to such Exchange Amount, which shall be added to such Additional Commitment
Party’s Additional Cash Commitment); provided, in the case of clause (b), that
(x) the ratio of such Additional Commitment Party’s Additional Cash Commitment
to such Additional Commitment Party’s Exchange Amount shall not be less than
13.00 to 6.00; (y) such Additional Commitment Party or its Related Purchasers
shall beneficially own 1.25 Lien Notes Claims and 1.5 Lien Notes Claims in an
amount sufficient such that such Additional Commitment Party would not be a
Defaulting Commitment Party; and (z) if the aggregate Exchange Amount requested
by all prospective Additional Commitment Parties exceeds $33,000,000, the
Exchange Amount requested by each prospective Additional Commitment Party (and
the corresponding additional Commitment Amount pursuant to clause (b)) shall be
reduced ratably (based on such Additional Commitment Party’s requested Exchange
Amount as a share of the aggregate requested Exchange Amount of all prospective
Additional Commitment Parties) so that the aggregate Exchange Amount (and
corresponding additional Commitment Amount) of all Additional Commitment Parties
equals $33,000,000.  Notwithstanding anything to the contrary in this Agreement,
the Company and the Requisite Commitment Parties may amend Schedule 2 without
the consent of any other Person to reflect the Commitment Amount and Exchange
Amount of any Additional Commitment Parties and to adjust the Commitment Amount,
Exchange Amount, Commitment Premium and Termination Fee amounts for the Initial
Commitment Parties so that the Aggregate Commitment Amount does not exceed
$475,000,000 and the total Exchange Amount of all Commitment Parties (including
all Additional Commitment Parties) does not exceed $150,000,000.  For the
avoidance of doubt, in no event shall any such amendment reduce (i) the
Aggregate Commitment Amount below $463,000,000 or (ii) the total Exchange Amount
of all Commitment Parties below $138,000,000.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, including Section 10.7, the Company and the Requisite
Commitment Parties, each acting reasonably, may, and shall, amend Schedule 2 to
effectuate the addition of additional Commitment Parties contemplated by
Section 10.17(a) and may, and shall, amend this Agreement to make such
corresponding changes in this Agreement as are necessary, desirable or
appropriate, in their reasonable discretion, to effectuate or implement the
same.

 

[Signature Pages Follow]

 

70

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 

EP ENERGY CORPORATION, on its own behalf, and on behalf of its subsidiaries and
affiliates

 

 

 

 

 

By:

/s/ Jace Locke

 

Name: Jace Locke

 

Title: Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 

EPE ACQUISITION, LLC

 

 

 

 

 

By:

/s/ Jace Locke

 

Name: Jace Locke

 

Title: Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 

EP ENERGY, LLC

 

 

 

 

 

By:

/s/ Jace Locke

 

Name: Jace Locke

 

Title: Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 

EVEREST ACQUISITION FINANCE INC.

 

 

 

 

 

By:

/s/ Jace Locke

 

Name: Jace Locke

 

Title: Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 

EP ENERGY GLOBAL LLC

 

 

 

 

 

By:

/s/ Jace Locke

 

Name: Jace Locke

 

Title: Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 

EP ENERGY MANAGEMENT, L.L.C.

 

 

 

 

 

By:

/s/ Jace Locke

 

Name: Jace Locke

 

Title: Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 

EP ENERGY RESALE COMPANY

 

 

 

 

 

By:

/s/ Jace Locke

 

Name: Jace Locke

 

Title: Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 

EP ENERGY E&P COMPANY, L.P.

 

 

 

By: EP Energy Management, L.L.C., its general partner

 

 

 

 

 

By:

/s/ Jace Locke

 

Name: Jace Locke

 

Title: Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

AOP VII (EPE INTERMEDIATE), L.P.

 

 

 

By: Apollo Advisors VII, L.P., its general partner

 

 

 

By: Apollo Capital Management VII, LLC its general partner

 

 

 

By:

/s/ Laurie D. Medley

 

Name: Laurie D. Medley

 

Title: Vice President

 

 

 

ANRP (EPE INTERMEDIATE), L.P.

 

 

 

By: Apollo ANRP Advisors, L.P., its general partner

 

 

 

By: Apollo ANRP Capital Management, LLC, its general partner

 

 

 

By:

/s/ Laurie D. Medley

 

Name: Laurie D. Medley

 

Title: Vice President

 

 

 

ANRP (CORP AIV), L.P.

 

 

 

By: Apollo ANRP Advisors, L.P., its general partner

 

 

 

By: Apollo ANRP Capital Management, LLC its general partner

 

 

 

By:

/s/ Laurie D. Medley

 

Name: Laurie D. Medley

 

Title: Vice President

 

 

 

APOLLO INVESTMENT FUND VII, L.P

 

 

 

By: Apollo Advisors VII, L.P., its general partner

 

 

 

By: Apollo Capital Management VII, LLC its general partner

 

 

 

By:

/s/ Laurie D. Medley

 

Name: Laurie D. Medley

 

Title: Vice President

 

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

APOLLO OVERSEAS PARTNERS (DELAWARE 892) VII, L.P

 

 

 

By: Apollo Advisors VII, L.P., its general partner

 

 

 

By: Apollo Capital Management VII, LLC its general partner

 

 

 

By:

/s/ Laurie D. Medley

 

Name: Laurie D. Medley

 

Title: Vice President

 

 

 

APOLLO INVESTMENT FUND (PB) VII, L.P

 

 

 

By: Apollo Advisors VII, L.P., its general partner

 

 

 

By: Apollo Capital Management VII, LLC its general partner

 

 

 

By:

/s/ Laurie D. Medley

 

Name: Laurie D. Medley

 

Title: Vice President

 

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

ELLIOT ASSOCIATES, L.P.

 

 

 

By:

Elliot Capital Advisors, L.P., as general partner

 

By:

Braxton Associates, Inc., as general partner

 

By:

/s/ Elliot Greenberg

 

Name: Elliot Greenberg

 

Title: Vice-President

 

 

 

 

 

ELLIOT INTERNATIONAL, L.P.

 

 

 

By:

Hambledon, Inc., its general partner

 

By:

Elliot International Capital Advisors Inc., as attorney-in-fact

 

By:

/s/ Elliot Greenberg

 

Name: Elliot Greenberg

 

Title: Vice-President

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

AVENUE ENERGY OPPORTUNITIES FUND, L.P.

 

 

 

By: AVENUE ENERGY OPPORTUNITIES PARTNERS, LLC, its General Member

 

By: GL Energy Opportunities Partners, LLC, its Managing Member

 

 

 

By:

/s/ Sonia Gardner

 

Name: Sonia Gardner

 

Title: Member

 

 

 

AVENUE ENERGY OPPORTUNITIES FUND II, L.P.

 

 

 

By: AVENUE ENERGY OPPORTUNITIES PARTNERS II, LLC, its General Member

 

By: GL ENERGY OPPORTUNITIES PARTNERS II, LLC, its Sole Member

 

 

 

By:

/s/ Sonia Gardner

 

Name: Sonia Gardner

 

Title: Member

 

 

 

AVENUE STRATEGIC OPPORTUNITIES FUND, L.P.

 

 

 

By: Avenue Strategic Opportunities Fund GenPar, LLC, its General Partner

 

By: GL Strategic Opportunities Partners, LLC, its sole Member

 

 

 

By:

/s/ Sonia Gardner

 

Name: Sonia Gardner

 

Title: Member

 

 

 

AVENUE SPECIAL OPPORTUNITIES FUND II, L.P.

 

 

 

By: AVENUE SO PARTNERS PARTNERS II, LLC, its General Partner

 

By: GL SO Partners II, LLC, its Managing Member

 

 

 

By:

/s/ Sonia Gardner

 

Name: Sonia Gardner

 

Title: Member

 

 

[SIGNATURE PAGE TO BACKSTOP COMMITMENT AGREEMENT]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

AI Drilling Investments, LLC

 

By:

Access Industries Management, LLC, Its Manager

 

 

 

 

 

 

 

By:

/s/ Lincoln Benet

 

Name:

Lincoln Benet

 

Title:

President

 

 

 

 

 

 

 

By:

/s/ Alejandro Moreon

 

Name:

Alejandro Moreno

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------



 

Schedule 1 — Subsidiaries

 

EPE Acquisition, LLC

 

EP Energy, LLC

 

Everest Acquisition Finance Inc.

 

EP Energy Global LLC

 

EP Energy Management, L.L.C.

 

EP Energy Resale Company, L.L.C.

 

EP Energy E&P Company, L.P.

 

--------------------------------------------------------------------------------



 

Schedule 2 — Commitment Parties

 

[REDACTED]

 

--------------------------------------------------------------------------------



 

Schedule 3 — Consents

 

None.

 

--------------------------------------------------------------------------------



 

EXHIBIT A — FORM OF JOINDER FOR RELATED PURCHASER

 

JOINDER TO BACKSTOP COMMITMENT AGREEMENT

 

JOINDER TO BACKSTOP COMMITMENT AGREEMENT (this “Joinder”) dated as of [    ],
201[9], by and among [            ] (the “Transferor”) and [            ] (the
“Transferee”).

 

W I T N E S S E T H:

 

WHEREAS, EP Energy Corporation (the “Company”), the other Debtors party thereto
and the Commitment Parties party thereto have heretofore executed and delivered
a Backstop Commitment Agreement, dated as of October 18, 2019 (as amended,
supplemented restated or otherwise modified from time to time, the “Agreement”);

 

WHEREAS, pursuant to Section 2.6(b) of the Agreement, each Commitment Party
shall have the right to Transfer all or any portion of its Backstop Commitment
to any creditworthy Affiliate or Related Fund, subject to the terms and
conditions set forth in the Agreement;

 

WHEREAS, Transferor desires to sell to Transferee and Transferee desires to
purchase from Transferor the percentage of its Backstop Commitment set forth
beneath its signature in the signature page hereto (the “Subject Transfer”);

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which his hereby acknowledged, the Transferor, the
Transferee and the Company covenant and agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Agreement.  The “General Provisions” set forth in Article X of the
Agreement shall be deemed to apply to this Joinder and is incorporated herein by
reference, mutatis mutandis.

 

2.                                      Agreement to Transfer.  The Transferor
hereby agrees to Transfer to the Transferee, pursuant and subject to the terms
and conditions set forth in the Agreement and the BCA Approval Order, the
Commitment Amount, Exchange Amount, Commitment Premium, and Termination Fee set
forth beneath its signature in the signature page hereto (and Schedule 2 to the
Agreement shall be deemed to have been revised in accordance with the
Agreement).

 

3.                                      Agreement to be Bound.  The Transferee
hereby agrees (a) to become a party to the Agreement as a Commitment Party and
Party and as such will have all the rights and be subject to all of the
obligations and agreements of a Commitment Party under the Agreement and (b) to
purchase, pursuant and subject to the terms and conditions set forth in the
Agreement and the BCA Approval Order, such number of Unsubscribed Shares as
corresponds to the Transferee’s Commitment Amount and Exchange Amount.  For the
avoidance of doubt, the Transferee’s Commitment Amount, Exchange Amount,
Commitment Premium, and Termination Fee as of the date hereof are set forth on
the signature page hereto (and Schedule 2 to the Agreement shall be deemed to
have been revised in accordance with the Agreement); provided, however, that
such Transferee’s Commitment Amount, Exchange Amount, Commitment Premium, and
Termination Fee may be increased or decreased after the date hereof as provided
in the Agreement and the BCA Approval Order.

 

--------------------------------------------------------------------------------



 

4.                                      Representations and Warranties of the
Transferor.  The Transferor hereby represents and warrants that (a) the
Transferee is an Affiliate or a Related Fund of the Transferor and (b) the
Subject Transfer does not violate any of the provisions contained in
Section 2.6(e) of the Agreement.

 

5.                                      Representations and Warranties of the
Transferee.  The Transferee hereby makes, to each of the other Parties, as to
itself only and (unless otherwise set forth therein) as of the date hereof and
as of the Closing Date, the representations and warranties set forth in
Article V of the Agreement; provided, however, for purposes of
Sections 5.7(a) and 5.7(b) of the Agreement, the Transferee’s aggregate
principal amount of 1.5 Lien Notes Claims as of the date hereof is as set forth
on the signature page hereto.

 

6.                                      Governing Law.  This Joinder shall be
governed by and construed in accordance with the laws of the State of New York
without regard for any conflict of law principles that would apply the laws of
any other jurisdiction, and, to the extent applicable, the Bankruptcy Code.

 

7.                                      Notice.  All notices and other
communications given or made to the Transferee in connection with the Agreement
shall be made in accordance with Section 10.1 of the Agreement, to the address
set forth under the Transferee’s signature in the signature pages hereto (and
the Agreement shall be deemed to have been updated to include such notice
information for the Transferee).

 

[Signature pages follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned parties has caused this Joinder to
be executed as of the date first written above.

 

 

TRANSFEROR:

 

[                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address 1:

 

 

 

 

 

Address 2:

 

 

 

 

 

Attention:

 

 

 

 

 

Facsimile:

 

 

 

 

 

Commitment Amount Transferred:

 

 

Remaining Commitment Amount (after giving effect to the transfer):

 

 

Exchange Amount Transferred:

 

 

Remaining Exchange Amount (after giving effect to the transfer):

 

 

Commitment Premium Transferred:

 

 

Remaining Commitment Premium (after giving effect to the transfer):

 

 

Termination Fee Transferred:

 

 

Remaining Termination Fee (after giving effect to the transfer):

 

 

1.5 Lien Notes Claims:

 

 

1.25 Lien Notes Claims:

 

 

 

TRANSFEREE:

 

[                      ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address 1:

 

 

 

 

 

Address 2:

 

 

 

 

 

Attention:

 

--------------------------------------------------------------------------------



 

 

 

Facsimile:

 

 

 

 

 

Commitment Amount Transferred:

 

 

Remaining Commitment Amount (after giving effect to the transfer):

 

 

Exchange Amount Transferred:

 

 

Remaining Exchange Amount (after giving effect to the transfer):

 

 

Commitment Premium Transferred:

 

 

Remaining Commitment Premium (after giving effect to the transfer):

 

 

Termination Fee Transferred:

 

 

Remaining Termination Fee (after giving effect to the transfer):

 

 

1.5 Lien Notes Claims:

 

 

1.25 Lien Notes Claims:

 

 

 

Acknowledged and Agreed to:

 

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT B-1 —

 

JOINDER TO BACKSTOP COMMITMENT AGREEMENT

 

JOINDER TO BACKSTOP COMMITMENT AGREEMENT (this “Joinder”) dated as of [    ],
2017, by and among [            ] (the “Transferor”) and [            ] (the
“Transferee”).

 

W I T N E S S E T H:

 

WHEREAS, EP Energy Corporation (the “Company”), the other Debtors party thereto
and the Commitment Parties party thereto have heretofore executed and delivered
a Backstop Commitment Agreement, dated as of October 18, 2019 (as amended,
supplemented restated or otherwise modified from time to time, the “Agreement”);

 

WHEREAS, pursuant to Section 2.6(c) of the Agreement, each Commitment Party
shall have the right to Transfer all or any portion of its Backstop Commitment
to any other Commitment Party or such other Commitment Party’s Affiliate or
Related Fund, subject to the terms and conditions set forth in the Agreement;
and

 

WHEREAS, Transferor desires to sell to Transferee and Transferee desires to
purchase from Transferor the percentage of its Backstop Commitment set forth
beneath its signature in the signature page hereto (the “Subject Transfer”);

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which his hereby acknowledged, the Transferor, the
Transferee and the Company covenant and agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Agreement.  The “General Provisions” set forth in Article X of the
Agreement shall be deemed to apply to this Joinder and is incorporated herein by
reference, mutatis mutandis.

 

2.                                      Agreement to Transfer.  The Transferor
hereby agrees to Transfer to the Transferee, pursuant and subject to the terms
and conditions set forth in the Agreement and the BCA Approval Order, the
Commitment Amount, Exchange Amount, Commitment Premium, and Termination Fee set
forth beneath its signature in the signature page hereto (and Schedule 2 to the
Agreement shall be deemed to have been revised in accordance with the
Agreement).

 

3.                                      Agreement to be Bound.  The Transferee
hereby agrees (a) to become a party to the Agreement as a Commitment Party and
Party and as such will have all the rights and be subject to all of the
obligations and agreements of a Commitment Party under the Agreement and (b) to
purchase, pursuant and subject to the terms and conditions set forth in the
Agreement and the BCA Approval Order, such number of Unsubscribed Shares as
corresponds to the Transferee’s Commitment Amount and Exchange Amount.  For the
avoidance of doubt, the Transferee’s Commitment Amount, Exchange Amount,
Commitment Premium, and Termination Fee as of the date hereof are set forth on
the signature page hereto (and Schedule 2 to the Agreement shall be deemed to
have been revised in accordance with the Agreement); provided, however, that
such

 

--------------------------------------------------------------------------------



 

Transferee’s Commitment Amount, Exchange Amount, Commitment Premium, and
Termination Fee may be increased or decreased after the date hereof as provided
in the Agreement and the BCA Approval Order.

 

4.                                      [Release of Obligations of Transferor. 
Upon consummation of the Subject Transfer, the Transferor shall be deemed to
relinquish its rights (and be released from its obligations, except for any
claim for breach of the Agreement that occurs prior to consummation of the
Subject Transfer) under the Agreement to the extent of the Backstop Commitment
Transferred in the Subject Transfer.](1)

 

5.                                      Representations and Warranties of the
Transferor.  The Transferor hereby represents and warrants that (a) the Subject
Transfer has been approved by the Requisite Commitment Parties and (b) the
Subject Transfer does not violate any of the provisions contained in
Section 2.6(e) of the Agreement.

 

6.                                      Representations and Warranties of the
Transferee.  The Transferee hereby makes, to each of the other Parties, as to
itself only and (unless otherwise set forth therein) as of the date hereof and
as of the Closing Date, the representations and warranties set forth in
Article V of the Agreement; provided, however, for purposes of
Sections 5.7(a) and 5.7(b) of the Agreement, the Transferee’s aggregate
principal amount of 1.5 Lien Notes Claims as of the date hereof is as set forth
on the signature page hereto.

 

7.                                      Governing Law.  This Joinder shall be
governed by and construed in accordance with the laws of the State of New York
without regard for any conflict of law principles that would apply the laws of
any other jurisdiction, and, to the extent applicable, the Bankruptcy Code.

 

8.                                      Notice.  All notices and other
communications given or made to the Transferee in connection with the Agreement
shall be made in accordance with Section 10.1 of the Agreement, to the address
set forth under the Transferee’s signature in the signature pages hereto (and
the Agreement shall be deemed to have been updated to include such notice
information for the Transferee).

 

[Signature pages follow]

 

--------------------------------------------------------------------------------

(1)  To be included only if the transferor is an Initial Commitment Party or
Related Purchaser thereof.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned parties has caused this Joinder to
be executed as of the date first written above.

 

 

TRANSFEROR:

 

[                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address 1:

 

 

 

 

 

Address 2:

 

 

 

 

 

Attention:

 

 

 

 

 

Facsimile:

 

 

 

 

 

Commitment Amount Transferred:

 

 

Remaining Commitment Amount (after giving effect to the transfer):

 

 

Exchange Amount Transferred:

 

 

Remaining Exchange Amount (after giving effect to the transfer):

 

 

Commitment Premium Transferred:

 

 

Remaining Commitment Premium (after giving effect to the transfer):

 

 

Termination Fee Transferred:

 

 

Remaining Termination Fee (after giving effect to the transfer):

 

 

1.5 Lien Notes Claims:

 

 

1.25 Lien Notes Claims:

 

 

 

TRANSFEREE:

 

[                      ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address 1:

 

 

 

 

 

Address 2:

 

 

 

 

 

Attention:

 

--------------------------------------------------------------------------------



 

 

Facsimile:

 

 

 

Commitment Amount Transferred:

 

Remaining Commitment Amount (after giving effect to the transfer):

 

Exchange Amount Transferred:

 

Remaining Exchange Amount (after giving effect to the transfer):

 

Commitment Premium Transferred:

 

Remaining Commitment Premium (after giving effect to the transfer):

 

Termination Fee Transferred:

 

Remaining Termination Fee (after giving effect to the transfer):

 

1.5 Lien Notes Claims:

 

1.25 Lien Notes Claims:

 

--------------------------------------------------------------------------------



 

EXHIBIT B-2 — FORM OF AMENDMENT FOR EXISTING COMMITMENT PARTY PURCHASER

 

AMENDMENT TO BACKSTOP COMMITMENT AGREEMENT

 

AMENDMENT TO BACKSTOP COMMITMENT AGREEMENT (this “Amendment”) dated as of
[    ], 201[9], by and among [            ] (the “Transferor”) and
[            ] (the “Transferee”).

 

W I T N E S S E T H:

 

WHEREAS, EP Energy Corporation (the “Company”), the other Debtors party thereto
and the Commitment Parties party thereto have heretofore executed and delivered
a Backstop Commitment Agreement, dated as of October 18, 2019 (as amended,
supplemented restated or otherwise modified from time to time, the “Agreement”);

 

WHEREAS, pursuant to Section 2.6(c) of the Agreement, each Commitment Party
shall have the right to Transfer all or any portion of its Backstop Commitment
to any other Commitment Party or such other Commitment Party’s Affiliate or
Related Fund, subject to the terms and conditions set forth in the Agreement;
and

 

WHEREAS, Transferor desires to sell to Transferee and Transferee desires to
purchase from Transferor the percentage of its Backstop Commitment set forth
beneath its signature in the signature page hereto (the “Subject Transfer”);

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which his hereby acknowledged, the Transferor, the
Transferee and the Company covenant and agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Agreement.  The “General Provisions” set forth in Article X of the
Agreement shall be deemed to apply to this Amendment and is incorporated herein
by reference, mutatis mutandis.

 

2.                                      Agreement to Transfer.  The Transferor
hereby agrees to Transfer to the Transferee, pursuant and subject to the terms
and conditions set forth in the Agreement and the BCA Approval Order, the
Commitment Amount, Exchange amount, Commitment Premium, and Termination Fee set
forth beneath its signature in the signature page hereto (and Schedule 2 to the
Agreement shall be deemed to have been revised in accordance with the
Agreement).

 

3.                                      Agreement to be Bound.  The Transferee
hereby agrees to purchase, pursuant and subject to the terms and conditions set
forth in the Agreement and the BCA Approval Order, such number of Unsubscribed
Shares as corresponds to the Transferee’s Commitment Amount and Exchange
Amount.  For the avoidance of doubt, the Transferee’s Commitment Amount,
Exchange Amount, Commitment Premium, and Termination Fee as of the date hereof
are set forth on the signature page hereto (and Schedule 2 to the Agreement
shall be deemed to have been revised in accordance with the Agreement);
provided, however, that such Transferee’s Commitment

 

--------------------------------------------------------------------------------



 

Amount, Exchange Amount, Commitment Premium, and Termination Fee may be
increased or decreased after the date hereof as provided in the Agreement and
the BCA Approval Order.

 

4.                                      [Release of Obligations of Transferor. 
Upon consummation of the Subject Transfer, the Transferor shall be deemed to
relinquish its rights (and be released from its obligations, except for any
claim for breach of the Agreement that occurs prior to consummation of the
Subject Transfer) under the Agreement to the extent of the Commitment Amount and
Exchange Amount Transferred in the Subject Transfer.](2)

 

5.                                      Representations and Warranties of the
Transferor.  The Transferor hereby represents and warrants that (a) the Subject
Transfer has been approved by the Requisite Commitment Parties and (b) the
Subject Transfer does not violate any of the provisions contained in
Section 2.6(e) of the Agreement.

 

6.                                      Representations and Warranties of the
Transferee.  The Transferee hereby makes, to each of the other Parties, as to
itself only and (unless otherwise set forth therein) as of the date hereof and
as of the Closing Date, the representations and warranties set forth in
Article V of the Agreement; provided, however, for purposes of
Sections 5.7(a) and 5.7(b) of the Agreement, the Transferee’s aggregate
principal amount of 1.5 Lien Notes Claims as of the date hereof is as set forth
on the signature page hereto.

 

7.                                      Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
without regard for any conflict of law principles that would apply the laws of
any other jurisdiction, and, to the extent applicable, the Bankruptcy Code.

 

8.                                      Notice.  All notices and other
communications given or made to the Transferee in connection with the Agreement
shall be made in accordance with Section 10.1 of the Agreement, to the address
set forth under the Transferee’s signature in the signature pages hereto (and
the Agreement shall be deemed to have been updated to include such notice
information for the Transferee).

 

[Signature pages follow]

 

--------------------------------------------------------------------------------

(2)  To be included only if transferor is an Initial Commitment Party or Related
Purchaser thereof.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned parties has caused this Amendment to
be executed as of the date first written above.

 

 

 

TRANSFEROR:

 

[                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address 1:

 

 

 

 

 

Address 2:

 

 

 

 

 

Attention:

 

 

 

 

 

Facsimile:

 

 

 

 

 

Commitment Amount Transferred:

 

 

Remaining Commitment Amount (after giving effect to the transfer):

 

 

Exchange Amount Transferred:

 

 

Remaining Exchange Amount (after giving effect to the transfer):

 

 

Commitment Premium Transferred:

 

 

Remaining Commitment Premium (after giving effect to the transfer):

 

 

Termination Fee Transferred:

 

 

Remaining Termination Fee (after giving effect to the transfer):

 

 

1.5 Lien Notes Claims:

 

 

1.25 Lien Notes Claims:

 

 

 

TRANSFEREE:

 

[                      ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address 1:

 

 

 

 

 

Address 2:

 

 

 

 

 

Attention:

 

--------------------------------------------------------------------------------



 

 

Facsimile:

 

 

 

Commitment Amount:

 

 

 

Exchange Amount:

 

 

 

Commitment Premium:

 

 

 

Termination Fee:

 

 

 

1.5 Lien Notes Claims:

 

 

 

1.25 Lien Notes Claims:

 

--------------------------------------------------------------------------------



 

Acknowledged and Agreed to:

 

[DEBTOR]

 

 

[      ]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

[      ]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

[      ]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

[      ]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

[      ]

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT C — FORM OF JOINDER FOR NEW PURCHASER

 

JOINDER TO BACKSTOP COMMITMENT AGREEMENT

 

JOINDER TO BACKSTOP COMMITMENT AGREEMENT (this “Joinder”) dated as of [    ],
201[9], by and among [            ] (the “Transferor”), [            ] (the
“Transferee”) and EP Energy Corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the other Debtors party thereto and the Commitment Parties
party thereto have heretofore executed and delivered a Backstop Commitment
Agreement, dated as of October 18, 2019 (as amended, supplemented, restated or
otherwise modified from time to time, the “Agreement”);

 

WHEREAS, pursuant to Section 2.6(d) of the Agreement, each Commitment Party
shall have the right to Transfer all or any portion of its Backstop Commitment
to any Person, subject to the terms and conditions set forth in the Agreement;

 

WHEREAS, Transferor desires to sell to Transferee and Transferee desires to
purchase from Transferor the percentage of its Backstop Commitment set forth
beneath its signature in the signature page hereto (the “Subject Transfer”);

 

WHEREAS, the Subject Transfer has been consented to be the Requisite Commitment
Parties; and

 

WHEREAS, [the Subject Transfer has been consented to by the Company]/[the
Transferor has agreed to remain obligated to fund the portion of the Backstop
Commitment to be Transferred in the Subject Transfer;]

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which is hereby acknowledged, the Transferor, the
Transferee and the Company covenant and agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Agreement.  The “General Provisions” set forth in Article X of the
Agreement shall be deemed to apply to this Joinder and is incorporated herein by
reference, mutatis mutandis.

 

2.                                      Agreement to Transfer.  The Transferor
hereby agrees to Transfer to the Transferee, pursuant and subject to the terms
and conditions set forth in the Agreement and the BCA Approval Order, the
Commitment Amount, Exchange Amount, Commitment Premium, and Termination Fee set
forth beneath its signature in the signature page hereto (and Schedule 2 to the
Agreement shall be deemed to have been revised in accordance with the
Agreement).

 

3.                                      Agreement to be Bound.  The Transferee
hereby agrees (a) to become a party to the Agreement as a Commitment Party and
Party and as such will have all the rights and be subject to all of the
obligations and agreements of a Commitment Party under the Agreement and (b) to

 

--------------------------------------------------------------------------------



 

purchase, pursuant and subject to the terms and conditions set forth in the
Agreement and the BCA Approval Order, such number of Unsubscribed Shares as
corresponds to the Transferee’s Commitment Amount and Exchange Amount.  For the
avoidance of doubt, the Transferee’s Commitment Amount, Exchange Amount,
Commitment Premium, and Termination Fee as of the date hereof are set forth on
the signature page hereto (and Schedule 2 to the Agreement shall be deemed to
have been revised in accordance with the Agreement); provided, however, that
such Transferee’s Commitment Amount, Exchange Amount, Commitment Premium, and
Termination Fee may be increased or decreased after the date hereof as provided
in the Agreement and the BCA Approval Order.

 

4.                                      Release of Obligations of Transferor. 
Upon consummation of the Subject Transfer, the Transferor shall be deemed to
relinquish its rights (and be released from its obligations, except for any
claim for breach of the Agreement that occurs prior to consummation of the
Subject Transfer) under the Agreement to the extent of the Commitment Amount and
Exchange Amount Transferred in the Subject Transfer.

 

5.                                      Representations and Warranties of the
Transferor.  The Transferor hereby represents and warrants that (a) the Subject
Transfer has been approved by the Requisite Commitment Parties; (b) [the Subject
Transfer has been consented to by the Company]/[it has agreed to remain
obligated to fund the Backstop Commitment to be Transferred in the Subject
Transfer] and (c) the Subject Transfer does not violate any of the provisions
contained in Section 2.6(e) of the Agreement.

 

6.                                      Representations and Warranties of the
Transferee.  The Transferee hereby makes, to each of the other Parties, as to
itself only and (unless otherwise set forth therein) as of the date hereof and
as of the Closing Date, the representations and warranties set forth in
Article V of the Agreement; provided, however, for purposes of
Sections 5.7(a) and 5.7(b) of the Agreement, the Transferee’s aggregate
principal amount of 1.5 Lien Notes Claims as of the date hereof is as set forth
on the signature page hereto.

 

7.                                      Governing Law.  This Joinder shall be
governed by and construed in accordance with the laws of the State of New York
without regard for any conflict of law principles that would apply the laws of
any other jurisdiction, and, to the extent applicable, the Bankruptcy Code.

 

8.                                      Notice.  All notices and other
communications given or made to the Transferee in connection with the Agreement
shall be made in accordance with Section 10.1 of the Agreement, to the address
set forth under the Transferee’s signature in the signature pages hereto (and
the Agreement shall be deemed to have been updated to include such notice
information for the Transferee).

 

[Signature pages follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned parties has caused this Joinder to
be executed as of the date first written above.

 

 

TRANSFEROR:

 

[                        ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address 1:

 

 

 

 

 

Address 2:

 

 

 

 

 

Attention:

 

 

 

 

 

Facsimile:

 

 

 

 

 

Commitment Amount Transferred:

 

 

Remaining Commitment Amount (after giving effect to the transfer):

 

 

Exchange Amount Transferred:

 

 

Remaining Exchange Amount (after giving effect to the transfer):

 

 

Commitment Premium Transferred:

 

 

Remaining Commitment Premium (after giving effect to the transfer):

 

 

Termination Fee Transferred:

 

 

Remaining Termination Fee (after giving effect to the transfer):

 

 

1.5 Lien Notes Claims:

 

 

1.25 Lien Notes Claims:

 

 

 

TRANSFEREE:

 

[                      ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address 1:

 

 

 

 

 

Address 2:

 

 

 

 

 

Attention:

 

--------------------------------------------------------------------------------



 

 

Facsimile:

 

 

 

Commitment Amount Transferred:

 

Remaining Commitment Amount (after giving effect to the transfer):

 

Exchange Amount Transferred:

 

Remaining Exchange Amount (after giving effect to the transfer):

 

Commitment Premium Transferred:

 

Remaining Commitment Premium (after giving effect to the transfer):

 

Termination Fee Transferred:

 

Remaining Termination Fee (after giving effect to the transfer):

 

1.5 Lien Notes Claims:

 

1.25 Lien Notes Claims:

 

--------------------------------------------------------------------------------



 

ACKNOWLEDGED:

 

 

[      ]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

[      ]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

[      ]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

[      ]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

[      ]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

[      ]

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D — FORM OF FUNDING NOTICE

 

[          ]

 

--------------------------------------------------------------------------------